       Case 1:16-bk-12255-GM                   Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55            Desc
                                                Main Document    Page 1 of 84


        1     Je~~e»i~~ U. IZicllE~reis{C~ ~L3ar No. 1~J2300)
             :folin W. Lucas(Cn C3ar No. 271038)
              PAC'F(~1LSKI 57'nNG Z1LI1L <~ JONES LI.P
              10100 Sang Monica I31vd., ]3t1~ floor
              Los ~»geles, CA 900(7
              Tel: 310/277-G91 U - Facsimile: 3 7 0/207 -07 0
              F,-Mail: jrichards(ci,>psrjla~~.com
                          Jlucas(a)pszjla~v.cum
       5
             1lttoi~neys for David K. Gottlieb,
       6     Cha~~ler 7 Trustee of t(~c L;statcs c>i~ Solyman
             Yasl~ouaf~t• and Massoud Aaron Y~lsllouafac
       7
                                                  ~TNI'fI+,F) S~~~T~S ~3AN:~RIJ1'TC~' C011~2'T
                                                   C~;N~~r~I~ I~~STI~IC'~' O~ CA~:f~'012N~A
                                                    Sf~IV 3i'~{,l2NANDQ VA~,l.E~' l)Ii'I.S_IL)N
       9
             I n i~e                                                    Czse No. 1:16-b1c-12255-GM
      10
             SOI,YMAN Yf1SIi0UnPAR anti IVt~1SS000~                     Cl~apier 7
      11     f1AIZON YASHOUA1~f~R,                                      Jointly Aclminisiet~ed
.~~
.                                    Dcbtor-s.
 w    12     In T~e:                                                    Case Nn. l :l 6-b1L-12255-GM
ti           SOLYMAN YnSIIOUAI~AIZ,                                     Chapter 7
      13                             Debtor.
~~
N     14     Iti re:                                                    Case No. 1:16-b1c-12408-GM
~ ~
             MASSOUD f1ARON YnS1:i0UAl~AIZ,                             Cli~ptcf~ 7
~~    15                                 Debtot~.
 L
             Afl:ects:                                                   NOTICE O~'~ 11~IOTION ANA M07~~ON O~
      1C     D Bot11 De}~to~~s                                           +CI~AI''~'I+,~Z 7 T~Z~ISTEE FOTZ ORDER
a            ❑ Soly~nan Yashotiafar•                                    Ai'~'~20~~1NG SE'I"~LEl~~`~~N'T ~'~'ITI~'~'I~T;
      17     ❑ Massoud /laron Y~shouafar                                 I;~ ~~I~WOOD 'Alt'TICS ANl)I~O~~ SALT
                                                                        OF ~2EXF4.l~D II~)Pv'lI: F~ZI+~E AND CLEA~i
      18 '                                                              OF' LIENS, C'LAI:MS AND
                                                                        CNC~II~~I~3IZANCES; Ml±.lO~I(1~ANDUM OI+
      l9
                                                                        1'OIN'~'S AND AUT~iORIT~~S;
      2U                                                                DECLA~a7'ION OI+' DAVIll K.
                                                                        GOTTLI[:~3 IN SUlT1'O}ZT THEI~COl+
      21
                                                                        Date:      Jtrne 23, 2020
      22                                                                "T'ime:    10:00 a.rn.
                                                                        .Place:    Gtrrn 303
      23

      24

      ?5

      26

      27
      ~~


             vocs r ~a >2<>> >>.s ~zz~~~iooi                                                                          1
         Case 1:16-bk-12255-GM                    Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55            Desc
                                                   Main Document    Page 2 of 84


                        '~'O THE I~~3N~)~~~~3LL f.1.~~Ll~~NE I4'IUN~), ~IN~TI+,I~ ~r1'.~'#'I1S ~~f1.NK~aP~I'TC~'

              ~TC~DGE; ALL 1'A~'TIF.~ 1~E(`~l.~~NG C1!'[/~CF NO'TIC~; TFIL OP~'1C~ OF TIIr UN~T~D

              S'T~~'~'CS r~'~2ITST~~; ANll A~~L I'A~2TlI+,S ~F.QTJES'TING SI'~CI~L NOT~Cr:

          4              ~'LEr~SI+. TABLE NOT~CC i1~~~t Da~~ic] I~. Gottlieb, in his cap~lcity as Chapter 7 'l'rustee (the

          5   "lt~r~stee") for nai~on Massoud Yashou~tfar ("fi~c~^of~") acid Solyman ~'ashouafar ("Soll~ff~~ji," anti

          C   logcthei~ with A~3~on, the "Debto~~s"), llel•eby moves (the "Mofiori") the Court far• ent~~y o~ all oi~de~•

          7   pui~suanti to Rile 90l 9(a) of t11e federal Rubs of I3anl ru~~tcy Procedure ("13atili~~z~e~tcy I~i~fles") aild

          b   F33nlzi~u~~tcy Code ~~ 105; 363 (~) a~~proviilg a scttlenlent ag~-een~ent (tlie "Settlet~r~efitAgf•eerfzent")

          9   b_y and bctweeri the ~1,i~ustce and Israel anc~ Howard Abselet (the "Abselets"), ozl the one hand, and

         10   Lllcwood Associates, LLC ("Fllirvoocl'"), Fi~ldbook Associates, Itic. ("Tielrll~f•ook"), Reli~~ble

         1l   Properties and Jacl: Nour~tfshan (collectively, the "Lllcwood Parties"), on the otliet• hand, which,

         12   infer• crl a, contemplates the sale to ~lkwood of certaili real propea~ty commonly known as 910 N.

~~       13   Re~:ford Drive, Bevcrl~~ I-Iills, 90210 (the "Rexfof~d I'ropet~ty"), free and clear oI~ certain liens aucl
W
         14   encumbrances (but ezcluciing a lien for real p~•operty taxes, due or not yet due and payable (thc~ "Trrx
~ F ~=
    a    15   Lie~~") aild a firsf priority lien in favor of Chase ManhattriYi Mortgage Company (the"Chase Liefa")
a
T
,
<        l6   for a purchase prise of $5.525 million. ~l,he Settlement Agreement will also i-tnally and hilly rcl~lsc

         17   aiay claims that the Trustee, as the trustee of the .Debtors' est~~tes, has agaifist the Flkwood P~rCics;

         18   any claims that the Trustee, zs trustee for the estate of So]yman (the "Soly~~are~i testate") has, oz~ may

         l9   have ii1 end to certain reel property foi~ulerly owned by Solyman and co~il~l~only lcnowal as 5~0

         20   Chalette D~•ive, Beverly Hills, California (tlie "Ch~rlette 1"~•o~~ef•ty"); and that tihe Trustee o~ the

         21   Debtors' estates, has against pe~~sons and. entities ~fiiliated with tl~e Llkwood Pal•tics relating to the
         ~~   Rixlord and Chalette Pl•o~~crties. ~~urthel•, bec~iuse the 5cttleiYient Agreeznei~t is being ente7•ed into

         ?3   by the Trustc;e on behalf o1~ the Debtors' estates, creditors and parties in interest in the Debtors' cases

         ~4   will be precluded frolic pu~•suing claims against the ~ll:wood P~~•ties and ~eisorls and entities
         ~~   aftiliatcc3 with tlien~ ~~elating to flit TZeXford aucl Chalette Pf~operties. "I,he terms acid conditions of the

         ?6   settlement a1~e more fizl~y set fort~i in tl~e ~cttle~i~e~1t Ag~•eeineni, a true alld correct copy oT which is
         ~~   attached as E~t~~~it "~" to t ie Dccl~r~~tio~~ o1,David K.(~uttlieb (tj~c; "(r~ttlieb ~ecl~z~•rctiorr"), tiled
         ~~   in sup~~ort of t11e Motion.

                                                                                                                            2
              j:~ocs ~.n: ~~~ ~ ~.s _3za~a,~oo1
          Case 1:16-bk-12255-GM               Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                               Desc
                                               Main Document    Page 3 of 84


           1              ~'LI+~~SI+. '~'r~l~~ I{L!12TH~I~ N~'('~C'I+,:t}~~it: a la~ai•i~a~ cat} ~h~ 1~1c~tio~~,l~r~s bens: sc;lle,c~t~lcci liar

                 June 23, 2020 ~iti 10:00 a.m., Pacific Time, ol• as soon thcrcafter as counsel may be heard, before the

          3      1Ionorable Geraldine Mond, Ut~itec~ Slates I3anlcl•upicy Court Judge, ir1 Courtroom 303, 21041

          4      13urba~ik Boulevard. Woodland Elills. California 91367.

          5_             I~~,Tf1SE TAKl+; FU~TH~~ NO~~C~ that the Ivloiion is based upon this Notice o1~ Motion

          6      ailci Motion, tlic Me~~~or~lidutli o1~Points end Authorities and Clottlieb Decl~~r~tioii filed concurrently

          7      herewith, the record in tl~esc chapter 7 cases (the "Cayes"), advet~s~try ~~ro~~cciing no. 1:17-ap-O]040-

          8      GM.(the "~~l~etsrr~.t~ ~'r'oceerli~r,") and ilie recoz•d in that certain pz•occcc~ing ilo 2:19-ev-09915-.ITW

          9     (the "~~c2li ~'roceerling") ~~ending belorc the United States District Court, Central District of

         lU      Califoz~nia (the "DistT•ict Cotu~t"), to~~iller ~vitli an5~ iurtl~er~ evicicuce as ~IzaS~ be 7~resented to the Cou~~t

         11      art the heari7lg on the Motio~l.
a~
.
a
,u       12              I'LEASI+; 1'AICI: I+U~Z'~I~#~~ NOTICE Thai, pt~r•su~~nt to Local Bankruptcy Rnlc 901.3-1(f),
0
ax -     13     if you wish to oppose the Motioal, }you Im~st file a wl~ittcn ~~esponse with the Coul•t azlcl se~•ve a co}~y
.
w,   V

         14      of it upon the tuidersigned counsel no later ih~n lourteen (14) days prior to the hearing oi~ the
H
'
~        1.5     Motion.. 'I~hc [allure to ~~roperly file ai d se~~ve an opposition may be cleemcd consent to the 1-elief
a
         1C     requested. in the Motion or ~ ~raiver of any Tight to oppose tfie Motion.
.
~
         17              ~VHEI~EFO~~E, the Trustee t•espectfully requests that t11e Cotn~t:(a) grant the Moiion;(l~)

         lb     approve the Settlellient Agree~iie~it;(c) authorize tl~e 'Cl•ustce to take any and all actions reasonable

         19     and ~iecessaiy to carry out the ~~urpos~ of the Se~ttlei~lent Abreement;(d) authorize a sZle and tr•al~sfe3•

         20     of the Relford Propet•ty to ~lkwood, free and clear of liens claims and encumbra~lces, except fog• lax

         ~1     Liens and the Chase Lien, upon ~aynzent of the Settlement Ain~ili~t and upon the f~rn~s and

                cozlditions set forth izl tl~e Settle~nzent Agrecm~lit; acid (e) grant suL,~i other and further relief as is jlast
         ~? 1
         23     and proper undca~ the circ~~ll~stances.

         24
                Dated: Ma}~ 21, 2.0?0                          PACIIULI{~I S'1'~NG 711;IIL & .ION S LLP
         ?5

         26                                                              ~~':     .fC'i'('711V 1: J~ICjlLll'C1~S'
                                                                                  ,iercrtlly V. Ric~~at~ds
         ~~
                                                                                   Atto~~ncys fo~~ Pl~ii~Itif~I~~VID K. ~OT'I'L~I~3
         ~g
          Case 1:16-bk-12255-GM                  Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                           Desc
                                                  Main Document    Page 4 of 84


         , ~                                   :'~~T1~4~~()I~1N~~I.~YI C)~ I'~~IN'C~ ~►1~11~ .~U'~'~-IE}~~~'T1~,S

          2                                                                   I.

                                                                    INTRODUCTION

          4              By way olthe Nlotioi~, the "Trustee seeks approval of a con1~»•omise memor•ialired iii ille

          5     5cttlemelit n~~rec111eiii That will resolve dis~~utes with Fll.wood ~tnd the La,lkwood Parties regat•ding

          6     the o~v~lei•ship of the Rexfol•d Pz•operty and the Chalctte Propez~ty, settle acid 3•esolve cl~iims thui

          7     ~llc«~ood leas ag~linst the estates rel~iting to the Rexford IIotne, r~solt~e the Adversary I'roc~eding

          S     and the R&R Proceeding, azld provide the Massoud F?siate wiih a Seitleme~it Paynieilt of $5.525

          9     milliozl. As set lorth iil greater detail in the ~ettle~nent ngreemeilt (a t7~uc anci correct copy of which

         10     is att~iched as L~faib t "1" to the Gottlieb Declaration), the sciticment pro~~ides for the follo~~~ing~:

         11     (a) title ~o tlic KcxfordI-Ionic shall be affirmed, tt•ansferrecl or vested ia~ I~llcwood, subject to the Tax
.~
         1?     Liens aild the Chase Lien, upon payrneni to the Massoud Esiatc nl'$5.525 ~izilliarl; (b) the T3~~~stee

         l~ ' ~~vill release any anti X11 claii~is 11e has in azid to the ChaIctic F~1ome; (c) Blkwood shall withdl•aw any
x ~ =
    u
         1~     ~Lnd all proofs of claim and other claims asserted against tl~e Lstaies; aild (d) tl~e parties shall enter
~-
     a   1~    into broad mutual releases rind waivers of Cali ortlia Civil Code ~~' 154?.

         16              Tlie Trustee submits That the ~etticnleni A~i•~clalent is ben~~icial to the Massoud Fsiatic as it
~:
         l7     ~Clcetively ~~esults in a transfer• of the Rexford IIon1e to F_,llcvrood, ai or close to the fZir nlarl:et value

         IS     of the property, a release of substantial secured/adiliinistrative claims that ~ll.wood has asse~•ted

         19     against the Massoud Fstate ~•clatiug to costs it his incurred wiih l~especti to the Rexford IIoille over

         20     t11e last four years (the "~eiy~ibac~•se~rte~~t Clac~ai"), acid resolves expensive, tiii~e consuilling anci

         ?1     tancei•tain litigation. While the Settlement Agree~~ient results in the, release of all claims 1•elating to

         2?    I'ieldbrook's Col•eclosurc oil, and subsequent sale of the C13alcttc Propez~ty, the Trustee leas

         23     determined illat he does not have incritorious claims to recove~~ that pro~~erty, or its value, and has

         24     dismissed all of the claiii~s ~~elating to Cl~aleite asserted in the Adversary Procecdi~ig, with ~~rejudice.

         ~?5

         2C

         ~~    i While t~~e summary herein of t}Ie p~'i~lci~a] terms of the Seitl~mei~t Agreement is intended to be accui~~te,
               parties in interest should read the Tull Seitic;l7~cnt Agr•eemcnt for ttie complete tet~ms and ifi there is any
         ~~    disci-epa~icy betwe~~~ the su~n~~aly he~~coil ~~tld the S~ttleu~e~it Agrc;erii~iit, the tci~t~ls of the a~.=~e,e.ment shall
               co~izrol .

               rocs L.~~:3~~~ti~.~ ~2~a,~ont
               Case 1:16-bk-12255-GM                     Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                    Desc
                                                          Main Document    Page 5 of 84


                  1                                                                ~I.

                                                                   FAC'I'UA~. ~3AC~~G ~20UN1)

                  3               1.         On /lugusl 3, 2016, involuntary banla~uptcy petitions «~crc :tiled against Solyrnan and

                  4     Massoud commencing case numbers 1:16-b1c-12255-GM and 1:16-bk-12408-GM (`Vases") in the

                  5     United Stales I3ailkruptcy Coui~i fo~~ the Central District of California ("6~c~zkri~ptcy Corf~•f"). The

                  C     Debtors subsequentl~~ stipulated to tl~e entry nl Orders ioz~ Relief in their respective Cases, v,~llich

                  7     Orcicrs for Relief were entered or1 or~ about Scl~tcinber l 2, 20]6.

                  8               2.         ~l.'l~e Debtors furiliei~ sti~~ulated to the appoinfileni oI~ a chapter 11 trustee for each of
                  c~    their estates, and. the "I'rustce was appoi~~ted as chapter 1 1 h•ustec for Moth Deb~ols on or about

              10        Sepienlbcr 16, 2016. ns such, the T~•ustee is tlic trl~siee appointed for cac}1 of the Dcbtol~s acid their

              11        z~espective banlc~~uptcy estates.
a
a
 W            1?                  3.        13y order of the B~~nlzl•t~}~tcy Coul•t on October l 3, 2016, the Cases al•c jointly
0
~'~ :,
.             1         admil~istei~ed under case 1lurnber l:l6-b1c-12255-UM.
 ~~
         ~,
              14                 4.         On npi~il 25, 2017, the Trustee filed a complaint con~meiicil~g ~1dve1•sary Proceedi~lg,
F-
'
~ ~           l5        which concerned title to the Rexford Propci~ty (which ~ll;i~oocl had acquired by way of a foreclosure
s             ~~        sale (the "~lkivoo~l Fo~eclosri~•e") in ea7•ly 2015) and the Cl~~lrtte Prope~~ly (which I~ieldbl•ook llacl
a
              17        acquired l?y way of a fo~•eclosu7~e sale (the "Fieldb~onli Fof•ecloszcf~e"), also in early 2015).

              18                 5.         On Deceil~ber 7 1, 2017, the ~bselets Tiled ~ complaint cominei~cing case no. 2:17-cv-

              19        8894-J1'W (",~bsc~let ~ist~~zet Co~~rtActio~z") in the U~iited States I~ist~~ict Court for tiie Central

              20       District of California (`~ist~°ict Cor~t~t"), which remains pendi~l~, beat was stayed by order of the

              ?1       llistrict Cotu•t that was etite~-ed oil I'ebz~ua~y 7, 2018.

              22                 6.         `I'hc Tz~t~stee filed a'lhird f~lilellded Complaint in the Adversary Proceeding on Ma~•ch
                 I
              23 ~ 5, 2018, which is his o7~er~tive Cofl~plaint.

              24
              ~5

              26
                                 "Lhe f:ll~wood I~orvclosure prirporteclly foreclosed out the fi~llo«~ii1g jui~ioi~ liens (collcciivel_y, the
              27       "Junior I,iei~s") et~cumbci~ing ol• purporting to encumber t31e IZea(t~rd Property in the foll<~wing order of
                       priority: a lien securing a promissory ~7ote in #avor of Sinn f1lvselct(now held by I~t~ael 1lbscictj; a judgment
              ~g       Tae❑ in favor o~'Soda Pa~~tr~zrs, LI~C; a judgment lieu in favor of~ I-[owal~d Absel~t; acid a juc~~tnent lien in favor
                       or DMnfZC .;?007-CD5 Ga:3~clen Sti~cct:.

                       i)Oc's 1:A:3-91 ]~.~ 32~7a;cui]                                                                                     5
          Case 1:16-bk-12255-GM                       Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                                      Desc
                                                       Main Document    Page 6 of 84


              l                7.         L;l1:~~~E~exl ~~~Icl lj~~lcl~~~~~crk lilecl ~~ };first A~~Ze~lc~e~l t'<>t~~~t~rcl~~i3~~ ar~cl C>t~o:ss-L~a ~~1

                  ("~1/civoocl IACC")in the ndversa~y Proceeding on August 7, 201 S, which is thcii~ operative

          3        countei-clai~il.

          4                   8.          "1'h~ Abscicls tiled ~i T'irst ~»lended Counterclaim ("r16,~~e/ct I%1-ACC") in il~e

          5        ~ldversar~~ Proceeding on October 10, 2018, which is their operative counterclaim.

          6                   J.          On npril 3U, ?019, the Bankruptcy Court entered ~n orde~~ in the Adversary

          7        Proceeding by which ii ~rantied the ']-~~usiee's motion fo~~ su~l~tnar}~ judgment on leis l~i~•st Claim to

          b        Quiet Title fo tl~e Pexlorci Property a~ld denied Lllcwood's ai d l~ieldbrook's motion fot• summal•y

          9       judgment oll the s~~me Claim (the ",S'«~~rtri~cf_l~ .~ir~~;irte~rt Of~~lef").

         10                   10.         On July 9,?019, the I3<ankt•uptcy Court entet•ed ~n orc~e~~ in the Adversary Yroceedi~~g

         11        by whieli it approved a sii~~ulatiof~ between t}le 1311cwood Parties, the Trustee and the ~lbselets
a~
.
a
~;       12       clisillissing ille ~is~hil~ Counte7~clairn i11 t}~e Abselct FnCC.

~~' _;   13                   1 1.       On Se~~tefnber 10, 2019, the Bankruptcy Court entered a~1 o7~der ("I~isariiss~~rl Or~lef")
 ~ ~~
         14       in the Aciversaz~y P~~occeding by which it app~•oved a stipulation between the Ellwood Pat~tics, the

         15       'l~rustee and the nbselets dismissing certai~l claims end counterclaims irl the Adve~~sary Proceedifig.
a
         1C       "L~hat l~fi pending iii the 1\clve~•sa7y Proceeding tl~e Tr~isice's First Clairn to Qtzi~t Title to the
a
         17       Rexford Pro~~erty in leis Thii•c~ Amended Com~la tit; ~lkwood and l~'iciclbt•ook's Second

         18       Courr~erclain~ for Refot~~ilation acid their Third Counterclaim to Quic;t Tiile to the Rexford Property in

         19       the Ellcwood T~CC, although the Sutmlla~•y Judgment Ord-er a~~buably resolved those two

         ~p       Counte~~claims; anc~ the Abselets' first Counterclaim for Declaratory Relief rebarding the Rexford

         ?1       Propet~ty, a1111ough the Stmliilary Judgment Or•dc~~ arguably T-esolved that Counterclaim t~-oo. Under

         22       the Dismissal Oi-dez•, al] claims anc~ coui~~c~•cl~~ims ~~egarcii~~b the Chalctie Property were dism~sscd
         ~~       with prejudice, as were certain clai311s al~d counterclaims ~•e~3rding the Rexfo7•d Property, except as

         ?4       set Ioi~t}Z iii the precedi~~~ sellience.

         25                  12.         On ~eptel~lber 10, 2019, the [3~nlcrupt~;y Court e~~tet~cc~ ~zzi order in the Cases

         ?6       ~~PP~'~~'~iib t}ie v~ithd~•atival oi:proof of claizil no. 25-1 that Ell:~~vood llacl riled on :iuYie 21,?017, in

         27       Massoud':5 Cass.
         ~~


                  ixx~s i.~~:3,~~i ~ ti.~ ~~~r~iool
           Case 1:16-bk-12255-GM               Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                                       Desc
                                                Main Document    Page 7 of 84


                           1       (~~~ ~)i;it~l~e~~ ?~, ?f)} ~3, fhe t3~~i~lrtt~~icy~ C"t>l~i~t e~~tel~~tl ~~g~ t~t•cler ec>i~~erti~~~ l~c>tl: c~1~tl~e

              2 ~ ~ 1)ebiors' Cases to Chapter 7.

                           1 4.    "I'l~e 7:~rtistee is acting as the Chapter• 7 "Trust~c in bot11 Cases.

              4            15.     On Novelliber 13, 20l 9, the I3anlcrtzptcy Cotu~t entel•ed a report and ~~ecoinnzei~datio~l

              5
              _    in the 1ldversa~y PI•occedinb ("dZ~ R O~•~ler") by which it 1•ecolnmended th~~t the District Court enter

              6    a judgment ("~'foposecl Jr-irlg~~re~rf") and findings of fact and co~iclusions of law ("Proposed

              7   fib'&C~") on ille ~Ci~ustee's first Claim to Ql~icl Title to the Rexfo~~d Property.

              8            16.     On November- 19, 2019, the R&R Order was filed with the District Court

              9   conlme~icing case no. 2:19-cv-09915-.~1~ W (tl~e "~~~~1~ Actioft").

          l0               17.     Oil March 2U,?020, the District Court entered an OrdcY~ in the Rc~R Action that-

          1l      enferecl the 1'~~oposed Judgment (".Ia~rtgsrrefrt") and the Pi•oposcd lal~&CL ("T1~~CL"j in which ~17e
a
a
W         12      District Court, ir~tcy~ al~cz, gl~ieted title io the Rexford Propc~~ty in the nai~~c oPthe "1-~•ustee on behalf of

~.        l       Massoud's b~iriltrupicy estate aild also a~v~irded tl~c 1'rusiee possession of the EZe~iord Propct~ty.
Y ~

N >-
~;,       1~               1 ~.    Ellcwood tin~~ly filed a motion with the District Court, secl illg reconsidel•atioll of its
~: ,_=,
     a    15      decision to enter i}ae Judgi77ent. "I~hat motion remains pending.
a
u
v         1 l)                                                                    lll.
a:

          1~                                            ~r~~~~~. ~rr~,~~,~~rn~rrN~ nr~zr~~-€~~~~r~a~
                          I'uz-suant to t11e Settlement ngl•cczllent, ille T~~ustee transfers or z~eturns title to tli~ IZclford

          19 '~   Hon1e i-o I~ll~wood, subject to the Tax Lien ai d the C11~se Lied, upon payfl~ent of $5.525 million io

          ~~      the Massoud estate. The Abselets are pal-ties t-o the settlement ngreement~ for the ptn~pose of

          ?1      dismissing their parallel action, t}ae 1-~bselet District Court Action, b~•ouLht by them a~ail7st Ellcwood

          ~~      acid rel~~ted p~il~ties ~~e~ating to t}1e Rexfoi•ci IIon~c, and grazlting to ~~nd i-ecei~~iri~ from E3kwood ailc~

          23      6atl Bates certain. r~l~ascs, but i11e ~ettletl~ent Agreement dries not aFfeci any ri~his, claims and

          ~~      obligatioa~s by anci bet~~vecn the 7,rustcc and tale Abselcts, wliicli continue io ~e governed by that

          75      certain Sciticr~letit ~lgreeill~nt and vluttial Releases, as atn~;ildcd (tllc "Abselet Sc-~tic~~frerzt

          ?6      ~~greefrie~e~") that w~~s a~~proved by this Court by older el~tered oil or about O~tobcr 10, 20l 7 [Dl<t. ~t

          ~~      ss~~.
 Case 1:16-bk-12255-GM                  Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                                       Desc
                                         Main Document    Page 8 of 84


  1              'l llc S~:.tt1c nact~l ~'~~r~_~ ~~Ic~~t-l.~ecv~~les cl~l~ ctiv~ ~~~~ the €?11€~~ f~~-e ~~~~te, the ~-:~~~s1 l~t~~i~le:ss clay c~t~

 2       which all ~1~ Che conditions sct forth i~1 Section 18 have been saiislied. If t11~ l~:t~tective D~ite does not

 3      occur oil vs• beloz•e July 31, 20?0, an5~ Party shall leave the unilateral ~•ighi io rescind the Settlement

 4      ~lgreenient. These conditions include eiltly of the order of this Court a~~pro~~ing t1~e. settlement (the

 5      "~j~pf~oi~al Oj•~le~"), which shall not be stayed and which shall be in full force and effect, and the

 6      delivery of various executed docuinc~its by the "trustee a~ld flee Abscicts to cou~Isel for Ellwood,

 7      n~~mcly (i) the stipulation for entry oFjudgmcnt (the "Stipulated Judgment") by the District Court

 S      pursu~~»t io 5cction ~ of the Settictl~cnt Agre~,incnt, quictinb title in tine Reword I Lome in and to

 9      l llz~~vood Associates, subject only to the'Ta~ Lien and the Chase I,ietl; (ii) the stipulation Tor the

10 ~I   District Court. to vacate the; R&R Orde-1• ptu•suant to section 6 oI~i11e Settlement Agl•celilent; (iii) tl~e

        quitclaim decd ~~ursual~t to section 7 of the settlement Agreement;(iv) the stipulations fog• dismissal

1?_     of the Acivei~sal~y Procce~iing a71c~ the l~bselet Disti•iet Cotu~~ fiction ~~ursuant to section 9 of the

13      Setticmei~t n~reetnent;(v)the withdra~~als ofdnotices of pending action pursuant to scctiozi 10 of the

14      settlement Agreement; and (vi) tl~c leitc~• l~~~om ilie Trustee's counsel pursua~~t to section 11 of the

15      Settlement Ag~•ee~nent.

16              The Scttlemcnt Pavmet~t i»ust be i~iade to the Trustee wiil~iii l:ourtccn (l4) days a1:tc1~ tl~e

17      ~I~fective Date. 1~t th~~ point, i~~~ mutual releases become effective and the I~lkwood Parties caii

18      record the Quitclaim Deed. While the Scttleinent A~f~ee~nent come-m~~lates the ezlti•y of a Sti~~ulated

19      Judgment by the District Court, quieting title to file Rexford Home in Lll:wooci, subject only to the

~p      Tax Lien and the C`liase Lien, enliy ofthe Stipulated Judg~i~c~l~ and. the vacating of tl~e IZ&R Order

21      are not conditions to Lhe effectiveliess of the settleme-nt o1~ flee payment of the Sc;ttlemeilt Amotmt.

~~      However, if t~1e Distt~ict CouT~t leas foot ruled on file Elkwood P~~~ties' i~~otion to enter the Stipulated

?3      ;iudgm~nt of~ or before ~~~~tenlbei~ 3U, 2020, or if the District Court does ~•ule before that. deadline

 ~}     but, at tl~c dine of the ~~uling, the Ap~~roval O~•cier is stayed, in whole oi• ii1 dart ~~fid said stay has ~1ot

~~      been lifted key Se~~tenzUci• 30, ?020, Mien, any Party shall have a right to rescind the Settle~~~e~it
~~      n~rc~tncilt except: that the; l~llt~~ood 1'at•ties may not exercise tiles right oi~t~esci~sion if they h~iv

~~      rcl~ased any of the docui~ler~ts beii3g 11e~d by i11ef~1 in trust..

2~

                                                                            5
                                                                                                                                               E~
          Case 1:16-bk-12255-GM                     Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                      Desc
                                                     Main Document    Page 9 of 84


                                                                               ~~.


                                                                 LE(~L ~-1I~GUM~NT

                  A.        ~l'l~e St~tr~cla~rd of I~~.vic~v

           4                 B~nkru~~tcy Rulc 9019(x) sets Forth tl~c rcquirezi~en~s for the settlement or compr'omisc of

           5      colltz~ovcr•sies alter nolicc to al( creditors ~lnd a l~cai~in~ u~~on each such proposed conip~•o»>ise.

           C ~ ~ Baz~lcl~uptcy courts f~vo~~ compl~onlise. See !n ~•e Sc~ss«los, 160 I3.R. 646,653 (ll. Oi•. 1)93)(staiillg

           7      il~at "compT'omises arc favored in b~ii~kru~~tcy, a»d the d~ci~iot~ ol'the bankruptcy judge Yo approve or

           8      disapprove a conl~~romis~ ... rests in the sotu~d discretion of the bankruptcy judge."). In reviewing a

           y      settlei~~e~lt, baiilc~~t~ptcy coln•ts nnist determine whefller the settlement is "lair alld equitable" based on

          10      an "educated csiimate of~ille complexity, e~pcnsc, and likely dtaratio~l oi'. .. litigation, the possible

          11      clilliculiies of collecting on any judgment ~rhich might be obtained and all otl~el• I-actol•s relevant ~o a
w
a
W         12      fizll aid 1:~ir assessment of the wisdom of the proposed co~n~n•omise." P~~o~e~tive C~ofr~rflit~ee v.

ax te~:   1~     ~ln~ler•s~on, 390 U.S. 414, X24 (1968). When deciding whether io a~~prove a settlement, t11e
      =
w
 > '~     14      bankruptcy count n~usi- determi~ic if the settlement is ~•easonaUle under the circumstances of the. case,
 ~,: ~
F~r
          15      t~iir atld equitable, and in the best inierest of the est~ite. ~S'ce ill~rf•tij~ v. l «rrc (I~~ r~e Il c~ C'Pr~op,s.),
J


~         ~ ~)   784 I~.2d 1377; 1381 (9th Cis•. 19bO.

          17                The United States Court. of nppeals for the Ninth Circuit leas indicated th~it in determining

          18      the i~zirness, reasonableness, and adequacy of a proposed settlement agreement. a court should

          ]9      c~nside~~ the ~-ollowing lectors: (l)the probability of success iii litigation;(2)tl~e difficulties, if any,
          ~p      to be encounteT•ed in the rtllatter of collection;(3)the complexity of the iitibatioll involved and the

          21      e~pensc, inconve~iierlce, ~~nd delay necessarily ~ttei~ding it; and (4)the paramou~it interest of the

          ~~      creditors and the proper dcferei3ce do tllcir reasonable vic~vs in the ~~remises (collectively, t11e~

          23     "YVoo~lsosi ~'aetof~s"). See I~Vo~~dsof~ v. Tiyc~nar2',s I~,2!ncl If~,s~. Co. (In j~e Woodsoy~), 839 F.2d 610, 620

          ~4     (9t11 Cir. 1988)(c~uc~ting ~1 & C Pj-op.s., 78~ 1~.2d ai 1380). It is not necessary that all of tl~c
          ~j      conclusions z~caclled in the consiciet•ation of eac~i of the Woodso~i Factors sup~~ort tl~e seltlenlent, but

          26      talt~n as ~ whole, tl~osc conclusions must favoz~ tl~e ~~~~pz~ov~l 09~ the settler~lent. See Iy~ f~e P~rcific~ Gc~,s
          ~~      ct~- Elec. Co, 30=~ I3.~Z. y9~. 417 (I3a►zkr•. N.D. Cal. 200~~) (citing In f~e I~I'C'I C'crf~le, Inc., 2~2 I3.R. ~~~7,
          ~~      473-74 (I3ankt-. D. Or. ?002)). "U~tin~ately, the court must detcrmi~~e whether the individual

                                                                               6
                                                                                                                                           9
                  rx~~~s i,n~>?~>> is.s ~22~aiooi
            Case 1:16-bk-12255-GM                       Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                                      Desc
                                                        Main Document    Page 10 of 84


               1-     se~tl~rner~l ~c>u`~ht to lie ~~~~~~3~~~v~c1 ti~l~ler T~::~~lh~-~~~~tc~r Rule ~)~ 1 ~~(Ei) I~~~l1s tix:i-thin t11~ 143~ve.~t ~~~~~~ge old

                    ~ ~ reaso~lablcness." Iy~ i•e TC'C~ Holclit~~rs, LLC,428 B1~. 117, 136 (Banlcr. D.N.:i. 2010).

                      ~3.        TI1c S~ttl~i~~~r~t A~rc~p~icnt ~a~tisf~~s ttl~ ~Zulc- ~O19(~~) ~tf~i~ci~i•c~

               4                1~s discussed below, consid~ratioll of the Woodson Factors suppo~~ts Court approval of the

               j    ~ ~ l~ropo~cd Settlement A~~rcer»cnt.

               6                 1.        Prc~~~ak~i~tj~ of Sr~c~c:~ss

               7                 With respect to the Rexford fIon1e, illc Trustee has prevailed i11 the litibatioll oil sumiliary

               g ~ ~ judgment at the trial court level. The Distl•ict Cour-~ has cilt~red a judgment quieting title to the

               9      Re~foi~d Home in ih~ naTne of the 'I.'rustee. I-Iowever. ~ibselli a setilelnent, the Trust~~ still vices the

           10         risk oI an ap~~eal to the Ninth Circuit. Cotu•t of /1~peals, v~~hich could result in the .Iudgincnt bring

                      vacated, title issues having to be tried o1~, worse still, s~,i~i~mat~y judgment being e-ntered iii favor of
a
a
a
~,~r       ~          Llkwood. l~urfller, because tl~e Juclgmcnt has dcicrmined that il~e T_~,lkwood l~oreclosure~ is void, the

       a   13         Nsiate is no~v subject to the Rei~~~bu~~seme~ll Clailll, ~ cl~~im lr~nl l',lkwood for all of the costs and

           14         ex~~c~ises it has inetirred with ~~es~ect io the P~e~iord Horne since the Llkwood I'oreclosut~e. Blkwood

'
~:~        15         asserts 111at this claii~i exceeds `12.25 millio~i and is entitled to secured or administrative priority
 a
 x         l6         status. While the lrrtstcc believes that the claim is either without mez'it or that he has substantial
a
           17         offsets against the Reimbursement Claim, the parties have not yet litigated the rncrits of tl~e claim

           l8        (which Judge Tibhe leas deiermii~ed should be done iil a sepat•~te proc~edil~~;) and the Massotad

           19         estate faces the possibility of amulti-million dollar• priority claim.

           ~p                   T11e Trustee has filed an application with the Co~u~t to retain a broken• to sell the Rexford

           21         Honk. [llkt. # 743.E Although the listing }?rice was $12 t7iillion, at tale dine the listing a~reernent

           22.        was signed (i~l early I'eb7~nary 2020) and based on consultZtions with the pl•oposed broltei•, the

           2          Trustee believed teat tkle Rexford IIoTne was wo~-lil about $10 million. ~lsstan~iiig the value of the

           ~~         propef•fy has i~ot declined (which is ~n~obavly unrealistic givLn il~Zt the real estate marl:e~ is (argcly

           2.5        shut down due to tl~e Coronavi~~us }~~~~de~llic), the Trustcc estimates t~iat he would pro~~a~ly t~et about

           26         $6.0 r~iillion fi•om a sale (assurnir~g selling atld other costs oI'about $700,000 ~iid f~etirin~

           ~~         a}~}~t~oximately `~3.0 million oi'c~cbt senior to #11e ji~ns oi'thc 1~bseleis). Given the tmcertaitrti~s

           ~~         surroundila~ 111c p~-o}~ei'ty's clarret~t value, the oTl~oit~~; r•islcs a»d imceri<~inties of appeals and t3~e

                                                                                            7
                                                                                                                                                             to
                      Di)~'S I,A::'r>1 IS.i3?27~~/001
        Case 1:16-bk-12255-GM                   Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                                    Desc
                                                Main Document    Page 11 of 84


         1 ~ ~ i~c>s5il~i1i1~~-~~1~~~ m~ll~i-l~~illio~l-~lo~lri~~ IZ~i~~~l~~~~~~c~~1e~~i Cl~li~n #i~c~~~~ ~;1kwu«cl, l~~c I~s~~tsicc bclic~J~~, t~ia1 <t:

               tiettici~lent th~~t nets the estate ~~.~?ti tnillioll is well within tl~e r~in~c ol~r~easonablci~ess. as delined

               by the Woodson Facto3-s.

                         2.        Diffisu~tics ~Vitlr Coll~ctioir

                         This i~~ctor does not apply as the "l,rustee is scel~ing an in rem remcciy, naiilely title to the

        6 I I Rexford home.

         7               3.        Tie Co~a~pl~:~~tg~ of tli~ Liti~,~E~t~on

         8               "l~he determizlatio~l that tl~e rllcwood I'ot•eclos~n~e was void Involved considei•atio~i of some

        9      ditliculi and tai~t~sual 1ega1 issues, presenting addcci risks on al~~~eal. Uiven that the title issues were

       10      resolved on sumin~~~y jucl~ment due to the absence oI'material disputed facts, any reversal of the

 a     I1     .Iud~~ucnt on a~~peal would lilzcly result i11 a loss foi~ the Trustee, without il~c need for any furtlze~~
.~
 W     12      proceedings.

u~     1 -,              4.        ~n4~s~rc~sts of C~•cclitc►rs
z~
N ,,   14                The Trustee in his c~~p~~city as Trustee ol~tl~~sc Tstates believes the inie~'ests of creditors of

:
~      15     the Massoud Estate would be proinotcd by the ~etticn~ent. "The scttle~ilent nets close to, if riot rl7ore
a
x      16      than the estate ti~ould recover even if the Trustee prevailed on all issues, izlcluciing an a~~peal a~zd its

       17     d~fcnses to the Reimbulscineilt Claim. "l he Trustee had a11•cady concluded that he was uillilcely to

       1 8 ' p~~evail in recovering tittle io the Chalette Home and accordingly, has already dismissed those

       19     claims, with pl•ejuclice. 'Ihus, the Solyillaii Es1aCe is not ~~i•c jucilcc~~ by finally releasing those claims

       20     as part of this seitlemeilt.

       21     G          'T~~e I~~xf~rc~ Ho~rie ~.~~ ~~ tr~~i~sf~t~~•ed pu~~si~~i~~t to tl~~e ~~tt~cpii+er~~ A~~•ecr~~~~~t ~~'g•~e a~~~d

       22     Cle~3t• of'L~e~~s J~niot• to tt~e A~~elet Liens

       ..3
       ?                Under section 3630) of ille 13ankru~~tcy Code, a debtor in possession or trustee may sell

       24 ~ pi•opet~ty ft•c~ and cic~r of oily intel~csi: in suc1~ pa~operty if, ~~n~ong otj~e~~ t}~il~~s:

       2.5

       2C                          (1)       applicable nonbanl<rul.~tcy law permits sate oC suc~1 }?ro}~ert~~ fi~ee and
                                             clear of such interest;
       27                          (? j      such etltity consents;
       ~~                         ( )        such i»tcrest is a lien ~~»d the price at which such property is sold is
                                             ~k t~~:at~~i~ than t1~f~ a~gre~r~ztt, value of all li~~rls ol~ ~~~~li ~~ro~~e~~ty,
                                                                                   8
              I)OCS I,A:3?9115.i 2??4i0U1
                                                                                                                                                  11
        Case 1:16-bk-12255-GM                    Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                          Desc
                                                 Main Document    Page 12 of 84


            1                      ,(~)         slacl3 inter~si ~s i» 1~~~~a ~ cle~ ciis~~~~te; car
                                   (5)          suc}1 entity could be cornpclled, in a legal or equitable F~roceeding, to
                                                accept a inoncy~ s~~ii5l~iction ol~ such intcl~cst.
            3    l l U.S.C. ~ 36>(f). Section 363(i~ is drafted in the disjunctive, and il~tis, it permits ti c sale ol~esi~lte

            4    property I-ree and char of interests iP airy one of the five conditio~Is above is niet. See, e.g., h~ re
            5
            _    Lazyae,5~. 352 I3.R. 410, 414-15 (~3ankt•. E.D. Va_ 2005).

            6             Courts have held that tl~e ~itrthoriiy of a dcbior (or successor ti~ct~cof) io sell assets Li~ee <<nd

            7    cl~~ir of inicT~csts is bro~~d and should be read e~pansivcl_y. ~S'ec Ijr rc TTI'.~1, Irtc., 3?? ]~.3d ?~3, 2~9

            S   (3ci Cir. 2003); see czZso (Ij~zlec! ~19ine L~~o~~kc~rs ofAjzz. 192 /3e~7efi1 Plan v. 1~~ckic Sy3aokeles~s Co«l
            q    Co. (lip ~~e Lc~cl~ie ~S'fftokele,ti~,s Cr~crl Co.), 99 F.3d 57~, 582 (4th Cir. 1996)(holding tll~t t11c ~~lir~se

        lU      "any inierest ii1 propert~ty" includes more thali just ij~~ Y~erf1 intct•csts); Ire j°e P.K.IZ C'onvcr~e.s~~enl
        11      (.'er~tej•,5~, Iyrc., 189 B.IZ. 90,)4 (}_3anlct. l .D. Va. l ~9j)("As i}~e plain inc~~llirls~ of the si~itt~i
a
 w      12       demonstr~3tes, ~ 3E3 covers more situatic~rls than just sales involving liens."). Moreo~~er, courts have

~'      1        noted that the purpose of the "li-cc ~~ncl cicai" language is to ~illo~~~ the debtor io obi<~in a maxirnurn
 x ~:
        14       rcco~-eiy on its assets in tl~c marketplace. Sec Ift re liT;-~, Iy~c., 2001 Banlcr. LEIS 7?3, at ~'~8-``lU
H -
`~
, r_    15      (I3a7~lcr. ll. Del. Ma1~. 27, ?001).
:
        16                The Trustee contends thai lie can gtlitcl~~im ll~e IZexi-oi~cl lIo~ne to Ill:wood ~ni~•staani to the
        17       5ettlellleni ngrcemeilt ft•ee and clear of~lieiis other than t]I~ Tai Lich and the Chase I.,ien under two

        18       subsections of section 363(f), narilcly subsection (4) and (5). As to subsection (~), there is a bona
        19       fide dispute as io whctlle~• tale Tllcwood Foreclosu~~e was valid. Althou~~l~ the Jud~~l~cnt i1i effect
        ~~       d~tc~~n~i~led that it was clot, it is riot a i-final dete,rminatio~i a~Id rci~i~ii~s subject to ap~~eal. If the
        ?1       Judgment were to be reversed. on ap~~eal and the ~ll~wood l~oreclosui•e found to be valid, all of tl~e
        22       liens junior to the Ellcwood Lie.ri would }lave been Foreclosed out. "C'~~us, there remains a bo1~a fide

        2}       dispute as to their• validity and tl~e property n ay be sold free a~ld clear of those lieils.-~
        2~                Additionally, the decisioli of the 8~~~~lcru~~tcy A~~pellate Panel for the Ninth Circuit (the
        ~~
                 ~`I3AI'") in C'l~~cri~ C'lu y~riel Oi~tdoot~, If7c. ~~. Kf~rlj~fler~ (In f~~ PICT; LLC), 391 I3.K. 25 (9~~' C'ir. B1~P
        26      2008) ~~otv~~iihstanding, the Rexford Honzc can be gold to Elkwood fo3~ less t}1a~i t}~e full amount if the
        ?7

        28      ~ 'The folders of the Abselet Liens arc:- a ~~arty #v the Seiticinent Agreement arld have ther~efor~ con,enYed to a
                sale ii~c~ and clear of it~eii~ li~~es.
                                                                            ~~
                                                                                                                                          ?2
                1)OCS L~1:3?91 1 ~.7 ;?74/001
    Case 1:16-bk-12255-GM                 Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                                     Desc
                                          Main Document    Page 13 of 84


     1    liens ~z~~~inst tlrc }'~r-t~p~i•tt~ (a~seti~~i~t~ tha I~lk~~oc>cj I~c>t°ee]€>st~~•e i:~ txpiclotT~) ~~t~~-sa~~t~~ tej st~~~5ectt~r~ {~j

           because junior lien holders could be conl}~elled in au legal oi~ equitable proceeding to accept a money

          satisfaction of iheiz~ interests. As il~c court noted in Ifi re Jolcan, X03 B.R. 866 (I3ankr. W.D. Wash.

    4     ?009), the appellees in C'Iccrj. ('ltufttze/ did not argue That a qualilyin~ lc~al or equiiablc procecdin~;

          existed (aside frol~~ a cra~llclown under 1 1 U.S.C. ~ l 129, which the court fotmc~ dial not qualify) and

    6     the a~~pcllate ~~anel de.clinecl to Lind authority for tl~e appellee. IIo~~evcr, as tl~c John court noted,

    7     the~•c ai~e a ntambet• of procedtu•es ai hand that have this eft-ect including, ill the con~e~t of real estate,

    8     judicial or~ noii judicial lo~~cclosuT~es. ICI., at 869-~70.

    9               It shoulcl be noted that the trallster of Rexford IIoi»e to L~,llcwood pursuant to ll IJ.S.C.

10        X636 only ~~~ill be necessar}~ il~ihc District Court. declines to vac;aii; i:}~e Jud~m~nt and l l~&CL ih~.t it

          e-1ltered on M~~rch 20, 2020, ari~~ to enter a ~~l~oposccl siipt~lated jLid~nleili in its place under wl~icli title

12        to the RcxTor~ci T-Ion1e is gtaietec~ in Tllcwood's natlle subject only to the Chase ],ieii end the 'Tax Lien.

1                                                                         'd.

14                                                                 C(3NC~,~JS~ON

l5                 l~or all of i11e 7~easolls set forth herein, the Motion should be granted, the Scltl~ment

16        A~;~~e~Iliellt should be ap~~roved, the TI•ustee should be ~iut}iorized to deliver to Elkwood all oft}ie

l 7 ~',   eaectrted documents contemplated by the agreezne~lt anci any ofhe~• clocuillents ~~easonable and

18        necessary to carz~y out its pu~~pose azici intent, at~d the Cotu~t sllotald grant such iiarther relic[ as is just

19        and ~n~oper.

20
          D~ited: May ?1, 2020                              PACIIULKSI. STANG ZI~HI,& JONFS LTP
21

~2                                                                    I3y:        Je~~ejny V. Richur•c~s
                                                                                  Jeremy V. Richards
23
                                                                                  Attorneys fog• Plaintiff DAVID K. GO'1"I'LIE~3
24
~S

    ~;

?~



                                                                             10
                                                                                                                                            13
          DOGS I,A:X291 15.   ?274/ti01
            Case 1:16-bk-12255-GM                     Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                                           Desc
                                                      Main Document    Page 14 of 84


            l
                                                         1)~;Cl,t~d~~~'I()N O~~ ll~1'~I1) fit. G()Tr9'LII+,~3
                             1, D~ivid K. Gottlieb, dc:cl~ir~ as tollo~vs:
            -,
                              l.        I am tllc duly appoi~ited and acting Chaptet~ 7 Trustee of t11c listates oI~ Solyral~~i1
            4
                   Yash~tizfar aild Massoud Aaron Y~sl~ouafa~~ (collectively "I~ebto~•s"). Tl~e 1:~cts set fort}l lzef~ein ar•e

                   based upo~l any own pei-soi1~1 knowledge e~ccpt wlief~e stated to be upon iziformaiion and belief. If
            6
                  called upo~l, I can and will coln~~etently testify io the 1:acts stated herein.
            7
                             2.         I n~al.e this declz~-ation in support of the Notice nJ'Motioj~ czi~d RIolion of('l~cr~~lej~ 7
            8
                   L r•~,istee for C~r~dej~ l~pl~y~oi~irlg Sc~tlef~renl ~~~it1~ the ~Ilnvooc~P~rr~ie,s~ a~~~dfoj~ Sale ofRexfoj~c~ Nome
            9
                  ~"'3'C'L' C7j?G~ CjC'l11' Ot J 1~7?,S', ~'~Cl1F~?S C"L31C~ ~~~11C2t7~J1~J1"C1/~CE'.~` ~tllf; "~'f011011"~. ~11 C23~~1~aI1Z~(~ tel'lI1S IIOt
           lU
                  otherwise deCned hc~~cin shall have the same meaning as set forth in the Motion. ~1 tT~ue and corrcci
           11
a                 copy of tllc Sctil~lnetli Agreement is aitachecl Ilet~cio as F,lllibit "1".
a
~;         12
                             3,         "171e Setil~rnerlt /~gcccmc111 T'esolvcs ~lll dis~~utcs l~aiscd iil 111e Adversary Proceeding,
   ,; c    l3
                  clairi~s bet~~~cen the "l,r~ust~e, the Absclets and tl~e l;ll.~vood Parties rel.ltin~ to tl~c Rexford IIo»>c and
 Wr
.~f F: -   14
                  the Chalette 11:omc, and all claims of the l lk~~~oocl Pat~~ies a~ainsi: the Estates of the Debtors.
'
~          1~
a                            4.         In dete~~mini~Ig w11et11cr to cuter in to tl~e ~ettlelnent Ag~•ecmeiri on behalf olihe
           16
.
~                 L;statcs, I liavc carefiilly considcl•cci and wei~llcci the so galled "T~'oo~l.4o~r F~ctot•.~~, 1~~ul~ely: (1) tl~e
           17
                  probability of success in lit ~atiar~;(2)the difiiculiies, if any, to be c»countercd in the maitc~~ of
           18 ~
              1   collection;(>) tl~e complexity vi the liti~aiion involved anci tl~e expense, incor~veniencc, and delay
           19
                  necessarily attendinb it; and (4) the parai~~ount interest of the creditors and t ie proper deference to
           2U
                  their reasonable views in the ~~rei7iises.
           21
                             5.         With Res~~ect to t11e Chalcttc Ilotiic, I. leave ali•e~dv disiilissed all claims, with
           22
                  prcjndicc, so the Siitictiic~li fls~rc~~~~cl~t leas not bcarin`, on the `~olyl»an E~t~ite's rights and T•cnl~dies
           ~3
                  as io that ~~rope~•ty. With respect io the Re~loT~d Hon1e, I have prevailed in the liti~afio~l on summary
           ~4
                  judgt~zcnt at the t.~~i~l court level. The District Court hay e~iterec~ a jt~dbinent quieting title Co the
           ~~
                  R~,x(:orci H<~n1e in the i~~ime ol~the Trustee. l-log-~~ever, at~seni ~i sctticmL~~t, I still face the risk o1~~in
           26
                  ap~~cal to il~e Ninih Circ«it Cou~~t of Ap~~eals, which could result in t ie Judgrnei~t being vac~~tzd, titl;,
           ~~
                  i~~~SueF> ~~avin~ to ~~e t~~iecl or, ~~~c>z•se still, st~ilzi3~~i~•y~ jtid~mc;irl bei~~~ ent~,reci it1 favor c~l~L;ll~~~o~>d.
           ~g
                  I'L~1•ther, because the .Itidgl~~e~~t has deterii~ii~ed t~z~~t t ie l ~~cwood Fo~~eclosure is void, the Estate is

                                                                                                                                                                14
                  I)>CS 1,~~:3291 1~.5 32?7<l;tiO!
             Case 1:16-bk-12255-GM                  Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                                     Desc
                                                    Main Document    Page 15 of 84


             l    nc~t-tip st~t~je~t to~t11~ IZeir~~l~~~rsea~~ent C']airn a ~;lai~~~ ~i~c>n~ };11~~~-~~~o~l #-c~r~ all c~~ t~~e ec~~ts ~~~Icl ~xt~ct~5r~s it

                  has incut~rcd ~~~ith respccl to the Rexford I ~on1e since the I Ikwood l~orcclosur~. E1]~~-~~ood asset•ts that

                  this claim exccecis $2.25 ~ZZillion and is entitled to secured or admii~i5trative priority status. While I

             4    believe that fihe claim is either «~iihout merit or that he leas substa~ltial oiisct~ against the

             5    Reimbuzscn~cnt Claim, the parties have not. y~i liti~~iied the moils of the claim (~-vliich Jud~c "Tighe

             6    has ciciez~ii~iiied should be clone iil a separate proceeding] and the I~~Iassoud I state laces the

             7    possibility of amulti-million dollar p~~iority claim.

             8              6.         1 have filed au application with the Court to ~~etain a brolzer to sell the RexPo~~d 1-Iome.

             q    Altl~ougll the listing price was $ l 2 million, at the time the listing agreement was signed (in early

            10    l~ebrualy 2020) and b~scd on consultations wii3z tl~c ~~ro}~osed broker, I believed that the Rexford

            11    1-loi~~c vas worCh about $10 milliofi, nssu111ing the value of the property leas not declined (which is
  a~
  .
  a
            1?    probably unrealistic given that the real est~lte market is la~~gcly shut down due to the Goronavirus

       .;   li    pandeillic), ]. cstiinatc that the M.assotld Estate ~~oiild probably clef about $6.0 million from a sale
   x ,_~
   w
  ;
  ~         14   (assuming scaling and other costs of about $700,000 and rcti~•itlg a~~pro~iznately $3.0 tuillion of dc;bt

'
~ r ?~;
:           15   seniort• to the lie~ls of ilic Abscic~ts). Givcii the unccrtaiilties stlr~~oundirlg the p3~o~~erfy's curre~lt ~~alue,

            1~   the ongoing ~•isl~s ~ncl uncertainties of appeals and the ~~ossibility of amulti.-million dollar
  aT
            17   Reimbursei11ei1i Claim frozil L;lkwood, I believe that a settlement that nets the estate $5.525 rzlilliosi

            18   is well within the ~~Zii~e of reason~~ble~less, as defined by the Woodson Factors.

            19              7.         Difficulty of collection. did not factor in to my decision n~al<ing as I am seeking an izi
            ~~   rei~i ~•cmcdy, n<irnely title to the Rexford Ho~nc.

            21              S.         As for the complelity of llle litigation, the dctc~~mination that the Elkwooc~
            ~~   1~o7~eclosure was void involved colisideration of some difrcult al3d unusual legal issues, ~~~•escnting

            2~   added risks on ap~~caL Given i~hat the title issues were resolved on sun~lmary judgment clue to the

            24   absence of m~~terial dis~n~ted facts, any reversal of tl~e Judgment. on ap~~cal would lil~ely result in a

            25   loss f~~• t1~~ ~~lassot~d Lstat~,, without i~ie need foz~ any Iui•tl~~ r~ ~3~ocec,din~,s.

            26             9.          l~in~~ll}~, I believe the il~iei~c~is of cY~~cliio~•s of 1:11e ~~assc~uci I st~~te ~~~ould be promo#ed

            27   ~iy ilic sett(enz~nt. Tl~e se-itlernent ne#s close to, if clot moec lean the estate ~voulcl recover even if I

            ~g   pi~cvailed on all issues, inr,ludin~ ~z~1 a~~~~eal and. its cielc~~ses to thi Reir~~t~tiz~sc;~i~eiit Claim. 1 have

                                                                                                                                                        15
                 1)O(;ti l,A: ?gl l .> 32274/Oi)1
            Case 1:16-bk-12255-GM                     Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                          Desc
                                                      Main Document    Page 16 of 84



              1    alx~ea~ly concl_ucled 11~at I was unlilcely~ to ~arcv~~il in eecvverin~ tittle to the Ch~Iette I~ozlie and

             2     accarctin~ly, l~ays a1reG~dy dismissed those claims, with prejudice. "Thus, the Solym~~n Estate is riot

             3     ~~rejudiced ~y finally releasing those elaii~~s as part of this setCl~znet~t.

             4               10.        Tl1e Sel~lcment A~i~eem~nt was Heavily ne~otiate~i over an exte;Itded period oftine, in

             5     ~aod f'~iith ~~nd at a~•in's length. The Abselets, wl~o are the largest single beneficiary of the Settlement

             t     Abreei~~ent, are si~tlatori~s io the agreezn~;r~t aid ~uppot~t the resi~lution o~ disputes nlemot-i~lizcd

             7     thel•ein.

             8                 11.      lot• all of~4l~e foregoing reasons, I believe that tl~e Settlement Agreement is fail•,
             c~    reasonable, aril in the ~csi interest o~ the cz•editors of I~otl~ the Solyman acid the Masso~.td Estates.

            10               I decl~~re t~udei• pe~1a}ty of pel,jttiy that tl~e fore~;oii~g
                                                                                     ~~     is true a~ld cor~~ect and that, if called as a

            ll     witness, I could and would conZ~~eleiltly testify as to the matters stated I~er~in.
a
            12               3~aecut~ci this 20`x' clay of Iv1~y, 2020 ~t Encino, California.              ,
                                                                                                           f'~                 /,~
                                                                                                                             ~r
                                                                                                       ,/ ,r                f~..
            ~3
w
 . ~_                                                                                             '"'                   y
            l~
i                                                                                         llck~ 1C~ le
                                                                                                     i. ~?Ot:~~l~ ~'~
   k
;~ < ,,.a   1S
       a
:J

 U          1 ~)
 a;



            1 /




            lU


            19

            20

            27
            ~7

            23

            24
            ?S

            (
            ~
            ~~

            ~g


                   t~OCS 1_.A:'~29[ I5,5 32.274JQ01
                                                                                                                                         16
Case 1:16-bk-12255-GM   Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55   Desc
                        Main Document    Page 17 of 84




                                                                                  17
Case 1:16-bk-12255-GM               Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                      Desc
                                    Main Document    Page 18 of 84



                        SI~T'I`~,~~fl1F,NT AGI~r~'~l~'IFN'1' f1Nll lO~IUTUA~~ I:t1~~I,E~SL+'

            "1,}lis Settlemcrlt A~r~ernent rind Mutual K~leasc is eiltcrccl into as ot'May 19, 2020, by

  and between 1_;llcwood Associates, LI,C ("~~Il~~~~oocl"), I'ieldb~~ool., lllc. ("I'iclt~bt•ool~"), Reliable

 Pro}~c~~ties anc~ Jack Notir~fshail (collectively, "F,ll.~~~ooci ~~~3~•ties"), on the o11e hazlcl, and David

  K. Gottlieb ("T~•ustd~c"j, Ch~ipieT~ 7 trustee i-o~• the bankrupicy ~st~ites o1 Solyrnan Yasllouafar alld

  Massoud Aaron Y~shouafa~~, and 1-toward L. Absclei and. Israel ~bselet ("Ab;~eIets"), on the

 otllcr hand, «~itl~ rcfci~c»c~ io the fol]o~~~in~ f~icts:

            A.       On llugust 3, 20l 6, ~nvoluntaly bankruptcy ~~etitions were :tiled a~~i~ist Solyin~n

  Yashouafar ("Sol~tziaii") and M~ssoud Yashouaf~r ("lb~assoud," and together with Solynlail, the

 ``~)c>t~to~-s'") coillrncilcing case numbers 1.:1.6-b1.-1?2~5-GM and 1:16-bk-1240 -GM (`<C~ises") in

 the U1litecl Stares B~nk~•uptcy Court fo7• the Cenh~al Distzict of California ("~3ar~~ruptc~° Cout•t").

 ll~e Debtors subsequently stiptzl~ted to the entry of Orders foz• Relictiil their ~~espective Cases,

 which Orders for Relief were entered on or• abotrt Sepielnbex~ 1 ~, 2016.

           I3.       '1'hc Debtors filrtller~ stipulatcc~ to the ap~~oi7ltment of a chapter• I 1 trustee for each

 ol~i-heir cst~tes, acid i-he Trustee was ap~~ointed as chapter• I 1 trustee for b~~th Debtors on or about

 Se~~tcmber 16, 2016. As such, the "I,rustce is the trustee a~~point~d for• each ofthe Debtors aild

 their t~espectivc bankruptcy est~ites.

           C.        By order of the Bankruptcy Court on Oct~obcr l 8, 201.6, ih~ Cases are joi~ltly

 administered unde~~ case number• l :lb-bl~-12,255-GM.

           D.        Orr April 25, 2017, tl~e I~~~ustee tiled a com~~laint com~nencin~ adversary

 proccedii~g i~o. 1:17-ap-01.040-GM against ~llcwood and Pieldbi•ook ("Acl~~ci°s~t~~ ~'raseec~~~ig"),

 which concerlied the real }~f'o~~erty located ~t 910 N. Rexford Drive, Beverly TIills, California

("Rim#'~z•El ~'p~o~~~~~ty") and 580 Cli~leitc Drive, I3ever~ly ].ills, Cali-o~~uia ("C`1~~~~ette ~'r°o~~e~~t~~")



 rocs ~.n:3>,~r,?~. _,~?~~ioui
                                                                                                                    18
Case 1:16-bk-12255-GM              Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                      Desc
                                   Main Document    Page 19 of 84



          1~.        On Dec~nlber 11, ?017, the Abscicts tili;d ~l compl~iini commcncin~ case no.

 2:17-cv-8894-JFW ("~bs~het ~ist~•ict Coui•t Aa~tiE~ii") itl the LT7iitcd Stites Distf'ict Cot~r( for the

 Central Distl•ici oi'Califol~nia ("I~ist~-ict Cour~t"), which remains pending, but ~~as staved by

 ot•dcr ol~the District Court that was entered on }~'~bruaty '7, 2018.

          F,         The Tt~t~stee filed a "Third AmcT~d~d Complaint in the Advcrs~ry Proceeding on

 March 5, 2018, ~vl~ich is leis operative Complaint.

          G.         I3lkwoo~~ and I~ieldbroolc Tiled ~l first nmcndcd Cotulierclaim and Cl•oss-Claim

("t~~ll~i~~ood F!`~C("") in tl~e ~ldvei~s~ly P~~c~c~edinb on August 7, 201 S, which is tllcit• operative

 cotu~tc~•cl aifn.

          I-I.       "l~hc /1b~clets tiled a First ~rneilded Counterclaim (<`Al~selet I+ACCT') in the

 ~~dvcrsar~~ Proccedin~ on October 1 U, 201 ~, t~~hich is their• operative col~uicrclailn.

          I.         Ori April 30, 2019, t~~e I3anl:ruptcy Court ente~~ed an order ill the ~dvetsa7•y

Proccediug by which iti grafted the Trustee's lllotiou for su~llmary jud~;nient on his FiY~st Claim to

 Quit "I'itic to the Re~iort~d P~~operCy and denied L;lltwood and l~ieldbrook's n~oti~~l for summary

judgment oil tllc same C'1~uu1 (tl~e "SiiiilYj~~ir-~~ Judgn~~ent Or•dej").

          J.         On ,Tiny 9, 2019, the Bai~lsruptcy Court entered aYl order i~l the adversary

Proceeding by which it ~pprovcd a stipul~ition between the Ellcwood Parties, the ~I,rustec and the

 Al~selets dismissing the L,ighth Counterclaim in the Abselet ~nCC.

         Imo.        On ~c~~teinber 10, ?07.9, the I3a~11cru~~tey Court entered. ~n orcle~• ("Disr~Yiss~~l

OY•cie~•") in the adversary Proceeding by whic~l it ap~~rovcci a stipulation betwee~l the ~llc~vood

Pal~tics, the Trustee at~d the /Absclets disi~iissing ccr•tain claims rind ~oui~tcr-claiills irl tale

1\d~~crs~~iy Procccdin~i. Th~~t l~fi pendij~~ i~:l illc /ldvcrsaiy Pt~oceedir~~ tllc "1'l~n~lce's I~iist Claim

to Quiet Title to the R~;~~ord Pro}~erty in his Thirty nmenc~ed C'o~7~~~lail~t; ~~lcwood and




                                                                                                                 19
Case 1:16-bk-12255-GM             Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                           Desc
                                  Main Document    Page 20 of 84



 l~ieldb~-oo1:'s Second C~ountercl~iim foz~ 1Ze1ornlation and thciT~ ~l,hii-d Cot~ilicrclaim io Quiet "Citle

 io the Reaiord Property in the Clltwood I'nCC, although the ~umiYla~y Jud~mcnt Oz~dcr arguably

 resolved those two Counterclaims; and. the Abselets' First Countct~clain~ fot~ D~~laratory I~clief

 regarding the Re~ii~i~d P~~operty, although the Sumtnaty Judbmcnt 07~de~~ arguably ~~es~lvcc~ th~~t

 Courlter~laitn too. Uf~dcl• tl~e Dismissal Ordcl•, all claims and countel~claiuls rc;gardizig the

 Cl~alcttc Property were dismissed. wi fe pt~ejudice, as «sere cci~iain claims and coruitcrclaims

 rc~at•ding the Rcliord Property, except as set forth in the prcccdin~ sc»tcnce.

          1_,.     On ~epterl~b~r 10, ?019, the L3~lnlcru~~icy Court entered <in order in the C~lses

 approving the ~~ifhdrawal of ~n-oof ~f claim no. 2b-1 that 1 llc~vood had ~Clcd orl :iun~ 21,?017, in

 Nlassoud's Cass.

          I~-1.    O~i October 25, 2019, the I3anl ruptcy Court eiriered an order col~verting both of

 il~c Debtors' Cases io Ch~ipter 7.

          N.       T11e Trustee is acting as thy, Cha~~ter 7 Trustee in both Cases.

          O.       On Noveznbe~~ l ~, 2019, tl~e 13~nk1~upicy Cou~~t entered a ~•epo~•t and

recomme~idation iii ille Adversary P~•oceeciirig ("~~&~ Oi•c~~i•") by which it recommended that

ih~ Distl~ici. Court errtct• a judgment ("~'ro~~oscc! .I~iclgr~ier~t") and Iindin~s of l~ic1 ar~d

conclusions of law ("~i~o t~s~~cl I~,F&CL")on the ~Crustee's 1lirst Claim to Quiet Title io the

Rexlord Pro~~erty.

          P.       Oi~ Novemt~er 19. 2019, the R&R Oi~de~~ was filed wit11 the District Court

cc~ri~jncncin~ case no. 2:19-cv-0991.5-,Tl~ W (tlie "~~&~2 Ae~tio~i''j

          Q.       On Mal-~ii 20, 2020, t3ie District Coui-t ~nterc,d an Or~c~c~~ in t11e R&R Action that

eni~ered the Pro}~oscd J~ldgr~7cnt (``J~.~c~gi~~~rit"') and the Proposed I~I~&CL (`I+1{,~iCI,") in which

t11e Distt~ict. Court., inter alia, c{uii;ted title o the Rcxfor~l Pl~i>}~ertY in the n~3ine c~f~t~le Trtist:~;e on


                                                          3

 ROCS L~~: <962?.3 32274!001
                                                                                                                      20
Case 1:16-bk-12255-GM           Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                         Desc
                                Main Document    Page 21 of 84



 bcl~ali~ol~ 1~assoud's bankruptcy estate anc~ also awarded the 'l~rustec possession of tl~c Rc~ ord

 Property.

         ~'~I~i T~I~FORE, in consideration of il~c foregoinb :facts aild tl~c terms and conditions of

 this ,~1~,~rec»lent, the above-r~i-e1•enced Pai~tics to this flgrcc »ant hereby a~,~z~ee as Follo~~s:

                          I;I~ieclive Date: As used in t}~is A~t~cel~lc~it, the term ``~~ff'ectiv~ DEitc„

 means tl~e ii~•si business date on whic}~ each of the co~~diiions preccclent colitainecl in sections

 l ~(~i),(b), a~~d (c;) of this 1~greement has been s~~iisficd in~ expressly waived b5~ gill the 1'ar~ties, in

 «~rilill~;. On or after• ~~~i~ust l ,?0?0, provicJed i]1e Tflcctive Uatc has not occtu~~~ed, ~in>> Party

 shall have the unilatcz~al right. in the e1c1•~isc oi~ its/his sole discretion, by notice to all other

 Parties in the illanner prescril~~d iii seciiorl ?4 bclo~~~, to rescind ibis 11~t-ecnle»t ~~nd all

 tt•ansactioils called ioi~ by this A~rccu~ca~t.

                  2.      P~~ytnent to Ti~usiee and Disbtn~s~in~nt of Funds: Within Col~rteen (14) days

 of the El~fcctive D<~ie, time being of the essence, the Llk«good Paz•ties shall pay to the 7~rustee the

 sum of $~,52:~,000.00 ("~ettle~nei~t ~'at~>>net~t") by ~~~irc tratislcz• to such account as the 'I~rustce

 may desibnatc, without reductiol7 oi~ offset, and without necessity ~~f den7and. "I,l~c Trustee shall

 hold the SettleiTlent Paymcilt tuiiil the entry of an oi•dcr or judgment by the Dist1•i~t Court o~~ the

 Parties' stipulation for eni~~y of the Stipul~ztcc~ Judgment ~~nd the Tllci~oocl Pa~~ties' motion for

 et7t~y of the Stipulated Judgment(as that terns is defined in section 5 below)(wheihe;r that order

 or judgt~~ent ~ral7ts, dezlies, or otherwise rules on that stiptilatioi~ and motion, and whether• or not

 i11at order or judgment is ~p{sealable, appealed, or otl~er~wise under or• subject to ~-evie~v), afte3~

 which tl~e Trustee may distribute the Settlement Payment, in acco~•clance i~ith the law.

 Noiwitllstanditlg isle toregoirig, i~1 the event a st~iy o~~ all or any part of tl7c Approval O~~dei• is

 issued by any Court ~iftez~ the 5eitleme~lt Payrl~cnt is «~i~~c #r~~nsierred tai- the I Ikwood Parties io




                                                                                                                 21
Case 1:16-bk-12255-GM                Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                          Desc
                                     Main Document    Page 22 of 84



 the Tr~~stee, the ~I~rusice shall hold. the; Sett1ef11eut Payment until that stay no longer is in elfcct,

 alter which Ll~e ~1'~~tastee inay distribute thy. Settlement Pay~nctit, in accordance with the law.

                                /~t~l~roval Order: ns used in ibis ~1~reetnellt, the terns "~.ppro~-a1 OT•cler„

 mc~ns tl~e Order by the I3a~~l~l~uptcy Court in the Cases approving the "lrustee's eniiy into,

 execution oi; and delivery v{~tllis Ag~•ee~neilt. Tl1e Approval Order shall be i1i the forn7, 01•

 substantially in ll~e foT~m, attached as I~rl~ibit G of this /1~~l~ccrncnt.

                    4.          Co»l~~rotnise Motion: Wiihin seven (7) calcnd~u days o(the last. date on

 «~hich all Parties l~~lvc cxecul~;d ar~d delivered ibis 114~Tre~ment ("Eae.cuiion I)~itc"), the "I.~ruslee

 shall file a motion (the "Cornprot~lise IVlotion")~~~iih tl~c I.3ankruptcy Court in t}~e C~~scS sicking

 approval of this ngt~ec3nent ptusuant to I`ederal I~u1~. of Bai~kct~ptc}~ Pro~cdurc 90l 9 and ll

 U.S.C. Seciion ~6~, lie Tall }~ro~~ide such noti~c of~the hearing on the tt~otioil that is required

 under applicable rules, ~~nd l~r sl~al] scl~cclule the motion for hearing as soon as praciic;~ible, but

 not on shortened notice. In the motion, the Trustee shall i~~quest that the Bankruptcy Court

 determine to be iziapplic~ble any 14-day stay oi~ oil~el~ stay o~~tlie Ap~~roval Oi~d~r; provided,

 however, the Bankruptcy Court's determination teat any 14-day stay or' other stay of the

 Approval Order is inapplicable is not a coi~c~ition prccecielit to airy Partys nights, oblibations, 07•

 remedies under ibis A~rec»~ent, and shall. ai~ect only the date of the l ifcciive Date.

                                Sti~~ulaied Jud meat in R&R Aci-ion: U~~of~ the filing of the Compf~oznise

 Moiiol~, t11c Trustee end the Abselcts ~~vill deliver to Dill, I'ari•er & I3urj~ill lLP, Attn: Daniel J.

 McCarthy, 300 S. G1~ai1c3 Ave., 37t1i Floor, Los l~ngeles, C1190D71 ("EI~~.ovoocI I'~3r~ti~s'

 Cou~~sel") a duly exce~ztec~ stipulation for entry ofjudbment, ~~ith its attached proposal

 st {~ulated juc~LrnL~~t ("~t~~~3~l~;tech J~ac~~;rt~erit"), in il~i fo~~m attached ~~s F;x~~i[~~t ,~ of~this

 n~~~~ccrl~ent. APtcr i~ccLi~~t of si~cii docuilierits, Ellwood Parties' Counsel shall pro~l~ptly rle that



 1)OCS I,A:32g622.3 3~?74;001
                                                                                                                      22
Case 1:16-bk-12255-GM                Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                   Desc
                                     Main Document    Page 23 of 84


 stipulation, and a motion for ~nti~y oL the Stipulated Judg~~~ent, lol~ the earliest

 permissible/available hearing date. The P~irties shall l~~vc tilcir respective 7~i,~hts, oblig~~lions,

 a~1d remedies under ibis Settlement 11~rcement «~hcther or not il~e Stipulaied Jud~,~mcnt is altered

 aild/or is a~~pealed. Witllotat limiting the gcnel~ality of the 1-ore~oing, if ih~. Stipulated Jtadgmeni-

 is not e~1teY-ed, the Trustee shall be entitled to the Settlement Payment, and l~ll:wood shall be

 entitled to owilei•shi~~ of t17e R~~f-ord Property as co~lvcyed by the Quitcl~ii»~ Decd pursuant to tl~e

 Approval Ordez•.

                   6.          Vacating November 1 ~, 2019 R&R Order: Within thj~ee (3) cou7~t days

 alter entry of the Approval Order o~~, il'tl~e np~»~oval Order is stay~cl, the first court da5~ after the

 A~~prov~~1 Order is no longer stayed (ille "Docir~~~e~it delivery Date'"), to facilitate ent3~y of flee

 Stipulaicd Judgment by the District Court in the Rc~R Action, i}~e Trusiec algid the Abselets ~~~ill

 deliver to the I?ll~~~~ood Parties' Counsel a ~lzily e~eclrtcd stipul~ition, «~itll its ~iiiachcd or~dcr, in

 the fol•il~ attached as E+1xl~abit ~~ of this Ag~~eefllent.

                   7.          Quitclaim llecd: On or belore the Document Dclive~~y Date, the 'Trustee

 shall. deliver to the ~lkwood Patties' Counsel an executed ~~~id pl-opei-ly notarized original of a

 c~l~itclainz deed to the P~e~ford Pl•opc~-ty in the foi•nl attached. hereto as E~hil~it C of this

 A~l~~cment (tl~c "Q~~i#cls~r~i ))~~ec~")

                   8.          Standstill: 1ro~lz the Execution D7te until tl~c LLieciive DZte, the Parties

shall i~ikc no further action with respect to matters pending bclore auy Court except as

reasozlablti necessary to iinpletncnt this ~greeinent end cause ille ~lfectivc Data to occ~lr or

except to the extent necessary io presc~•ve any 1•ights that could expit~c clue to deadlines or dtze

c~~ttcs passing under zp~~lieable rules that ai~e not o~~ c~nilot be extended, ai~cl then any such

zuatters will be but on bold by sti}~ulations of ii~e Parties and o3~di-rs of any cou7~t, to the extent



llOCS Li\:i~962?.3 ~2?74i001
                                                                                                                23
Case 1:16-bk-12255-GM                Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                       Desc
                                     Main Document    Page 24 of 84



 po~siblc. "1'l~c }ill wood Parties' Counsel shall prep~ire ~lny such siipul~}tion rind ordc~s. ~~'ithout

 limiting the benerality ol~ ille torcgoing, the "1~~•ustec will sti~~ulate to continue il~c l~earill~ on his

 a~~~~licalion to hire ITilton & 1-Iyland as real ~st~iie brol.ers to sell tl~e I:exford Propet~ty and. will

 stipt~latc; io c~tcnd the 1~ll.«~oocl I'arlics' cieadliilc io iilc proofs oldclaims in t11e C'a~cs.

                   9.          Dismissal of Liii~at-ion: On or• before tl~e Document Delivery Date,(A)tlic

 Tz~tisiee and ills Absclets «gill deliver• to the L,llt~~~ood P~irties' Counsel. a dul}- executed

 stipulation, with its attacllcd ordert•, iu the i'ornl attached hereto as l+~a}~ibit ~3 of ibis ~~r~eriient,

 io also dismiss the Advet~sary Pi~oceedit~g, and (B)the Abselets will deliver to the; 1-;lk~ ood

Parties' Counsel a duly executed stipulation, with its attached o7•dci•s, in tl~e form attached he7~eto

 its ~~~iib t 1) of this /1~rceni ;nt, to dismiss the ,~bsclei District Court /~ciion.

                   1 0.        Witlid~•zwal~ of Notices of Pelldin~; Action: On or before the Document

Delivery Date the Trustee and the Abselets will delver to tl~~ ]~]]~wood P~~~~ties' Cotailse.l

 executed a3~d properly notarised original withdrawals in reco~•ciable form of any notices old

 pcndin~ acCions (lis pendens) chat wct~c recorded on their bcl~alf a~ainsl the Rcxloi~cl and Cl~alette

Propcl•ties, if those rccoi•ded notices have not been pt•eviously released or withdi~a~un, including

"~'V~~hcl1•~~ev~~ls of l~ot~i~~s ~f I'el~i~iilg Aetior3" iii a form substantially identical to the

~Vithdt•a~~~als attacllcd as Est~ibit ~ of this n~t~ceinei~t.

                   1 l.        Letter• froi7~ Trustee's Counsel: On oi• before the Docun~cnt Delivcr•y

Date, the "Trustee-'s couus~l, JeT~ezny V. Richards ("~r«s~c~'s Co~~r~s~l"), will. deliver to the

EllLwood- I'astics' C~>unsel a letter executed by llirn in tire; form attached h~l•eto as l+,xfBil~it I' oi'

this /1~1•eement.

                   1 ?.        Possession ol~ Re~l~~t~d Prod crty: Pcnclin~ the L~an~<z~u~~tc~~ C'o~~t~t's ruling on

the 117otion for ~~~~~~roval of this ~~~reeineilt, l}ic I lk«~oocl Parries sha11 remain in E~osscs5iorl of i}ie



»ocs ~ n:3~~,c~z. _~~~~aiooi
                                                                                                                       24
Case 1:16-bk-12255-GM            Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                        Desc
                                 Main Document    Page 25 of 84



 Rexford Praperty not~vithsianding the Juci~nlcnt cntcrcd i~z t}~c RcI~R Action on March ?U,?0?0.

 In the event ih~rt the 13anl~cuptcy Court does Ilot app~~ove this n~reemeni, the I?art7es shall rctai~l

 a~1~~ a»d all ri`~I~ts, rc-m~cii~s, and obli~atiorls, if any, rc~at•d n~ the Rexford Property aild the

 Cl~alciic Pt~operty that they had befo~~e thry executed and delivered ibis Agreement.

                  13.      Withdrawal oPP~~oof of C1ai1~1: Within tl~~•ce (3) couz-t days afte~~ the

 Ell wood Par-lies ~lzal:e the S~ttle~nent Paymeni, they will rle a notice of ~vitlidrawal ol~ a~iy

 ~n~o~>fs of claim lilcd by anv ~lthe ~lk~~ood Parties in cithet• of the Cases, which have not been

 previously withdrawn.

                  1 4.     Kcleases:

                           a.      tlpoti the occurrence ol~the- TI~Pcctive Date, exce}~l pis expressly set

forth in this Agreement and except for obligations created ti~lder tl~i5 Ag~~cemcnt, the 1?lkwood

 P<l~~ties, aiid each of than, shall filly and. IoT~evcr waive, release acid discharge the ~C~~ustec, tl~c

 bat~kl•uptcy estates it the D~btoi•s' Cases, rind ilie Abselets <ind their i~cspcctive c»>plo_yecs,

 i•cpresentatives, a~el~ts, i»cicpendent contractors, attorneys, family r~leilibez~s, accountants,

 successors and assigns fi-or~1 any and ~~11 claims, c~ctnat~ds, ri~l3is, lie~is, Agreements, conh~acts,

 covenants, actions, sitils, causes of action., obli~~itioils, debts, costs, expenses, attorneys' lees,

 d~tnages,judgments, orders, and li~lbility of ~~hatever kind or llaiure existing at any time

(h~i•einafter collectively 1•eferred to as the "E~l~~~ ooe~ C~i~iins"), in law, equity, or otherwise,

 whether l~nown or unlalown, suspected or ianst~specl~ed, and whether or not cof~cealed or Bidden,

 that any of the Tll:wood Parties now own or hold, or 1~ave ~t aily time pt~eviously owned or' held.

                           h.      Upon t11e occt~rr~ence of the effective Date and the `1`~~ustee's timely

 t~cccipt oi~tl~~ Settleillcili Payr~lent as r;c7t~ired b~' sectiotl 2, c~:ccpi as elpressly set forth in this

 ngj-c~.mc.nt and except fot~ o~~li~at ores ct~eat~d under this n~r~een~cilt, t31e "l~rustcc in leis




                                                                                                                 25
Case 1:16-bk-12255-GM             Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                          Desc
                                  Main Document    Page 26 of 84



 rc~~resent~itivc capacii}~ as ti~u~tee :for the llcbiors' bankruptcy est~it~:s shall fully and forgiver

 ~~~aive, rele~lse anal ~iiscl~ar~~ the l lkwooci Parties lroln any atld all claims, den~arlds, rights. liens,

 ~i`~reci~letlts, colliracts, ci~venanis, actions, suits, causes oCaclion, obligations, debts, costs,

 expenses, attorneys' 1'ccs, damages,jttd~mc~its, ordet~s, and liability ol~whatcvei~ Lind ol• n~titil~c

 c~istin~ ai any tune, in la~v, cgtzity, or otherwise, whethc~~ knowtl oi- unknown, suspected or

 unsuspected, atici ~~vhetl~cr or not c.oncealcd or• hicldcn, that the Trustee now owns or~ holds, or has

 ~~t any time }~r~vi~usly owned or held.

                           c.       Upon. the occurrence of'ihe L1:fective Date and tl~e rl,rusiec's timely;

 rccci~~t of il~e Settle.inent Payiner~t as required by section ?, except as expressly set Forth iil this

 A~j~ecrne~lt and e~ccpt for obli~~itions creatccl u1~dc1~ t}~is A~,t•~cmeilt, ih~ Tl-ustee i11 leis

 i~epl~esciliaiivc capacity as i:1-usicc I'or t1~e Debtot~s' banl~r~tlptcy ~stat~s also shall hilly and lorevcr

 waive, release and discharge the current acid former em~~loyces, represent~tivcs, agc~its,

 incicpencici~t conit~acioi~s, attorneys, spouses, children, accountants, successors ,end assigns of any

 of the Elk~voocl Parties (collc~tivel5~, "T~II4~~~ood IZel~asc~c~s") fi-on~ a~~y and all cl~ifns, demands,

rights, liens, a~recments, contracts, covenants, Fictions, suits, c~iuses of a~tio», obligations, debts,

costs, expenses, ~ittorneys' tees, daln~~~es, judgments, orders, and liabilit~~ of wh~~icver Lind or

nature exisiiTig at any time, in law, equity, ot• otherwise, whether known or unknown, suspected

o~• unsuspected, and whethe~~ or trot concealc;d ol~ bidden, that the Trustee now owns ol• ]golds, or

has ~~t any time }previously owned or held that relate to or ~n any way concerti the Rexford

Pro~~ei-ty and/of~ the Chalett~ P1~o}~erty, including ~~itllout liinit~~tion the [~~ebru~ry 20,?O15

ir~isiec's sale of t11e Chalettc I'ro}~criy, the l~ebruary 23, 2015 trustee's sale ol~thc Re~(:ord

Pro~~crt~~, anti I lk~~~oo~i's ~~cquisition c>f the deeds of ir~ast ~bainst those ~~ri~pe~~tics ~~t~d the

Lii~c~crlyii~~ i~oic; ~i7~d ~•el~~tec~ lc~a~i docui7lcnts li~oin Pacific W~ste~~n Bank.




                                                                                                                   26
Case 1:16-bk-12255-GM                   Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                                        Desc
                                        Main Document    Page 27 of 84



                                 d.        Upon tl~e occu~~rence oPt11e T i~lcctivc D1te aild i.he Trustee's tiin~ly

 rec~ipi oi~ the S~itlemcnt 1'aynlcnt as r~~~uircd by sect:ion. 2, except a5 expressly set forth in this

 A~~reeinent ~~nd elcept for obligations crcatecl lu~det~ this Agrecm~nt, il~e nl~selets shall fu115~ and

 forever ~vaive> r~,lc~ise and discharge the Llk~vood Pa~~tics ti~om ~ii1} ~~nd all claims, demands,

 ri`~~iits, liens, a`~I~eenlents, contracts, coven~inls, actions, suits, calzses ol~aclion, obli~atio~is. debts,

 costs, e~~~~ri5es, attorneys' 1-ces, damages, jud~menis, orders, a»d liability of whatever kited or

 nature existing at arty t-ime, in law, equitiy, o~' otherlvise, whetl~e~~ known or unknown, suspected.

 or unsuspected, and whether or not concealed or hiddefi, that either o1~t11e nbseleis now owns or

 holds, or has at any time previously owilecl or held. Nothing in this paragraph 1 ~-(d) shall be

 constz•ued io release illc ~bscicts' clair~ls a~airist Massoud, Solyr~lan, their• t~clativcs, conlpauies,

 af~iliaies, age~lts, ol• co-colis~~ir~rtors c~the~~ than the Llkwood Pal•ties.

                                e.         Upon the occtit~rcncc of tl~c I~L'fecti~~c ll~ite and i11e Trustee`s tinl~ly

 ~~eceipt of~ilie Seitic~T~et~i Yay~nent as 1•i;gtiired by section 2, el~ept as cYpressly set forth iil this

 ~~grccinctlt acid except dot' oblig~iiior~s ci•e~itec~ under this 1~~r•eemeni, the Absc:lcts also shall 1-tiny

 and jorevel~ waive, release a~ld discharge ih~ Ell.~~~ood Releases from ~~ny and all claims,

 C~1;117~iT1C~S. 1'1~I1~S~ I1~llS~ ~1~T1'eC~I11e11~S~ COIl~]'c`1C1S~ COVe11~111tS~ ~tCt1011S~ SllljS~ C~3L1SC'S OI ~3Ct~1011~


 oblig~ltiotls, debts, costs, el~~ei~ses, aitor•iieys' lees, damages, jud~ineiits, ordct-~, and liability oi'

 whatever kind or nature existi~lg ai any time, in law, equity, or otherwise, whether known or

 unlcnowfl, sus~~ected or unst~spectecl, a11d wl~e~her oi• not concealed or hidden, tl~~t the Trustee

 now owns or Bolds, or has at any time previously o~~necl or held that i•cl~~te to or in auy wa5~

 concet-n tl~c FZ~xford 1'l~operty and/or the C-haletie Pro~~erty, including withotat limitation tiic

 l~ebt~ilary 20, 2015 trustee's sale of tl~c C}7~~lette Propet~ty, the ~'ebr~uaiy ?~, 20l _5 trustee°s sale oi'

flee. R~xlol-ci Property, acid Llkwood's acgt~isitioti of the dcec~s of~h•tlst a~;ains~ those pr~periies




                                                                                                                                       27
Case 1:16-bk-12255-GM            Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                        Desc
                                 Main Document    Page 28 of 84



 and the underlying note and related loan dc~cu~l~etits fi~onl Pacific Western Batik. Noilliub in this

 p~ira~r~~~~h 14(c) s}~all be construed io release the Abs~lets' claims against Nlassoud, ~olyman,

 their relatives, companies, a1~Iiliates, as~cnts, or co-conspir~Itors oth~a• t}lan the Llk~~~ood

 IZelcasccs.

                  1 ~.     Waivc,rs: l kept as e~pT~essly set lorih in this A~recment, it is the

 intention of~tlie Parties in e~ecutiilg this Agr~enlc7~t that this Agreement ~~nd these rcleasc;s s11a11

 be clf~ciive as ~ ba~~ to cacll and every clai~ll hei-ci~zabove specified in scctio~l 14 (collectively,

 ilie ``Cl~~ire~s'~), and in further• evidence oi~ t}pis intention, they clpressly «-aive ~lil_y and all rights

 and benefits contcrr~ed upon them, and each ol~iheni, by the inter?L ol'the provisions of Section

 1 X42 0l the California Civil Code, ~~hich each Yat~ty represct~is sand agrees they wet'e made ~~ware

 of ~~rior to the cxecntiorl <ind clelivcry oi'this A~rec;inent, and any subst~nti~lly tiin~ilar provisions

 oi~any state, ille United States or <iny l:orei<.~n state. Section l ~4? of the California Civil Code

 proi~icles:

                 "n ~eilcl~al release does nc>i extend to claims that tl~e ci•editol• ot•

                  releasing party does not know or suspect to exist ire fits o~• he~~ f~~var~

                  at the time of executing tl~c release and that, i~~ kno~vti by l~iin or

                  her, would have n7aterially al-fected his oi• het• settlement wiil~ the

                  dc;btor or x•eleased party."

         ~3EI1VG AWAi~~ OF 'I'NIS gTf~TUTI+~, EACH OF 'I'HF ~'AI~TI~S TO 'I,I~1S

 AG~~LEM~N~' III+,~ZE~3Y [;X~'RI~~SSLY ANA ~iNOWINC~I.Y `~'AI~ES ~1V1)

 ~ZI+',1~1NQIII~1lI+:S ANY ~~IGII'~'S III+ O~Z IT IVIf~Y ~~~~V~, t1NDL~t '~,II~g STATUTE, A

 ~~F,LI. A~ UNI~E~Z f4NY ()'1'1~I+~~2 ~'1'14'I'[J~'~ ~~~ P'I~lI~1C~I']G~+ ()'~ I,~'~ ()1i r~QtJ1.7'~'()I+

'TH~~ S~1VI1+, X12 ~IN~1I..,~1Z EF~~I+~C'~' I~ I~(3IZCI~, AI~Y~'V1i~12E X1\1 Till ~'~jf)Itl~~, ~'~i'1'II




                                                                                                                  28
Case 1:16-bk-12255-GM                     Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                                           Desc
                                          Main Document    Page 29 of 84



 ~~rca~z~~ ~rc~ ~~~i~ ~ar;~.rns~~5 sr~~r ro~~~r~r ~N ~rrns Ac~~r~~~~~:rN~r, ~eN~~ ~Ir~~~r.~~v
 AG~dI?ES T1=If~'I' NU SUCfI Srl'f1'TLI'I' +', O~2 i'FZINCii'LT O~ LEi~V O~Z L()~JITV IN

 I~'O~~tC~, ~tNY4~I11+,1~~ 1N '~:'[lE i'd'Ol~LI), INCLLi~)ING SrC'i'ION 1.542 OF Tllr

 C'AI~I.I~OI~NI~~ Cli~[L C()~)~+., SI~AL~, i~~1+~+~C,~,.T1-II? ~~ALID1'~'1'()R 5C0~'I+.()1~ :1N1'

 OTHF~F~ f1SPI{',('T O1+ TII:C IarLrASI+.S S~'~' Ia0It7'H IN THIS AG~~I:~~~1rNT.

                       16.        Basis and Scope of Releases end Waivers: In conneciioll with the ~~eleases

 set fort}i in section 14 and i1~e w~iver•s sit forth in section 15 above, each Party hereby ~~arrallts

 ill~lt IlG~l1 ~1~15 I11~1C~L ~1lS~llS O\I'll lilVCtit1~~~11011 Ol 1IlC I~1C1S ~111C~ 1S IlOt I'~1y117~? OIl illly' W~11'T~111~11:5,


 I'~~1'eSt311j~1l1011S, St~1lC111eI1~S Ol' ~~l'01111SLS OI t~1C OlI1G1' Pcll't1LS CO11CC1'lllll~ ally fiiC1S, lllc~ttG1'S OI'


 ~~'~f1lS Otll~-I' X112111 ~lti I17~~~ ~~~ eX~)]'GSSIV SCE j()I't~] 111 11115 f~~l'e~'ll1C'lll, ~iI1C~ tll~lt 17.0 I'l'jli'C;S1;111~111O11S OI'


 promises of any kiizci or char~~cte~~ have been macjc to thcin by anyone to induce the e~ecutiozl of

 the A~c~~cinent, save as stated. in this ng~~eement. ~acll Panty hereby assumes t:}Ic risk that there

 may elist facts which he//it does riot l~now or suspect to exist in his/he.r/its 1~avor, or which may

 not h~~vi; been disclosed, or ~~hic}~, if discl~~sed, t~la)~ Il~ive been incorrect or mislcadin~, ~~~hic11

 ~~icts, if l notion, ~~~ould hive caused lie/it not to give the releases and agr•ce to tli~ waivers set

 fof~th i1i sectio~i~ 1 ~ anci 15 ~~bove. Each Pa~•ty agrees ih~~t leis/its w~ivel• and rele~~se shall be

 effective atld bidding notwithstanding alay stlbsequciltly discovered I-acts or Claims, and c~cl~

 Pal-ty agrees that he/it ialay trot rescind or otherwise seek to avoid or set aside his/ids waiver tad

 release based thereon. Notwithsta~~ding anyfl~ing in this ~gi•ccincnt to the contrary, the Parties

 do not release or waive any of the obligations uizc~crta~cen in this ngreeflient.

                       17.        Nn l;t~rtller Litigation: ~l'l~e Elltwood Pal~tics (on or after the occurrence of

 i11e F1[:ectiv~ Date), on tl~~ one land, a»d illy Tt-ustce ~~nd t1~c ~lbselets (on and ~itcr tll

 occ«~•z•~»cc of tl~e I fi'ective late at~d tl~e 'l,rusiee's timely receipt. of the Settlement P<zytnc~~t as


                                                                        >>

                                                                                                                                                  29
Case 1:16-bk-12255-GM             Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                         Desc
                                  Main Document    Page 30 of 84



 t~egttii•ed by section 2), oil t]Zc other land, for tlleitlsclves and 1-or th~:ii~ res~~eciive afliliates, hi;irs,

 slzccessors, ~~ssi~,ns, parent and subsidi~~ly eniities, al~d on behalf~of any other person or cntit},

 wl~<~fn they control, each hereby agree that they will not comt~z~nce, encourage, su~~port, fund ort~

(cYcept as nzay be reclltired by lay-v oi~ legal pl•oeess) particip~iie in any way in tl~e prosecution o1•

 assertion in any forum yr tribunal an~~wheT~e of any litigation or other claim of ally kind arising

 before the ~f(cctive Datc a~aillst each otl~cr ol• their r~speclivc affilitites, c~n}~loye~s,

 re~~rc~~ntatives, a~et~ts, inci~pendellt contractors, attorneys, ~iccot~ili~tlis, t1•usts. aitiliatc~,

 stzbsidi~~ries, businesses, companies, s~~cc~ssot~s, assigns, heirs, cllildi~en, spouses, tol-mer spouses,

 and children bas~cl on Claims released by ti~is A~1•eeineili. "1'i~is section 17 shall not be read ~zs i~l

 a n}-' tin-ay limiting the ~~o~~~ers, rights and remedies of ~~ny Party to enfoz~ce the tet~ins and

 conditions of this ~~r•eemet~t. As soon as reasonably ~~r~iclicablc after the Lficctive Date, the

 Parties s(~all cause to be withdrawfl or dismissed, with prejudice, all motions and actio~is pe~iding

 against each oil~cr. Notwithstandinb the fol~egoin~, tl~c Cases rein~~in in i'ull force and c;f ect _tor

 the ptlt~pose of cal~ryirig ot~t the }purpose ~ncl intent of the Agr~ee~nent, for supervising tl~e

 cnforcetnent of this Agreemzilt and t17e 1•csolution oEany anc~ all disputes, hereunder, and for

 ~~uz~poses relating to the ~~reement(such as objections to cjisputed claims in the Cases). Nothing

 in this covenant not to sue shall be construed to preclude the Abselcts fi~onl pursuing their claims,

 1•i~hts, and r~einedies against M<lssoud, Solym~an, their• t•clatives, companies, affili~ites, agents, or

 co-conspirators other 117x11 the loll{wood Releasers.

                   18.      Condi~ioiis P3~ececleili: The occul•1-ence of tltc l ffective Date shall be

 cot~c~itioned upon each, eve~~y, acid all of the following conditions being met, unless acid ~i1ti1 all

 oi~these conditiot~5 ate ful]y satisiicd or ~~~aivcd in ~~~t•iting by the Patty benefited by such.:




                                                                                                                      30
Case 1:16-bk-12255-GM               Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                                  Desc
                                    Main Document    Page 31 of 84



                                       I;xccution ol~tl~is ~gr•ccmeni by, or on behalf of all P~irties and

 delivery to gill other Y~~t~tics ot~a copy of such duly executed A~recnieni.

                             b.        T?iltr~y of the A~~proval Order• in a form substantially idc~ltical Lo

 11~hi~~t G of the 1~brceti7ent, which must include ~n~ovisions cnjoinin~ all c~~editors ol~Massoud

 and/ol~ Solyil~a~~ and other ~~a~-ties in interest from ~~ursuinb any claims agaizlst the ~ll.woocl

 I~cicasees rc~<trding or rclaiin~ in any wa~~ to the Rexford Pt•opcl~ty and/or the Chalctie Property

 anc~ recommends cnt~y of i11e stipulated Judgincnt in the RJR Action in a forlii substa»tially

 identical i~~ ~.~~~ibit ~ of illis Agre~n~c~~t, which Approval Orclec shall tie. in 1~i~11 ~o~•ce a11d el7~ec1

 and shall not be siayed in ~~~l~ulc or in pant.

                             c.        l~hc 'l,rustec and t}le Abscicts drliver•iil~ to tl~e Ellt~~,~ood Parties'

 cotansel ii1 a timely r~lanncr, subject io ille escrc~~~~ requirer~lent of scctiotl 19 b~lotiv, t11c

 documents ~~ec{uired to be delivered by them ~~izrsua~lt to t11is ng~•ecanent, llanlely (i) the

 sti~~ulation for ezltly ofjudbment pursuant to section 5 of this Agreeillent; (ii) the stipul~~tion to

 vac~ztc the R~~R Order ~~u~~suant io section 6 of this Agrceme~it; (iii) the Quitclaim Deed pursuant

 io section 7 of this n~rccl»ent;(iv) the stipulations for• disnli~5a1 oI'the Advcisary Proccedin

 and the At~selet I~isirict Cou~~t Action pursuant to section 9 nl this l~breei~lcnt;(v)the

 Withdrawals of Notices of Pending nctio~l ~~ursuant to section ]0 of this Agreemezlt; and (vi) the

 letter from the Tt•ustee's counsel pu1•suant to seci.io11 11 of i11is lAbre~n~ent.


                   19.       I~octnticnts to lie held by ille ~llcwood Parties' Coutlsel: Wit11 tlic,

 e~ccption ol~the Stipulated Judgment and rclatcci stipulatiar~, the l;ll<wood Parties' Cout~scl shad

 hold the documents desc~~ibed in section 1 ~(c) above in escrow until such tir~~e as the Trustee

 s1~~~11 nave timely recei~~ed the ~et~lem rat I'ay~llent as i~ei~uil~cd ~y section ?above, at ~~~liicll tulle

 tllc I llcwood Part•tics and the]ll:wood Parii~~s' Coulisel shall be entit~cd to pronl~~tly record or file

tl~osc ~1<~cLatnc ilts, as ii~ay be a~~}31ica1~l~, ~inc~ inlay rclea~c to il~iz~d }~artics the lctte~~ f~•oi~~ il~e
                                                             ~a

                                                                                                                             31
Case 1:16-bk-12255-GM            Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                        Desc
                                 Main Document    Page 32 of 84



 "l~i~u5tc:e's CotulseL rI'he Lll ~~ood I'artics' Counsel steal] t~oiity all oiher P~jrties of ille z~~l~ase of

 any document 1i~o~~~ escl•ow corieui•rently with its release. Notwithstanding the foregoing, t11e

 Elkwooci Par~ie~ shall riot record the Withc~i-a«~~il o[ Notices o(~ Pending Actions received b}~ tl~eiT•

 counsel pt~rsu~t~t to section 1 U of this ~lbreelncni until such time as the District C.'ourt rulc;s on

 ent7y of the Stipulated .Iudgtnerll ili the R&R Action. ~lilythirig to t11c conh~a~y notwithstanding,

 t}~c "I'rt~stce may distribute il~c Settleiilent Proceeds upon tl~e Fll:~~~ood P~~I•iics T~ecordin~ oi'tllc

 Quitclai~7~ Deed. 'I,he I~ll~wood Parties shall be eiltiticd to seek envy of the Stipulated Judgment

 in the RIs'~R Action by motion under a~~plicable rules, a~zd tl~e Trustee and the l~bsclets shall not

 oppose ci~t7~y oi~tlie Stipulated Jucigmcnt. Notwithsfandin~ ailytlling to ih~ ~ontra7~y in this

 A~~rcemcnt, the Parties a~rce that tl~e stipulatio» 1:or eilii~y ofjtid~n~ent Vinci the ~~Y~oposed

 Stipulated Juclgz~icnt can be tiled by 1}Ze Fllcwood Parties with tllc 1)ist~~ict Co~irt befoz~e the

 App~•oval Order i~ entered and illc Settlement P<zyr~lcnl is t~ladc so th~ji the Elkwood Pasties can

 ~~roc~.ed c~peditiotzsly to seek entry of the Stipulated Judgment by the Distri~~ Cou~•t in the R&K

 Action, on condition that t11e ~11<wood Parties car~flot go torw~~-d with tllc lzearin~ on t11e motion

for ~ntt~y of the Sti~~ulatec~ .1ud~meilt, and in its motion shall aftii•inatively rcquesf th~it the District

 Court riot ~~ule on such motion, unless ilic Approval. Order shill ha~~e bec~1 c»tered and shall be in

 Gill foz-ce ~uic3 effect (that is, not stayed), a1~d the Settle~l~ent Payment shall have been made in

 accordance ~~~itli illis n`~r~emelit. I1~the ~ii}~ulated Jud~t»cjlt is entered i11 the IZ&R Actiotl irl ille

form proposed by the Parties, the Quitclaim Deed shall be deemed null ~nci void, and the

l lI.wood Pa3~tics' Counsel shall 1•eturn it to T'rustee's Counsel proiliptly. Il the Stipulated

,Iuc~gment is not entered in the It&R fiction in the loan pro~~osed by the Parties, teat shall not

render this A~reemcnt or• tl~e npproval Order ineffective any respect, and the t llcwood Parties

shall be entitled to promptly record the Quitclaiill Dced io accomplish t11e sale of the Rexford

Yropet~ty by the Trustee to L;llcwood pu~~suant to the npp7~ova1 O~~c~cr. 11'thc "l,rustec shell i~ot have

timely rccci~~ed t~~e Scttleil~ent Payment a~ i~e~luii•eci l?y section ?above, ail documents that have

t~ec,n ciclivered to ilie }llc~vocxi Parties' Cou~Isel that arc described in section 1 S(c) al,ove (exce~~t


                                                        I>

1)OCS I„1:~29(i2?.3 ?274!i)l)1
                                                                                                                  32
Case 1:16-bk-12255-GM              Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                            Desc
                                   Main Document    Page 33 of 84



 tllos~ that ltavc been filed with isle Bailkr~tiptcy Cou~~t or' the District Coul-t) shall be deeiiled mill

 anc~ voi~~l, thzv shall ~~ave no cilcct, and they shall. be pl~onzpfl5~ rctt~t•ned by the l lkwood Parties'

 Counsel t~o tl~c Trustee.
                  20.    Right io Rescind -- Stipulated Jud~nicnt: On or al~tcr October 1, 2 20, any

 Part} s}~~ill have the unilateral i•ibht in tl~e exercise of its/his sole discl-etioil, by notice to all othez•

 Patties in the manner ~»~escribed in seciion 24 below, to rescind this A~rcetiicnt and all

 transactions called for by this agreement i f i~he District Court in the R&R Action has not ruled

 on the Parties' stipulation for cntr_y ofth~ Siipul<~ted Juclgmcl~t ai d tl~c 1 11 ~~~ood Partic5' motion

 1'oi~ czitry of the Stipulated Jiiclgment, or iii the District Court leas ruled but the Approval Order is

 sta}'ed in ~~%lu~lc or in ~~art and that stay leas not. l,ccn :fully lifted by 5eptc~nbcr ~0, 20?0; pt•ovidcd

 no l~ll~«~oc~~l P<~rt}% shall lave the r•it~ht to rescind ui~dcr this section ?U if Ell wood Parties'

 Counsel shall have. r~cle~tsed ii•o~n escrow the Quitclaim Deed. the Withdrawals oi~Notices oI~

 Pending Action, or the lctte3~ ti•om the Tru~tec's counsel described ili se~ctioil 1 S(c).

                   21.      Fl~lcci of Rescission/R~stor<ition of Status Ouo Anti: Jn the event of a

 rescission c~l~tl~is n~r~emeni:(aj any and all releases end wai~~ers t~t~clet• sections 14 ~~nd 1 ~ about;

 ill~it sl~al] have be~olne cflcctive shall be deeinccl null rind void ab iniiio, ~tnd (b) the Pal~lies shall

 pro3i7ptly cooper~~te to el-tectu~ie the rescission and restore the status quo ante, incluciii~g without

 lii~litation tl~e Bllcwood Parties' Coiulsel proi~lptly returning to the Trustee's counsel ~tzd the

 1lbseleis' counsel ~zll clocumei~ts received from tl~ein pursuant to sections 5, 6, 7, 9, 10 and l l oi~

 this A~recineni; Chi Trustee promptly reiurnin~ by wine ti~ansI~:er to the l~llcwood Pa~•ties tl~e

 Scttleil~ent Payiilet~t pursti~ni to wire i~istl•uctions to be p1•ovid~ci by tl~e El~Cwood Parties to the

'I'ru~tee t]»~ough their courlscl of Record; and tl~e Pa1-ti~s pre}?ari~lg ~ltic~ ~ilin~ stip~alati_or7s anal

 p~~opos~d orders to v~~catc ally o~~cier•s entered pursuant to t}~e stipul«tions do ct•ibeci in sect oi~s 6

 and ~) a~~ove ~~tld to v~i~;ale the wi~l~ciraw~~l cif a~ly p~~onfs cif cl ii~~~ ~n~~~sii~~~~t to section l 3 above.



                                                                                                                       33
Case 1:16-bk-12255-GM                       Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                                    Desc
                                            Main Document    Page 34 of 84



                        22.           Obligation to Coopera#e: The Parties shall have an obligation to fully and

 completely cooperate tivith each other and act in good faith in connection with im~~lementing this

 A~f~eeflielit and carf~yillg out its purpose ~~ld iutetlt.

                        2>.           Nondispara~~cment: "1'hi; Parties a~r~ec and siipul~itc ih~tt ihcy ha~~e entered

 this Agreement io achieve ~u1 amicable resolution of disputed mat~e7~s 3~1d that no claims or

 alle~aiiolls by the Parties have been proved. 'l,l~c P~irties e~icl~ a~rce r~o1 to disparage or slander',

 or' cause or request a~~y tl~il•ci ~~a~•ties to disparage o~~ slander•, airy other Paz•ty or another• Party's

 officers, director:, e»>ployccs or a<~,ents in any fort~~1~ or pi~oc~edin~ a~zd th~ii upon receiving a»y

 request for cotnin~r~t sha11 dive only f~ictual statements and j~cspond to the elfcct that the disE~utcd

 inaiter~s ~~~crc resol~~ed b_y a~r~cr»ent. Noillin~; iil t11is non~iis~~ara~~eineni clause shall tic con~trucc3

 to pt~eciud~ oi~ a_[fect any stalenlent by the Absclets in comlcctio~l with ~~cnding or i117•eatene~

 Illlt',l11011 ~1~~i111S1 M~1titi0UC{, ~0~~''lllilll. ~Ill'11' 1'(:1~~t1VC;S, C;011i])~11llCS, 1111~111C~S'~ i1~L11fS, OP CO-


 COI1S~~11'1107'S.


                        24.           Notices: any notice under t}lis Agreement must b~ givcil by Ictter• that is

 emailed, as ~Ipplicable, to ille following }~copl~ at tl~e fi>11o~~~i11~ email addresses: (~l) Jci~ct~1}- V.

 Riell~rds (j~~icliarci~(~~~srjlaw.com), with a copy to David 1C. Gottlieb (dlcgallc.com); (l~) IIcn~~y S.

David (hdavid a,ciavidtlrin.cotzi), with a copy to Diane Connilf(dmclawn~a.,r~m~il.com); and

 Datliel,I. McCa~~thy (dmccal~th~cr,ll~llp.cotn), with a copy io Jaclz NouraPs~lan

(jacknreli~lble~~z~o~~.co~n). Any notice sh~11 be deemed given when the l~:ticr is einailed i~1 that

 matule~~ to the other I'a~~ties.

                        25.           Jurisdiction: Taclz Party consents to the jurisdiction of t~1e Bai~l:z~uptcy

Court over ~~rly mtittcr, action, ot~ proceeding relaiin~ to this ~~rcelncnt. iiicludin~ any

 procec<iii~~ i~routilit in connection with this A~t~cctncnt, and a~,~t~ces that il~e I3<~tll~~ti} icy Court


                                                                    ~~
 i ~c~cs i.n _>~>c>_>z._3 3~~~aioo~
                                                                                                                                       34
Case 1:16-bk-12255-GM                   Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                        Desc
                                        Main Document    Page 35 of 84



 shall be a com}~~tent but not exclusive forum to heap, cictc~~minc, and entc~~ appropriate ort~ders and

 judgmerlis in all such matters. actions, o~~ p~~oce~~lil~gs; provided, h~weve~~, that in the event the

 T3at~kz•upicy Court z~eluses to exercise jurisdi~iion over any procecdil~g •elated to or' concerlli~lg

 ibis l~~recrtictii, the Parties consent to the jut~isdiction c~1~ the .District Court.

                      26.          13indin~ ~flect.

                                   a.     "Ih~ ~lkwood P~~rties, the ~G~t~stee ~nci the nbselets nlay not

 witl~clraw or rescind their signatuz~es or their consent to this Agreement (an~i its exhibits), except

 and insofar as expressly }provided ir1 this n~~~ccmer~i.

                                   b.     rl,he Parties coven~int and a~i•ec il1~~t this ~~re.emelli and tl~c

 approval Order may not be modificci by subsequent o~~der of the I3ankrtaptcy Court, tuiless

 coilselltcd to in writing by all o1~i11e I'artics to this A~rccil~cnt.

                      ?7.          Misc~:lla~leous:

                                   a.     Dclivc~•y by facsimile or otl~e~~ electronic tl•ansmission shall be

 sullicicnt to 1-cncler the /1~rc.emc»t v~~lid, binding and effective. 'Phis /1g~~eement shall. be binding

 upon and shall iin~rc to the benefit of the Panties to this Agreeincnt, ai d their• res~~cctive ~iffiliates,

 atloT'ncys, accotlr~lants, l~cirs, exectltor~s, 1•epresentatives, ~dministr~~to~•s, abents, c~irectot~s,

 ol7icers, sl~a7~eholdei•s, ~~al•tllcis, spouses, predecessors, succ~ssor~s and pci~mitted assigns.

                                   U.     This A~reeineiit and any attach~lients or eallibits llercto

collectively constitute and cypress tl~e entire agr~elnent and. unc~er~standing bettivee.n the Parties in

rclerence to i1~e in~iter~s stated herein, except insoliiz• as tl~e Trustee ~~~~ci tl~c nbselets have an

agrceinent as to the clivision, bct~-vecn ih~nz, of the Scttlei~leilt Payment. No pl•ior discussions,

 ~~~~olilises, 1•epreseni~~tions warranties or understandings T-elative (hereto, if any, llaci between t}ic

Y~~rtics, shall b~ of atiy foi•c~ al~d of{'ect, except as etipt•essly set fort~tll hct~ei~i. This Agreement


                                                              ~s
rocs i,:~:~~<~c,?~.3 ~z~,:~,~ool
                                                                                                                       35
Case 1:16-bk-12255-GM                 Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                           Desc
                                      Main Document    Page 36 of 84



 sha11 not be ~~ie~~~d pis a tnoclilicaiion, ari amendment, or oih~1•~vise form of chan~c ofillc

 Scttleinent ~~gt~eement and 1~~1uiu~~1 IZelca~cs b~tw~en i11~ "I.~rusiec and the nbselcls, ~~~hich the

 Bank~•uptcy Court ap~~l~oved on October• 10, 20l ~ (Dl:t. 554).

                                 c,    `I,his 11`~i~e~mcnt shall be construed, iilterpreicd, and apt~lied it1

 accordazice with the laws of the State of California. Notwithsta~lding atiyfhing contained iii ibis

 section, all disp~~tcs involving matters arising in connection with this Agr~e.n~cnt will be brought

 ~ls contested ~ll~~tters aild not adversary pr~~ceedin~;s, ifs brought in the ~3ank~•uptcy Court.

                                 d.    This 1~~t~eeinent nlay not be alid sl~~ll not be dcet7led oi• construed

 to have been mc~diiicd. ~itlier~d~d, rescinded, canceled or ~~-awed, in whole or in part, cxce7~t by a

 ~~t~ittcn instr-urncnt si~nccl by all ~f illc Pai~tics. Howcvc~~, anv P~r~ty may ag7~cc to ~uaiv~ any

 E~7-ovision of this n~rccnlcrlt that is for that P~ii~t_y's benefit, if said w<~iver is i11 wl~itin<~ ~znd is

 provided voluntarily by t11at P~~rty. F.,ac11 Party expressly disclaims any right to cillorce or claim

the effectiveness o[~au5~ oral modification ~Cthe Agl~e~me7~t teased upon a course of dealing,

 waiver•, reliance, esto~~~~cl or other si~l~ilal~ tl~cor~v c~}~ la~~~.

                                 e.    l~acll of tl~~ Parties agT•e;es, on dema~Id of ~not~ier Pa~•ty, to cYecuie

 atld deliver any illstrunl~nt and perlorial any ot]lc~~ acts reasonably necessary to c~~~ry DLit il~e

Ix•ovisions of this Abreemei~t without undue delay, with the Party who se.elcs such insh~ument or

 perform~nce to ~~~~y the e~pense(s) of filing and/or recording ai~5~ such instruments.

                                 1.    "Chc Paz~tics shill bear their ~~espectivc lees a~ld costs in collnecfion

 with il~e Ac~nersary Proce~dinb, the ~bselet District Court notion, the RJR Action, and ~lny

related a~~}peals, e~cc}~i iilsoi<ir as ilie Tr~uste~. and. the 1~l~selets have an ~~~rcei~zent as to i}~e

sha~•ing/f~eirnbt~rsernent of such fees and costs. Ilowevet~, in tl~e event that any Party o~~ any

individual or entity ~~,~llo is nut a Part}~ bt~t is the l~c~leficiat•y c>f ariy oi~il~t t~clea~es set. 1'ot•tll i~1


                                                            ~~
I)OC'S 1,1:;29622.3 3'27.}/001
                                                                                                                        36
Case 1:16-bk-12255-GM             Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                         Desc
                                  Main Document    Page 37 of 84


 section 1~ here~~r(a "Ids-le.~see") cou~mer~c~s an action against one of 11~o~•e othe~~ Pat~tics or

 P
 .;leasccs, or is ~l~imed as a cleFcndant in any le~~il or equitable action or procccciings bj~oughi by

 one or more Parties o~• P~eleasces (including, without 1inlitatiorl, an action for declaratory relief or

 for an_y othc~• fo7~m of rcliel~, in order to erlfo~~ce, it~t~rpr~t, 1•esc.iild o3~ in an}~ other mal»ler aflect

 the provisions ofthis Ag1•cenlent, or 1_oi• il~e brcacli ofibis ngi~een~eiii), in the cvei~t that it

 pr~cvails in such action or litigation, said Party ot~ [Zelease~ shall be cntiiled io r~ason~~ble

 attorneys' fees acid re~son~bl~ costs whic}~ may be set by the courC in the sane action against the

 othct~ Parties «rho arc ad~~ca-sc p~irtics in said action (inclrtdin~ ~lny appellate action «~hich may be

 brought in coi~ilection wiill such action, or any separate action b~•ought fc~r that purpose), in

 addition to any other relief to ~~~hich the Party or Releasee may be entitled. It is eapre,ssly agreed

 and acknowledged tl~~t each and cvc.7~}~ Relzasee is a i11it•d party beiie~ic.iaiy of, anci lnay directly

 enforce against anoth~3• Party the ~~3~ovisions of sections 14, 15, 16, 17, 19 ~~~id 22 of this

 ~gr~ecmc~lt.

                           g.       "t'he Pal•ties ~~cltno«ledge illat the}' l~~ive been rcpt•esci~ted by

 i~ldepencieut coufisel in fhe negotiation, preparation and execution ~~f this ~~r~elnent; that the

 ~lgree~ilent leas been fi~l1y explained to tl~cm by their• respective counsel; and tli~t they are fully

 a~3~~zt•e of the A~i•eemcnt's coi~tet~is and le~,a7 efl:ec.t.

                           l~.      "The P~rtics each warra~It and repi•escnt that each of them has read

and undcrsta~~ds this Agreement and th~~t each of thetas uziderstands that he, she or it is binding

himself, herself oi• itself to tlic tc7•ms slid conditio~is oi~this Agreement ~y sigiii~lg it.

                                    Lac11 person. eLecutin~ t11is n~reemen# ~~~~~t~c~~nts and repi~cscl~ts that

he ot• she has the a~iihority to e~ectzie this ~~rcemer~t for the ~'~~i-ty or Parties oil ~~~hose behali~




                                                         ~a

                                                                                                                    37
Case 1:16-bk-12255-GM                   Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                      Desc
                                        Main Document    Page 38 of 84



 such pe~'son is ~~r~r~~orting to c~ecut~, it, althou~l~ the authot~ity of the Trustee is subject to

 a~~pT•oval 01~ the ~3alll:r~t~ptcy Cotrz-t.

                                         ~~~ithotrt linlitin~ the ~enct•alily o(~ihe E~recedin~ subpar~ivl~aph

 ?7(i), Ist•acl Absc(et wal~l~auts ~~nd represents to il~e ~ll:~~~ood Parties Thai (l j cflcctive ~eptembcr

 1,?01.6, Siva Abselet assigncci all right, iitic a~~d interest to Israel Abselei i~l Sina ~bselet's

 $2, 00,000 loan to Solyman, Massoud and certain of their companies ("Si~~se Loren"), the decd of

 trust to secul•e that loan that was recorded against fhe Rexfo~~d P3~operty on ol• about April ?~,

?009 ("Si~a~i's lZ~~fot~cl DOT"), to secure pa~'rnent o(~ihe Sinn Loan, ~~nd the deed oi~trusl that

 was recorded against the Cl~alctte Property oil or about April 28,?009 ("~i~~a's Ch~~~~te ll0'~"'),

 to secuz~e }~a}~1»~nt oil t}~e Dina Lo~~11;(?) Isr~iel Abselei: has the sole ri~hi and ~iuihoi~ity to collect

 on piny anc~ all ar~iounts o~~ving utide~~ the Sina Loan, Sina's Re~:fot•cl DO'1,, aficl Sina's Chalette

DO"1;(3) Israel Abselet has the sole ribhi and authority to pt~~°sue the clans acid c~efellses alleged

 by him in the Adversary Proceeditlb and the Abselei District Court Actio~1; and (4) Is~~ael Abselet

leas the sole right and autho~~ity to settle all such claims and defense.

                                 k.      "l, pis Agreerncilt ~r~~~y b~ executed in multiple, cotti~icr~~arts, each ot~

 u~llich, when solely exc;cuted, shall be deemed an original, but all whiel~ counfez~p~rts together

shall constitute oiie and the same insh~utlicni. This Agreement m ay be executed, transmitted acid

stored via facsimile or other• electronic means, each of tivhich shall be deemed valid oribinals.

                                         The Parties understand anci a~;rcc that this n~recmcnt does not

co~lstitute and shall not be construed as an admission o1 liability by any P~7~ty.

                                 iii.    No Party ma~~ assign or• ir~nsfer any nights or obligations under this

Agree~i~e~1t withoi~l tl~c; ~~~~ior wi~itt~n consef~t oil the ot}ler ]'arty, ixce~~t as to ail entity wlio

<icquires <~11 07~ st~bsiatltially all o('tl~e bti~iiicss anal assets o(~a Pai~iy i~cl~~ied to the subject »~~iitel~


                                                             ~i
noes i„a: ~~,~,~2.3 3~?~~~oc,i
                                                                                                                         38
Case 1:16-bk-12255-GM                  Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                        Desc
                                       Main Document    Page 39 of 84



 ol~tl~is /~grerment, w11c1-ein this Agrcen~ent would then be bindill~ tzpoli aild inure to the bel~elit

 of such an entity. Not«~itl~staiidin~ tl~c l'oi~e~oin~, the ri~his oi'ilie "Trustee and ills I~,states

 h~i•eundei~ shall iilui-c; to the beiieiit of piny and a]1 st~cc~ssot•s in i ltci~est: to t}ic "Trustee illcltidili~,

 ~-vitliout lin~it~}tio11, an~~ successors truslc~, and/ot~ r•epl-cscnt~~ti~~c of il~~ l~staics.

                                 n.     racy Party r~prescnts and «~arra its that ;t has not assigned,

 tral~SLe~~i~cd or purported to assign or transfer to any pei-soil oi~ entit~~, cithe~~ volunta~~ily or

involu~-~tarily, any claims, debts, c~amabes, liabilities, demands, obligations, costs, actions. or

causes of action lieceill t-eleased by said Pal•ty, c~ccpt for lic~l~ ~:i~a~licd as ag~linst ~in_y ol~lhe

IOI'L~011l~.


                                        The I~~ilure of a Pa~•ty to insist, in any one or Ilio~~e instaric~s, on the

per•fo~~inance ol'any teiil~s or conditiions oi'ihis /~grcci~~ent shall not be construed a~ a ~vaivcl• or

Y•elinquishmei3t of atly rights granted hereund~l~ o~• of the I-afore pei-formancc; of any such term or

condition, and tihe obligations of tl~e non-pe7•forming Party with respect thereto shall ~o~itinuc in

full force, anc~ effect. In the av~ntth~t ~ry Party to this Ag7•eemeiit is ncvcrtlteless foLind to h~~~~e

i~aivcd any of its rights under this ngrec~ncnt, sticl~ waiver o~~ waivers shall not constitute a

coirtillui~Ig waiver as to any rights uflder this Agl-eci7lent anci shall not alTcct that Party's r•igllts to

later f~zlly enforce any provision of this Agreement. No ~vaivet• shall be binding unless in writing

a~ld sig~leci by the Pa1-ty waiving the breach.

                                 ~~.    In the event that any provision ofd this /1gi~eeme~~t is determined to

be illegal or L~nen~-ot~ceable, such dctcr~~lin~tion shall not affect the validity or cnforccability of

t11e re~n~ij~ing p~~ovisions l~er~of, all of whic3z s}~all t~emain i~1 full force an~i c;ffcct.

                                 q.     L;ach Party acl.nuwlc.d~es and ~~~re.c ii~at the other P~ir~ties ate

~~ctually and jtistiliably relying otl cvez~}' other Parity's t~;~aj~t•antics a»d t~epr~seni~tions in t~~is


                                                           ,2
I)(>CS 1,i1:32962?.3 32274/001
                                                                                                                         39
Case 1:16-bk-12255-GM             Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                          Desc
                                  Main Document    Page 40 of 84



 A~t~~etl~cnt> and each P~irty a`~z•ees to ind~in~lily and hold l~ai~mlcss every other P~u•t}' Io~~ losses,

 liabilities, penalties, aam~ges, t•casonable e~pcnses, or other• harm oi• injury wl~i~l~ every otlier-

 Pai•iv iriclu~s or s~lffeis including but not limited to, r~~aso~lable altoz~ncy fees and coul-t costs,

 proxizi~ately and proportionately ~auscd by azly warrant}~ ot~ repres~nt~ltion made by that Party

 being incorrect.

                                     "1'l~e Pa~•tics a~f~ee that noire oI~1l1e P~rtics shall in any ma~lner

 challenge flits 1~~rcc dent. 7'hi; P~trtics abree not to sue ors in any wa}~ assist or encourage anv

 oih~r pet•son ol• entity iii stiin~ any Party ~vitli respect tc~ anv claim 1•~lrased iil i11is ~1~reci»cilt.

"lhe releases ifl this Agreement t»ay b~ pleaded as a fill and complete c~clense in, and may be

 ~~scci pis the basis 1-ot• a» itljunciion against ally action, shit, or otllcl~ prc~ceedill~ c~~}iic11 m~iy lac

 instittrtcd, prosecuted, or attempted itl breach of the release cont~inea herein.

                           s.       'Che headings within i-his ~~rccment are For ille purpose of

 rcfcz~cnce only and s}~all not: 1ii11ii or• olhei~wise affect atly ol'the terms ol~i7iis ~1gr~ctrlcrlt.

                           t.       'l~}Ze Recitals contained 1lcrcirl shall be accorded no evidentiary

 value by auy of the Parties o~• <i co~u-t of com~~etent ju~~isdictio~l. and maybe used solely 1-or

~nirposes olintcrpreting this Agreement.

                           u.       Tach oi'tlie Parties heT•eby waives airy riglli to ~me11d, vacate,

i~iodii~~ or seek rcconsidcration of the Approval Order, including, without liniitatioii, }~ursua~it to

federal Rules of Civil Yrocedu~~e 59 andlor 60(b), as incorpol•ated iii l3anitt•«ptcy Rules 9023 and

9024, res~~ectively, or unc~cr Section 502(j) ofthe I3a~11<Y~upicy Code, or otherwise.


         // si~natur~cs on n~~t }gage / /




                                                                                                                   40
Case 1:16-bk-12255-GM           Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                                  Desc
                                Main Document    Page 41 of 84




    Ii~d ~~VI'~`N~~S WI-~EI~EOI+ tl~e parties hereto. have executed this I~grccinent as of tic date firsti

    WI"11l'~I1 3hpVe.




                                                           ~LI~WOOD A~SOCIAT~S,
                                                           ._.—

                                                                  ~
                                                                  J,c cl No~iz~afs~
                                                                                  ian ivfatia~,


                                                           F1~LDB~Z40IC, INC.




                                                                  .Tack Nourafsllan, Pr sident


                                                           RT'LIAI3L,E 1'1.OPL;K"I~IL;S


                                                     ,-'By          ~~%~~        ~ ~~Ma                 ~ ?020
                                                                  Jacic Noui~afshan, Pry,ident

                                                                           ~                       ~ lr{~c,v~--
                                                      ,~~,c.~~l                   1~~~~~~~~~~~~
                                                                                        ~o_'~'~ M~v r~ Zo2o
                                                                  Jack Nourafshan,~a zit divic~ual
                                                                                             "
                                                                                             y
                                                           B}~:                           on Maw ,?020
                                                                  llavid IC. Gottlieb, Chaptez• 7 'Trl~si-ee for
                                                                  t~lle CsCates of Solyman Yasl~ouafat• afld
                                                                  Massoud Aaron Yashouafar


                                                           By:                                    nn Maw   X 2020
                                                                  Howard T. Abselet


                                                           I3Y: _,___                   .e._      on Mav    , 2020
                                                                Israel~bselet




                                                     ,,~
   DOGS LA:329622,3 32274/001




                                                                                                                         41
Case 1:16-bk-12255-GM           Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                                Desc
                                Main Document    Page 42 of 84




   IN WI'['i~L~S ~~V[-IT~E2E(?F tl~e parties ticreto have executed tl~is Agt•eem~:nt as oi'the dzte first

   l~~i'lltel7 1~~OV~;.




                                                           ELKWf)E~D ASSnCInTI.S, LI~C

                                                           E3y:                     can Mav          , 2020
                                                               Jack Nou~•afslian, Manager


                                                           I~IEI.D~3ROOI~.. 1NC.


                                                           By:                            ~~n M~v     , 202
                                                                    Jack Nc~urafshan, I'i~~siclent


                                                           REI1InF3C,E 1'PtOf'Ll:~I'1LS


                                                           By:                              on Mav    . 2fl20
                                                                   Jaai: Nt~ui•afshan, Presicle~lt


                                                           Tay:                                oz~ Mav .2020
                                                                   .lack Nc>ue~_#~~hari,y~ ~ i~~ciividt~al
                                                                            , ~~ '    ~         ..

                                                           ~i y;      ~~'r~"~~ol~,,~'        Ma~~?:~,?020
                                                                   l~vid~~~`~Ge~tIieb, Cl~apt~c 7 ~I'rust~e for
                                                                   ih~ ;states of Solyman Yasll~u~~far and
                                                                   Massaud Aaron 1'tlsllouafar


                                                           Lay:                              on May     , 2020
                                                                   I-Io~varci L. Abselet


                                                           I3y:                               on May ~, 2020
                                                                   Israel ~b;;elet




                                                     ~~,

                                                                                                          ~1r/~~
   [JOCS_LA32~G2?.3 3227dl001




                                                                                                                       42
Case 1:16-bk-12255-GM             Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                   Desc
                                  Main Document    Page 43 of 84




  IN WITNESS '~~HI+~I~I~,O~' the p~-ties hereto have executed this ~lgree~nent as of the date first

  written above.


                                                       ELKWOOD ASSOCIATES, LLC

                                                       By.                   nn Ma~2020
                                                          Jack Nourafshan, Manager


                                                       FIELDBROOK,INC.


                                                       By: _                       an May     2020
                                                               Jack Nourafshan, President


                                                       RF,LIABLE P1ZOP~RTIES


                                                       By:                         on May     ti 2020
                                                             Jack Not~ra~shan, President


                                                       By:                         on May       X020
                                                             Jack Nourafshan, an individual


                                                       ley, _                     oli IVlay  2020
                                                            David K. Gottlieb, Chapter 7 Trustee for
                                                            the Estates of ~olyma~i Yashouafar acid
                                                            Massot~d Aaron Yasliouafar


                                                       B           ~~~ ~ `     `'`~~ ors Ma ~ ~ 2020
                                                             Howard L. A selet, by Isz~ael Abselet as
                                                             his actor       t

                                                                  Lu'c,` _N~'car.'~u   nn May ~a ,220
                                                             Israel Abselet

                                             t




                                                  24

 DOGS T_,.4:329622.; 3'Z274/OOl


                                                                                                            ~3
Case 1:16-bk-12255-GM   Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55   Desc
                        Main Document    Page 44 of 84




                                               ~~A




                                                                                  44
              Case 1:16-bk-12255-GM                         Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55       Desc
                                                            Main Document    Page 45 of 84



                       1         HILL,I+ARR~R & i3U1Zff~(LL LLP
                                 Daniel J. McCat~thy (F3ar No. 101 081)
                       2         300 South Gland Avenue, 37~~' Tloor
                                 Los Arzbeles, CA 90071-3]47
                       J
                                 Telephony: (213)620-0460
                       4         Fax: (? 13) ~?4-840
                                 dnlcc~rthy ~z,htbllp.com
                       5
                                 Attot-neys fog- Defendants, Coui~terc~aimants,
                       6         Cross-Complaitzallts and Counterdcfendatits
                                 I~;LKWOOD A~SOCIAT~~, LLC, and
                       7         FI~LDBROOK,1NC., and.
                                 Counteraefe~id~nts IZ~LIABLE
                                 PROPLR`1'II~~ and :LACK NOURAFSHAN

                                                                 u~v~~r~ll ~~~Trs nrsTx~:cT cou~~r
                   10                                           CC~NTR~L DISTRICT OT CALIFORNIA
                                                                       WEST~~2N DIVISION
a
J      a
                   ll
J a    O
  2    ~J
~.,~ ~~~
J N
  ~ ~ _r~o
              ~
                   I             ll~ 1't                                         ',   U. Ct. Case No. 2:l 9-cv-0991 S-JI'W
~ ~z,-~,~
Cfl~ s ~~o             ~   ',.
                                 ~OLYMAN YASIIOUATAR and                              Chapter 7
W =a"=U                          MA~SOUD AARON YA~HOUAFAR,                            Joi~ltly Admitlistiered
~ ~~a:5~;                                                         DC;U1 OTS.
~
a  w~°°w
   ~`~ " °w
       °          14
LL ~
J ~~
       S o ~
       U ~>
       w                         In re:                                               BIB Case No. 1:16-b1c-12255-GM
=~ ~ o J          15                                                                  Chapter 7
s                                SOLYMAN YASHOUAFAR,
                  1C                                    Debtot'.
                                 In r~e:                                              13.IS Case No. 1:16-b1~-12408-GM
                  17                                                                  Chapter 7
                                 MASSOUD AARON 1'ASI~OUAFAR,
                  18                                    Debtor.
                                    lects
                  19             D Both Debtors
                                 ❑ ~olymall Yashoualar
                  20             ❑ Massoud 11.aroli Yashou~iar

                  21             DAVID Imo. GOTTLI~B, as Cha Ater 11                  BIB Adv. No. 1:17-ap-01040-MT
                                 Trustee for Massoud Aaron Yas~louafar
                  22             az~d Soly7lian Yasllouafai~,                         STI~'ITLATIOI~1 FOR ENT~ZY OF
                                                  Plaintiff;                          S7,I:PIUL,AT~~ JUDGIVIEI~IT
                  2_>-,          vs.

                  ?4             ELI~WOOD ASSOCIATES, LLC,                            r~c~~~~ ~i~eei: 1 /19/2019
                                 TIELDBP~OOI~, INC., CITIV~~7,
                  25             FINANCIAL SERVICES,INC.,
                                 ISRAEL 1~B~BLET, HOWARD
                  ?b             ABSELET, et a).,
                                                Dei:enc3ants.
                  ~~
                                 .<1ND RTf,A'I.LD CROSS-1~CTIONS
                  ~~
                                 l?OCS I„A:32S`y7.? 3~274!U01                    1



                                                                                                                             4~
               Case 1:16-bk-12255-GM               Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55       Desc
                                                   Main Document    Page 46 of 84



                                  TO: THE ~IOI~10RAt3LC JO1=[N F. WAI~T~R, UNITI~;1~ STATES
                                            llISTR1.CT COURT JUDGE:
                                  'This Stiptalation is entered into by and among Defendants, Cotulte~rclaimants,
                     4   C~~oss-Complait~anfs and Countel~defet~dants Ellcwood Associates, LLC, end
                     5   Fieldbr~ook, It1c., and Counterdefendants Reliable Properties and J~cl: Nourafshan
                     6 (the "Ellcwood Parties"); Plait~t~ilf af~d Cotu~ter-Defendant D1vid K. Gottlieb,
                     7   Chapter 7 tt~ustee for ~olynlan Yashouaf~r and Massoud Aaro~11'asl~ouafat~ (the
                         "Trustee"); and Del-endants, Counterclaiiliallts and Cross-Dcferldat~ts IIow~rd L.
                     9   Abselet aild Israel Abselet (the "Abselets")(collectively, the "Pa~~ties"),' thz~ougl~
                    10   their ~•especiive counsel of z~ecord, with reference to t}ie followinb facts:

a
J        n     `-
                    I1            A.        On April 25, ?017, the Trustee commenced the advet~sary proceeding
J a      U
J T_     O

~: «~~              12   no. ]:l 7-ap-Ol 040 (the "Adversary Pi~occeding") against the certain Cll~wood
j ?~~~`~-
47a.f    ~ ~'
~ ~~ a ,
    <o ~~n o        13   Parties, anc~ tl~e ren»ulinb ~lltwood Parties later were added to fhe Pr~oceedillg.
~~~   ~ ~ ~r~
          ~r ~ .~
~  ~~ ~~ 5
a ~~      o0        14            B.        On NoveTnber 13, 2019, the Ba~~lzrtaptcy Court issued its "Report and
a  ~a'~`~
lL ~      U~ (9
~~            i
         ~.
J a

z
         0 0  cn
                    15   Pecom~i~endatio~l to the District Court re Ent7y of Judgment on I~'ilst Clain fo~~
                    (
                    1    Relief(Quiet Title)"(the "Report a11d Recoinrnendation")(Docket No. 283 in the
                    17   1~dversary Proceedinb). 'l,he Banl:i~u~~tcy Court att~ch~d ~s exhibits to that P.eport
                    I~   and Recomme~~dation pr-o}posed firldin~s of fact and conclusions of law (the
                    19   "Proposed FFc~CL") ~nc~ a proposed judgment(the "P1~oposed Judgment").
                    ~~            C.       Oil Ma7~c1~ 20, 2020, t11e Dist~~ict Court e~ltered an order•(the "March 20
                    ?1   Order") i~1 this action a~~provi~lg the Pt~oposed Judgment ~ncl t11e Proposed FF&CL,
                    22   and the Court also entered a Jud~inent (the ".March 20 Jud~nzen~") and the Findi~lgs
                    ?3   offact and Conclusions of Lew (the "Marc}12,0 TT&CL"), as recotn7l~ended by t11e
                    2~   Banl.i•uptcy Court. [Docket no. 28] Tl~e Jridgment quieted title to the real propel-ty
                    25
                                 ' Multiple ~~~~~ties wert~~ named in t11e underlyir~~ adversat~y ~roceediri~ befot~e
                    26   t11e I3anlLs~u~~icy Court (t~1e "~dversaty P~~oceec~ing" ~Adv. Proc, No. 1:17-ap-01040-
                         M'13) btzt were not actively involved in t}~e Adversa~~y Proceeding ol1 the n-~~tte~~s
                    ~~   t13at ultin~ate~y resulted iil tl~e I3ailkruptcy Court's Report and Recoln~i~ci~dation.
                         As such, ~f~ey ai-e not parties to this ~ti~u~z~tion, brit they are bein served wit11 it.
                    28
                         DOCs T,n 32ssti~72 2?7au~o1


                                                                                                                    4t
           Case 1:16-bk-12255-GM          Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55              Desc
                                          Main Document    Page 47 of 84



                        located at 910 N. Re-xfot~d Drive, Beverly Hills, California (tl~~ "Rexlord Property")
                        iil tlle~ name of David IL. Gottlieb on behalf ofthe bankruptcy estate of Massoud
                  3     Aa3~on Yashoua~iar.
                  4           D.     Tl~e Parties have applied to tl~e Ba~Il~~~u~~tcy Cot~1~t for elitly of an order
                       (the "Approval Order") that approves a ~ettleme-~It 1~gr~ecn~ent and IVlutual Release
                  6    (the "Settlement A~reerl~ent") bettiveen the Parties, which binds all c~i~e~ditors and
                  7    parties in interest, including the parties to the Adversal-y Proccedinb who were not
                       involved on the matters that ultimately ~~esulted in the B~r~l~ruptcy Co«l~t's Repot~t
                  ~~   ~ncl Recommendation.
              10              ~.     The Bankru~~tcy Court's proposed 1~ppr~oval Orden provides for the
a
J      2
              11       Bankt~u~tcy Court vacating its Report and RecoT~imeildatioli to this Cou1~t.
~g     n
J ~    ~
J n. `7~0
  ,- _~       12              T.     Ptarsu~~it to that ~ettlei~~ent Agf~eement end the Approval Older, t11e
m a=`~~~=
~ ~~
     .~ ~~u
  J w 2 ~-~
              13        parties have stipulated, end aslzeci the B~nkru~~tcy Court to approve this Court
w r'~t=u
~~o a ~ ;

a ~s"~,w
K a~~~w       l4       vacating t11is Court's March 20 Order, Mare.h 20 Judgment and Ma1~eh 20 FF~eCL
~ ~ o
    Qo~
      ~,~
-~ J "' c~
~a ~ o
z             l5       end fo7- erit~y of a stipulated judg111ent (the "Stipulated Judgment") in this action
              t6       that quiets title ~o the Rexfoz-d P7-ope~-ty i~~ the name of Ellztivood Associates, i~LC,
              17       subject only to the deed of trust agai~~st the Rexford Property that u~as recorded on
              1        Ja77ualy 16, 2004, as illstrutnent no. 04-11.2689 in the Los Angeles County
              ]9       Recoi~cler's Oftice, for the benefit of C}Zase IV1aii11attan Mortgage Corporation, and a
              20       Heil to secure payment of real property taxes, whether or not yet due and payable.
              21              G.     This Court's March 20 Orde1~, March 20 :Tudgmenti arld Ma7-ch 20
              ?2       I'F~'&CL are 11ot yet find arld they remain subject to appeal, biven that the Ellcwood
              ~3       Parties filed a timely a motion to vacate the March 20 Ot~det, 1VIar-ch 20 JLxdgn~ent
              24       and Ma1~eh 20 FF&CL on April 16, 2020, pt~r~su~nt to Federal Rule of Civil
              2        Proced~~re 59(e) based upon the fact t11at t11e Parties were in the process of
              ~~       negotiating the settlement Agreement, which could include eJitfy of a stipulated
              ~~       judgment vacati~lg tale M~rc11 20 Order, tl-ie M~t~cl1 20 Jud~n~ent, the March 20
              ~b       FT~'~CI_., ~l~ci gt~ietif~g title to tl~e Rexford Properly in Tll~~vood's name. [~oclzet n~,


                                                                                                                  !~
             Case 1:16-bk-12255-GM              Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55             Desc
                                                Main Document    Page 48 of 84



                    1        29~ As such, t{~ese ~Zot~-final f•ulings remain stzbjecti to being vacated ~~ursuant to tike
                    2        Parties' settlement end sti~nilation.

                    3               WI:IER~FOTZE, tl~e Parties hereby agree as set forth below arld they request
                    4        that the Court enter the ~til~ulated Jt~dgmenti in the form attached hereto if ~r~d when
                    5        t11e BaY~lcruptcy Couf~t erltcr~s the Approval Order and the Approval Order is trot
                    C        stayed, in whole or in ~~art.
                    7        DAZED:                  , 20?0     HILL, FARRE~2 & l3IJRRILL LLP
                    8 '

                    9                                           By: /s/ Daniel J. McCarthy
                                                                  DANIEL J. IvIcC1~RTHY
                   10 '~                                          lltto7•neys for Defendants, Courltel~claim~nts,
                                                                  C7~oss-Co~llplainants ~~nd Countel~defendants
a
J
                   l~                                              CLI~WOOD AS~OCI~1'TE~, LLC, and
J 2
J i
        0
        ~~
                                                                  I'1F_,LDBROOK, INC., end Countel-deCe~ldatlls
~~      ~~         ~7
'
   1     Z ~
Q 7 S 1- L ~
                    L                                             RCLIABLE P:ROPERTIE~ acid T~CI~
~ ~ 3 ~~ ~                                                        NOURAFSI~AN
cr'S = , a a  `~
            ~~_~    1

W    ¢¢: .l x~i
~ ~ort~ rn
                        '.

~
a
  ~~°~w            14
  ~`Qo~
~ - ~~
                             DATED:                  .?020      PACHULSKI,STANG ZIEHL &JONES LL,~'
J `~ ~ ~           15

                   1C
                                                                By: /s/ Jeremy V. Ricl~al~ds
                   rr~                                            ;1IJRFMY V. RICHARDS
                                                                   JOHN W..LUCAS
                   1S                                              Attorneys for Plai~~tiff a~1d Counterdefelid~nt
                                                                  David IL. Gottlieb, as Cl~apte~~ ll Trustee
                   l9                                             for Massoud Aaron Yashouafar and
                                                                   Solym~n Yasllou~far
                   20

                   21
                             DATED:                , 2020       THE DAVLD FI12M"2'
                   ~~
                   ~3                                           By: /s/ L-Ienry S. David
                                                                  I.IENRY S. DAVID
                   ~~                                             HAYIIv1 1VI. GAMZO
                                                                  Attorneys for Def~nciln~s, Couilterclairl~ants
                   25                                             alid Cross-Defenda~its Howa~~d L. Abselet azld
                                                                   ~~r~el 1lbselet
                   ?G
                   ~~              Ptu~suan~~ to L.R. 5-4.3.x, the filing }arty ]~~reby attests that that ail other•
                   ?~
                                                                          4

                                                                                                                       4
             Case 1:16-bk-12255-GM             Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55           Desc
                                               Main Document    Page 49 of 84



                      1    sign~tot~ies listed above, and oY~ whose bell~lfthe filing is submitted, co~lclir in t~1e
                           fling's cortltezl~ a11d leave authorized t~1e filinb.


                      4

                      5

                      C

                      7



                      y

                  10

a                 ~~
J       n.
J ~     O
J~      ~    —


~ag6; t u
~ .1,_.~~
a6
m ~r ~~       ~   1
~,Diu i
            u,i
W ~i p,̀ ~~ xc:
     O
   —`i_c~ w
Q Fw
LL ~  ~
      U ~
        ~~ ~
           L
J~    w    L      y

J ~    ~     ~
T


                  l~



                  1 /



                  1O



                  1 ~J

                  2C~ ~'
                  ~ ~ '~

                  22
                  ~~

                  24

                  ~5

                  26
                  ~7
                  ~~
                                                                         5

                                                                                                                       4~
            Case 1:16-bk-12255-GM                              Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55     Desc
                                                               Main Document    Page 50 of 84



                     l


                    3

                    4
                    5
                    6
                    7
                                                                    UNI1'I1D STATES UISTRTCT COU~Z'T
                    8
                                                                   CEN'T'RAL DISTRICT OF CALIFORNIA
                    c~                                                     WESTERN DIVISION
                tU
                              1n re                                                    D. Ct. Case No. 2:19-cv-09915-JFW
a               ~ ~
J
J n.  O                       `~OLYMAN YASI-IOUf1TA[Z alld                             Chapter 7
J N
J a
      ~ w
      ~L 7 r                  MAS~OUD AARON YASHOUI~1~'11I`,                           Jointly Ad1»inistel~ed
'
~ ~ 2F~u
                                                                     Dt;~t01'S.
m.`-'~ o,
~ a ~~ ~ `u

                              In re:                                                   BK Case No. 1:1.6-b1t-12255-GM
c
W n~~s=
                                                                                       ~~17c~~~t01' 7
  an: ~_r
~~ p a ~                      ~OLYMI~N YA~HOUArAR,
~ ~~~~ ~ ~~     I
Q t~ ~ LL Ill
~ s ~~~~.> S                                                           DeUtOT.
J '' J
~ a    G    o   y S
       p    o   ~ J
~                        ~I
                              Itl re:                                                  BIB Case No. 1:16-b1c-12408-GM
                16                                                                     Chapter 7
                              NIA~~OUD AARON YASHOUI~FAR,
                17                                  Debtol-.
                               - t ects:
                18            Q Bot}~ Debtot-s
                              ❑ Solyman Yashoua~al~
                19            ❑ Massouci Aron Yashouafa~~

                ~~            DAVID I{. GOTTL,IEB, as Clia~ter l l                     BK Adv. No. 1:17-ap-01040-MT
                              Trustee fol• Massoud Aaron Yas~~ouafar
                21            a~Id ~olyman Yashouaf~r,                                 STIPULATED JUDGMCI~IT
                                              Plairltifi;                              QUIE'T'ING 'I'~TLE TO RE1~L.
                ~~            vs.
                                                                                       I~ROPC~27'Y
                ~;            CLI~WOOD ASSOCIATES,LLC,
                              rIL',LDI3ROOK, INC., CITIVEST                            Ac~~a~a ~~~eci: 11/~~/2~19
                24            I1INANCIAL SERVICES,INC.,
                              I~RA1=~L AI3SL;LE1~, I10WARD
                              A.I3~CLTT, et al.,
                                               Defendants.
                2C
                              nNI~ R_F_,LATID CIZO~S-11CTION~
                ~~
                ~~



                              uoC:S 1.~~ ~2s9cit~. 1   3274,oi~1                                                           5C
              Case 1:16-bk-12255-GM        Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55             Desc
                                           Main Document    Page 51 of 84



                               The Cou7~t, havllzg considered tl~e S~i~~tzlatio~l fo~~ Ent7y of stipulated
                        Judg~~~ent (the "Sti~~ulalion") of Defendants, Coun~erclaimailts, Cross-Coli~pl~in~nts
                   3    and Counterdefenclants Ellwood 1~ssociates, LLC, a~1d Fieldbrook, Inc., end
                   4    Counterd~ferldants Reli~~ble Properties end .Tack Nourafshan (the "Cllcwood
                   5_   Parties"); Plaintill and Counter-Defetldallt D~vic~ I~. Gottlieb, Chap~er~ 7 t~~ustee fo1~
                   6    Solyil~an Yashou~far and Massoud Aaron Yashouafar (the "Trustee"); and
                   7    Defendants, Counterclaimants atld Cross-Defendants Howat~d Abselet ~rtld Israel
                   S    Abselet (tile "Abselets") that was filed with this Court o1~         _                 ,

                   9    ?0?0, and good cause zppeaz~ n~,
                  10          (T IS ~1CREBY ORllLR~D,~DJUDGEll AND DEC.'I~Erll

a
J 2
                  71    roL~ow~:
         iU
J ~.     cJ
J v
~ w :~u   .       12           l.     The Court's Order, Jtldgr~lenti alid Findings offact end Conclusions o~~
~ a3 s:,,~—
        >°~
m~:t~'
    i~ .~ - ~_
~ ~~~ LL ~
                  13    Law that were Altered itl this action oii Match 20, 20?0 ~docicet no. 2S], are hereby
W ~~~`~r
~ ~~o:    ~-
~ o Fo~f;         14
Q ~w~ .z~~
~     ~ w
        .~
         ui   r
_j' ,=
                  JS          2.      Judgment is hereby entered i~~ favor of E11{wood Associates, LLC, alld
                  16    against all other parties quieting title to the real p1-operf~y 1 11own as 910 North
                  17    Re~fol-d Drive, Beverly Hills, CaliFoi~~ia 90210 (fve "~ubjeeti Proper "), ititlle
                  1~    name of Elkwooci Associates, LLC, as olFeb~~ua7~y 23, 20l 5, subject only to t11e
                  19    deed of trust recorded on J~~nuaiy 16, ?004, as instt~unZent number 04-112689 iu the
                  20    Los A3lgeles Coul~ty Recorder's Office for the benefit of Chase M~nhatt~n
                  2l    Mor~tba~e Corpor~tio~l, and a lien to secure payment of real pz~operty taxes, whether
                  ~~    or~ not yet due and ~~~yable. The legal descriptio7l of the ~ubjeci Prope~~ty is:
                  ~~           Lot 5 of the Nol-thel~ly 15 feet ofIof 4 of Tl-act No. 4201., i~~ the City of
                  24           Beve~~ly Hills, County of Los Angeles, it~tie of Cali#-ornia, as per map
                  25           t~ecorded irl boo~< 46, page 63 of ina~~s, in the ofrce of tl~e coiulty 1•ecordef~ of
                   ,
                   ~           said coti»ty.
                  ~7 I //
                  ~~ 1 1/



                                                                                                                   5]
             Case 1:16-bk-12255-GM        Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55              Desc
                                          Main Document    Page 52 of 84



                      1         3.   The }parties to this action shall be~l~ their ow~7 fees anti costs in this
                     2    action.
                      3

                      4   DAZ,~U:
                                                              The [~o~~ot~ablc .iolln F. Walter
                                                              Judge, United States District Cou~~t
                      6
                      7

                      8

                     9

                 l0

a                11
J      ~
J o.   C>
  r    ~
        iu
~, `w" ~;
—~ >
                 1
~ ~~   ~wv
~ _~,_~ o z
m =~~~°
~  _~2~~         13
~ ~ _`~~ j _
w a«-
 ~ ~~LL B w,     14
~~~
  ~- ~-~-
      s• ~~
      ~M  Q
J~     ~i~
J 1    v     ~   J.
Y




                 1 /



                 1 ()



                 17



                 ZV



                 21



                 77




                 7
                 c:j
                   _.



                 7`t



                 ~~



                 26
                 ~~

                 ~~



                                                                                                                  5:
Case 1:16-bk-12255-GM   Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55   Desc
                        Main Document    Page 53 of 84




                               ~~~         ~




                                                                                  53
            Case 1:16-bk-12255-GM                 Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                          Desc
                                                  Main Document    Page 54 of 84



                   1            ~ AR.I~~;R ~l'- 13t1RI~i:LL LLp
                        1~l.LL, ,
                        Daniel J. McCarthy (}3arNo. 101081)
                  L     One California Plaza, 37th Floor•
                        >()0 South Grand flvenue
                        Los An~cics, CA 90071-31.47

                  4     I~acsimiJe: (21.3) 624-4540
                        L,maiL•     dinccarlh~(i),l~ill(ai~rer.cot~1
                  5
                        Attot•t~c~~s 1-or [:ll.t~~ood ~~ssociates, LLC,
                  6     Fieldbr~>~1~, Inc;., Reliable P~~operties and
                        Jack Nourafs~»n
                  7

                  S                                     tJN['~'I+,D ~'~'rATI~S ~3AN~~laITP7~C~' COIJItr~'

                  9                                        C~NTRA~. ~~~5'T'f~IC"I' O~ CAL~rOItI~1~A

                 l0                                         SAN I'TRNt'~N~)O 1'At, ,~,1' I)~VISION

a
J      a
                 11
~ n.   O     -
J T    O
,
wJa
       ~~
       ì j~
~ =~ :~~„a
                 r7     Ii1 re:
                                                                                   Jointly Administei•~d with
m 2'=~~                                                                            Case No. l :16-bk-12408-GM
                        SOLYMnN YA~IIOL)AI~~R and
~ ~'`L~~
W `S R ~ F
'
Q J F Q,   G)
                        MASSOUD A~RC)N YnST IOUA~AE~,
~
Q ~~"O
  ~~ ¢ `-̀ m ~   ~~                                                                ~~E1~1~~Lt;I' 7
     ~~s                                        Debtors.
J
J
2
  t~ W O
     O           lS                                                                S'1'~I'ULA'1'ION 'I'O:
                        117 1'C:
                 16                                                               (1) Vr'~CATd~,!~I?I'012'1' ~'~N1)
                        `~OI~YMAN Y1ISHOU~11inR,                                  1~Z~COMMI+,NDA'I'ION 'I'O ~'IIr I)I~T1~IC'~'
                 17                                                                COURT R~ ENTRY OF ~IU~G1~~Tl~~NT ON
                                                DebtoT~.                          FIRST CLAl1VI I'OR I~~~,~~~'((~LTTLT
                 lb                                                                TIrI'~.~~) ~DOC1~~,`1' NO. 2~3]; A1~TI)
                        l~~ re:
                 19                                                               (2) ~~SM1SS f'4I)VEIZSAI~~' 1'I~(9Ci,I:~~NG
                        MnSSOUD n/~IZON YA~IIOLJAFAfZ,                             ~V1T~$ Pl~i'.~~U~)EC
                 ~~
                                                Debtor•.                            No I~eai-iiig Set
                 2l
                         Affect-s:
                        [~ Both Debtol•s
                         ❑ SoIyi~lan Yashouafar
                 23      ❑ 1Vlassoud Aaron Yashouafar

                 24
                                   'I'():   `~'~f: ~t)]>~~ZAI3~~~; M~~I1IZ~+;~N TI(lI~E, ~JI~Ir~`~,I) ~rl'~'1,
                 2.5
                                            l~f~I~1I~~~~1~''~'C'S~' JLJI~(~~:
                 2C
                                    "1'llis ~tipt~l<ttion is entci~ed into by rind bet~vec❑ I Ik~vood Associ~itcs. L1,C', Ficiclbrool ,
                  ~ :
                        tr1c., Rclittt~le i'ro~~crlies and .tact: Noural-span (collcctiv~ly, i;~e "I?ll<1-~-ooc1 1'ai•i es''), David K.
                 ~b



                                                                                                                                          54
            Case 1:16-bk-12255-GM               Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                            Desc
                                                Main Document    Page 55 of 84



                       Gottlieb, C'h~lpter 7 trustee for Sol_yman Yashoual-ar and Massoud 1~aron Yashoualaa~ (the

                 2     .`~T'rustec"), and 1-low<ird L. /lbselei ~~nd Israel /lbselct (the "Abselcts"), throu~~h their respective

                 3     counsel of record ~~~ith reference to tl~c following facts:

                 4              A.        The 7'custce tiled a "I~hird Amended CoYn~~l~~ii~t ("7:'nC") in this adversary

                       pr•occeclinb on Mai•cl~ ~, 201 S, ~~~llich is his o~erativc L-omplaii~t. [llocl<et no. 80]

                 6             [3.       L;ll::~~~ood associates, LLC'("Llk~~~ood'') and liicldbrook. lac. ('Fieldbrc>olt") filed a

                 7     First A~ncndecl Countcrclaiin and Cross-Claim ("Ell:woocl Tf1CC"') in this adversary ~~rocccciing

                 S     on ~uglist 7, 2018, ~~11ic11 is their operative counterclaim. [Docl~et i~o. 109]

                 9              C.       Tlie Abscicts filed a l;irsi Amended Cowltcrclaim ("~lbselct I~nCC"') in this

                ]0     acive~~sary ~n~oceedinb on October l 0, 20l S, whici~ it their operative coul~terclail». [Docket no.

a               1l     1 51
J a     h
J ~
J o_
~ aJ•~ ~w~
~               7?              D.       A number of claims and counterclaim ~ilready have been dismissed by stipulatio❑
~
m .t~
       ,a
   ~QH-.`a
«~_>~~~         13     of the partiics and orders of the Court in this ad~~ersary ~n~oceecling.
~
W;IJw;~.~
     a ~=~
~ ~~,m~
~
a o~°mow
  w "~~,        14              I~.      No other parry tip ibis advc~s~~t~~~ pi~occcdi~i~ has alleged ail all-n•rn~ltivc clai~~l,
LL ~    a~'c~
        U ~ Z
al J        Q
—1 't   O   O
                15     countet~claim or cross-claim.

                16              F.       The Ellwood Parties, the 7,rustee and the Absc;lcts have setticcl all remaininb

                17     claims between t}iem }~u~~suant to t}lc Settlement Agreement and .Mutual iZelease (the

                1~    "Agr~eeinent") ill~t has been a~~proved by or-dcr• oftl~c Court in the Cl~a~~ter 7 cases of Solymal~

                19     Yashotaa~Par and Massoud Aaron Yasl~oua~ar.

                20              G.       T]Ie A;reeinent requires entry of an o1•der o[~tl~is Court iii this adve~•saz~y

                21     proceeding that vacates the Court's "Report anti P~ecommendat-ion to tlie, Distz•ict Court re

                ~~     3~~Ztly of Judgulent o31 ]~ir~st Claim dot• [Zeliei(Quiet Title)" that ~v~as eritei-ed on November 13,

                ~3     20l 9, in this ~dversaly p~-oeeec~iilg ~ c~oelcet rlo. 2~3](tl~e "Repot•t arld Reeommcridation"), and

                2~     that then dismisses this adversary pi~oceedii~~ with prejudice ai d with all parties to bear ti3ieir ow3~

                 > i fees acid costs. 7,liis stipulalioil is being Iilecl its compliance with the requit•ements oi'that
                26 ~ A ~~;t•cenlc~li.

                ~~              W I-IER[1~ORI, it is hereby a~;t•ced by and between tl~~ L'>ll:~~~oi~d Y<~~~ties, the "l,ru~t~c and

                25     the 1~~~se,lets, aticJ 1hc~~ request that the C;c~u~•t a{~{grove this sti}~ulatio~l, as i-ollokvs:
                                                                                - ~-

                                                                                                                                      5_`
               Case 1:16-bk-12255-GM               Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                         Desc
                                                   Main Document    Page 56 of 84



                       1            L       The Court's [Ze~~ol~t anti Recommendation sl~al] be vacated, and

                       2            2.      This adversary proceeding, includinb all rcnzaininb claims anti counterclaims and

                            cross-claims alleged by the 7'i-ustee i~1 his 'I,AC, by 1=,11<wood ancj l~ieldbi~ool: i~l the L;ll<woocl

                       4    TALC, and by tl~e /lbselets iti tl~e Absclet I~,/1CC', ;hall be disr»isscc~ wit11 prejudiec and with all

                            parties io bear their o~-~~n :fees and costs.

                       6
                            DATL;D:            , 2020                 ~II1~L, ~~'AEZRI+~~~l ~~ 13~JRRILI,I,LP
                       7

                       b
                                                                      F3v: /s/ Daniel .f. McCal•Chv
                       c~
                                                                            /1ltorncys f~~r I?lk~~ood nssuciates, LLC,
                   10                                                       Tieldl~rook, Inc., Reliable Pro}?crtics and
                                                                            Jack Nourafshan
a                  ~ 1
J        R:
     a   n

Wi n: ,J ~                  L)A'I~ED:          , 2020                 PA('~IL1~.SY~I, S'~'f~1VCa ~~F.~~~~ ~d ~~~NLS T,LP
           ,       ~~
~
~  ~~~,~w
   ~~J~;
~  ~
ma~=N~
         ~-
~ ~N~~;«           1
~ ~w~~J                                                               Bv:
w .;2~=
~   oas
~
Q o~°~~            14                                                    J~RL;MY V. RIC1I/1RDS
  w.i"c~w
~.~ _~~  U ~
                                                                         Attorneys fot• -David K. Gottlieb, as Chapter 7 Trustee
—'
J S      ~ s
         W     ~   J
                                                                         I~or Massoud Aaron Yasllouafar and
                                                                         Solyman Y<ishot~ai~tr
                   1C

                   17       D/~r1,I?D:          . 20?0                Tl~~, llA'~'I~) ~'~Ri~~""

                   18
                                                                      L3v:
                   19
                                                                          HBNKY S. DAVID
                   20                                                     I-IAYIM NL GnM70
                                                                           Attoi•ncys for E[owat•d L. Abselct and Ist•3e1 Absclet
                   ?~

                   ~~

                   2

                   ~c}

                   ~~

                   2C

                   27
                   ~~
                                                                                 - ~-

                                                                                                                                       5E
           Case 1:16-bk-12255-GM               Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                 Desc
                                               Main Document    Page 57 of 84



                  l    ki[`C,L, FfOIZI~.EI~ 8z l3EJRl~Ii~~_, ~.I..P
                       Daniel J. M~Carthy (I3arNo. 701O81.)
                       300 South Gr~ncl Avenue, 37`x'Floor
                      (,ins nngel~s, C'n 90071.->147
                      "l,cic~~hone: (213) 620-04(0
                      Fay: (? 1 )6?4-4840
                 4
                       dmccacthy(u~,l~i llfart•er.~om
                 5
                      nttorney~ for Deicndants, C'ountcrclaimanls, Cross-
                 6    C`on~plainallts and C~>untci~ilcfcndants ~LK~~~OOD
                      nSSOCIA7,ES, I.LC, and I~IILll13ROOK, INC.,
                 7    aild Co~iiltcrdel-~ndants RCLIABLL; PTZOPI_R"l,II~S
                      and .IAC1~ NOURAI~'SI-IAN
                 8
                                                    (JNITI'.i) S`~'A'~'LS 13AN:E~~~iIP'CCY CO~IIZT
                 q                                   CF,NT(~AI, I)IS'I'I21C'~' OIL C1~Ll~0EZN~A
                                                      SAN 1{~;12NANI?O V~'~LI.I?Y DI~TSION
                10

a               ~ ~
J
J n
J T
       p
       ~
                       Il 1'L                                                ~   Case No. 1:1.6-bk-l?2~~-GM
~w ~ -
~~' :r                SOl_,YI~~IAN YnS110Un1~'nR and MASSOUI7                    Chapter 7
m <
     "~ ~~ °~
~s->;aLL        13    /\f1IZON Y~1SHOUAFAR,                                      Jointly administered
~ ~o~s
W ~ U G z~                                          L~l'I~t01'S.

a ~~~~_
~ o~°~'~'       14    In re:                                                     Case No. ]:16-bk-12255-GM
  ~_                  SOI_,YMAN YA~I-~OUAFAIZ,                                   Cha~~ter~ 7
J J    ~   ~    [
"i i   v   o    lJ
                                                      lleblol'.

                16
                      [n 1•e:                                                    Case No. ]:l 6-bl<-12408-GM
                17    MASSOUD ~AIZON YnSHOUAI~AR,                                Chapter 7
                                             llebtor.
                I8    Affects:
                      ❑✓ [3oth llcbtors
                19    ❑ Solvma7~ Yashouafar
                      ❑ Massoud ~1az~on Yas}~oua:far
                ?~
                      DAVID l~. GOTTT1LB, as Cllaptcr 7 ] T~~ustee               Adv. No. l :l7-ap-Ol 040-M'1
                21    for Massoucl Aal•c~n Yasilouafar ar~d Solyma~l
                      Yasl~ouafar,                                                OIZ$1~IZ Ur~C'.~FI'(NG~~CPOI~`I' AND
                ~2                    Plaintil:I;                                 RT CO~i~'~l~'~~N)~1r9'ION `3'f) TI-[l~~
                      vs.
                2,3                                                               I~fS'~I~3CT CO~JI~'1, R~~, I~;NTI2~l OI'
                      C'I.K~~4~OOD nSSOCI~'1'L;S. LLC,                           .~U~)U1~IENT ON ~'I~~S'I' CLAi11`I F0~2
                24 ', FICLDI3ROOl~, INC., Ci'I'IVE~T FINANCIAL                   xrL~~r ~c~~J~r~~,~t~~~°~~r~ ~~c~c,:~:r~r
                      SLRV[CI;S, 1NC., ISRAEL A[3SI~l~1~T,                       ICIO. 283]
                25     HOWAfZD AI3~1~LL"1', CI-iA~I~ MAN1lATT~N
                      MO[ZT(r~Gl COMPANY, QUALITY I~OnN                          [I~tc~ 4:€~~~•ia~~ ~etJ
                26    SfRVICI CO{:POR~'I,ION, SODA
                      P~R7'NI?RS. LLC, DMAIZ(' 2007-CD5
                ~~    GnIZDLN ~'1'RI~.I 'I,, and 5Tf1T~ STREE"1,
                      13/1NK AND TRU`.~+T COMPI~NY,
                ~5                        L7l;~l',31C~~fI1tS.




                                                                                                                            5;
            Case 1:16-bk-12255-GM                Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                        Desc
                                                 Main Document    Page 58 of 84



                   1
                         nND RI;I,A'1'l;D CROSS-AC"LION


                                 "1'he Court, having considered the "Stipulation to:(1) Vacate Report arld R~comme~idation

                  4     to the District Court re [~iltry of Judgment on First Claim foc Reli~l~(Qui~t ~I,itle) [Docl<ei Nn.

                        2~~]; and (2)llis~niss /~dvcrsat•y Proceeding" bet~~~c~n D~ivid It. Gottlieb, C'hapici' 7 'Trustee

                  6     ("Tt•ustc:c"); ITo~~~ard L. Abscict and tscacl /lbselei (`Absel~t~"); and 1?ll ~~~ood /~ssoci~~tcs, I:I_,C

                  7     ("I llc~~~oocj"), T'ieldbrook, Inc. ("Fieldbroolc"), Reliable Pt~operiics and Jael<Nourafsll~n, and hood

                        cause appeai~~ng,

                  9              ICI' 1S EIEIZG~~' OI21)'~RI~~:

                 ]U              ].        Phis Cou~~t's "Report aticl Recommendation to the llisirict Court re Ently of

a                ll     Jud~~l~~tlt on l;irst Clai ~l 1_or Relict (Quiet. Title)" that vas entered on Nove~~lber 13, 2019, in
J      [C
J a    ~
J      O
J ~
    ~~ ~, a~     12     ibis advers~it•v proce~ciin`~ (docle[ no. 28~] is vac~iicd.
~m a«3~~~ o~-_
,~~u ~ ~    ~.   13 '           2.         ~['l~is adversary proceeding, including ~~ll rem<zitaing claims and eour~tcrclaims and
~
w ~'
  •J 2~~
~ ~a~~
~ w~~~~w
a
                 ~~~    cr~os~-claims alleged by the Trustee i3~ his Third Amc;ncicd CoT1~~~laint [cJocl<et no. 80], by
w ~`L"'w
  ~ z. ,~~
        .
~.r   w ~
J
T
      Q
                 75     Tlk«~ooci end Tieldbroolz in ihcir first Amended Counfcl~elaim and C~~oss-Claim [docllet no. 1.09],

                 16     and ley tl~e nbselcts in t}lcir first Amended Cotmtet~clait~l [docket Flo. 1 ~ 1 ], are dismisscci ~ti it}1

                 17     p~~ejudice; acid

                 18             3.         X111 parties shall beat theit~ o~~~n ices acid costs that have been incurred in this

                 19     acivez•s~a~y proceeding.

                 20

                 21             # ##~#

                 22

                 ?~ ~
                 ~~

                 2~

                 26

                 ?~

                 ~~


                                                                               2
                                                                                                                                      5f
Case 1:16-bk-12255-GM   Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55   Desc
                        Main Document    Page 59 of 84




                               ~~      ~   ~~




                                                                                  59
      Case 1:16-bk-12255-GM                       Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                               Desc
                                                  Main Document    Page 60 of 84


             RIC'f~IZY)ING 1~L+'f)lJL;S"}'~1) 131'                                             ,`:~ ~,cc: ti,r~~e~ordcr~s tlse

              DANIEL J. McCAP.~['I iY, TSQ.
       t1Nll WIII?N RBCORDI=,U MAII,"I~IIIS llP:Lll 7~0:

N AME,         Daniel J. McCarthy
               Bill, f~arrcr & 13urrill LLP

ADDKGSS: 300 S Grand t1ve., 37°i Ploor

C1'11'
5'TA'I'I :     Los Anf;eles, CA 90071


                                                           QtJlrrcLnlM nrrD

             THE UNDTRSIC',NF,D GRAN7,OR DFCL~IRES:

             7~he cJocttmcr~tar-v transfer• tai is $0.00. City taa is $0.00.
             C'ity o f~ Rever~ly El i11~, `I,~ix Parcel No. =~ X70-009-012.


             l~or valuable co»siderafion, the receipt of which is hereby ack~iowledgcd,

DAVID 1{. GO'I,"1,[,11;13. Cl:]~.P7'I IZ 7'1'IZUS'f~EF, T'O(Z TI1L 13ANI~IZUP'1'CY I S"1'n7'I S Ol~ SOLYNInN
Y~SI IOUn]~AEZ AND MASSOUD AARON YAS1IOUf11~AP~, «~hich are joiuily administc3~ed under case
nuit~bcY• 7 :7 6-bl<- J 2255-GM in the Unitccl States I3at~la~uptcy Cout-t for the Ceniral District of C`alilo~•~Zia, hereby
REMISES, R1?LIJnSES ~1ND TORL,VER QUITCLA[MS to C;LKWOOD ASSOCIATES, LLC, a
CALI~~OIZNIA LIMC"I~LD L1~1[31LITY COMPnNY, all ~~igllt, title and intci•cst in the 1-ollowing real prope~•ty
coinr~~oialy lzuow3~ as 970 Not~th Rexl-ord Dt•ivc, Beverly Hi1Ls, Coutlty of Los ~tigeles. State of Califot-nia
90210, tl~c legal description of whieli is as follows:

                       Lot 5 o~'tl~e Northerly 15 feet ofLot 4 ol'Ti~~cl No. X201, iii tl~e City oC E3~verly
                       E-tills, County cif Los Aj~~cl~s, State o(~California, as per Map t'ecoi'dcd in Book
                       46, page 63 of Maps, in the Ofi~ic~ of the County recordef• vi'said County.

"'IRIS IS"A lil;C(_)NI'F}';9NCLi OFli[i,4/7'Y UP(~1V SA77~SF~IC,TION O/~'A DI/3T, IZc~'l C.'. II>?1, AND~S'EICI.B~l1F;NT Ol~ A
LAGi'SL1]"l/N"!'H~ (1S'.13.11\'hIZUI'TC`YC'OUl7'LNTI'TLEDD,~VIDI~. G07TLII<I3T'. F,I.KIIOODASiSI)C'/~tT[;ti, LL(
,~1DYIR,S',9RYN(J. 1:1 %-AP-01040-~1~1'l:

 Dated:                                       . 202U
                                                             DAVID K. GOTTLII B, C:HAPT'[ [Z 7 7'RUS'l'EC rOR
                                                            'I'I-i~ BANKRUPTCY E~TATL;S OIL' SOLYMAN
                                                             YASI.lOUf1rAR AND l~%IA~`~OUD AARON Yi~SE-10UAFnR




                                                                     -1-
~~I~1I[, "i,~~1i ~i~:~"   ~~1LN`I'S TO I;LI<1~i/OOD ASSOCIA"I~G~, L,1.,(:, 6420 WILSiiiRi~ ~3LVD.. ;'11500, BI;Vi~fZl~l' t{iLI,S, 0190043
                                                                                                                                        60
    Case 1:16-bk-12255-GM               Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                             Desc
                                        Main Document    Page 61 of 84




                                                                -2-
~~1.~fL `I'~X ST~'TG~1 NTS TO I~LI~~~%~)OD ~~SSOC1.1T1?S, LI~C, 64<0 ~~% i_,~EIIIZL ~,VO., l,'I ~t.)0. {3L~~LI~L1' 111LLS. C~~ 90045
                                                                                                                                 61
     Case 1:16-bk-12255-GM                             Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                                                       Desc
                                                       Main Document    Page 62 of 84



                                                                              — --                         --         --          --
     A noialy public or other ofjiccr completing this c.et~tilicale verifies only t1~e identify of the individ~ial who signed the
        document to which this certiticatc is attac)ied, and not the truthfuln~~s, accut~acy, or validity ol~ihat document.

~~r ~r~~ ur c ~i u~oxvr ~            l s.s.
cot~;~~r5~ of ~ ~s nrrc~rt.rs        ~
On                                                          2020, bcfi>rc mc.
a Notai~~ Public, personally apEzcarecl                                         _, whu proved to me on t1~~ basis ~il salisfactoiy evi~irnce to be the person ~vhuse name is
subscribed to tltc ~+~ilhii~ u~slrument and ackuo~vledbed to roe that he/she executed the s~une, in her authorized c ipaeily, a~~d that by his/her signati~ro o~~ the instrument the
person, or 16e entity upon beht~N'u1 ~a~hich the person acted, executed the instrument

J certify under PLNAL'1'1 Ol'PLRJUKI' l~ndert)~e ]atlas of the State ui Cnlil~ornia ll~nt llie foregoing p uagi~iPh is true and correct.



 Wl"I'N13SS my hand and ofiici~l seal


Signature                                                                                                  roiz ho~r,vzv si.n~,ox ~~rnm ~~




                                                                   .
                                                                   . ~_
\1~1IL "1,~1X S I'1~ f'G,l~1L?N1'S `I O i~ Lf~W'C)OD t1SSOClATES, LLi', 6420 W'ILSi 11}Z13 I31:VD., #1;00, t3E~~iRL~' tII :1,5, t'A 9004~i
                                                                                                                                                                               62
Case 1:16-bk-12255-GM   Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55   Desc
                        Main Document    Page 63 of 84




                               a      ~   _   ~~'   i   3




                                                                                  63
             Case 1:16-bk-12255-GM         Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55        Desc
                                           Main Document    Page 64 of 84



                     1    ~~i:~~, r~~za~R ~~ r~~~~z1~1~L 1~~,~~
                          Daniel :T. McCarthy (I3ar No. 101081)
                          300 South Grand Avel~ue, 37`x'Floo~~
                          Los ~n~eles, CA 90071-3147
                     _}   Telephone: (213)620-0460
                  4
                          I~~r~: (2l ~)6?4-440
                          dlncc~rthy a,liillfarrer.com
                     5
                          Attorneys fo1- Defendants
                  6       LLKWOOD AS~OC[ATES, LI_,C,
                          F1ELD13R001~, INC., RTI,I~BLE
                  7       PROPLIZ'1'IES, and JnCK NOURnI~~HAN
                  8                           LINI'f,LD STATES DIST~2ICT COURT

                                            CCNT~AL ll1ST~~1CT OT' C~LIFORNlA


a
J        a
J n.     O
  T      U
J]
    ~„ Q _
  ~i n
                          :HOWARD L. AI3SELTT, an i7~dividual;       Case No. 2:17-cv-8894-1I'W (.I~MY)
         f`x'x
~ ~~                      and ISRAEL ~BS~1~T, an individual,
U1~ s~ ~°p
otl ~iaa`~                                                           ~TIPULATIOl~ TO DISMISS
W Z ~ 't T U
~                                        Plaintiffs,                 CASE WITH PIZF~JUllICE
Q ~0«5~
   ~~t o ~
       u ~~
ti ~- ~o~
~I w ~,?
       u   ~.
                                             Us.
-a     o 0       IS                                                  Co~~~~~~~i~1~ t'i~ed: 12/~2/2~~7
                                                                     Tr~~~ clue: Nc~t se.t
                 7C       ~LKWOOD ASSOCIATrS, LLC, a
                          Califot~ni~ limited liability col~~pany;
                 17
                          FIELDT3ROOI~,INC., a California
                 18       corpoz~ation; REL1/~BL~
                          PROPERTIES, ~ California corporation;
                 19
                          J.P. MORGAN CHASE BAND, N.A., a
                 2U       national banking association;
                          FEREYDOUN DAYANl, an inciividu~l;
                 21
                          SODA PAR~I'NER~, LLC, a Califor»ia
                 ~~       limited. liability company; DMAIZC
                          2007-CDS GARDEN STREET, LLC, a
                 L
                          Delaware limited liability con1pa11y;
                 ~4       JACK NOURA~'S1~AN, an individual;
                 ~~       CITIV.F~T I'INANCIAL SERVICES,
                          INC., a Nevada corporation; ,T0~-1N
                 26       M~ILAKZAD, an individual;
                 ~~       NOOSHIN MAI~~ll~LAD, all
                          individual; .l.P. IVIORGAN CI-IASL
                     ~;   CLjSTOL~Y ~FE~VIC~S, INC., a


                                                                                                          64
            Case 1:16-bk-12255-GM        Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55              Desc
                                         Main Document    Page 65 of 84



                 l    Delaware col~~~oration; QUALITY
                      LOf1N SERVICE CORPORATION, a
                      Califol~ni~ corporation; DAVID K.
                      GOTTLIEB, as trustee ofthe
                 4    bankruptcy estates of M~ssotid Aaron
                      Yashouafar and ~olyman Yashouafal;
                      atld DOSS 1 through 50, inclusive,
                 6
                                        Defendants.
                 7
                 8
                      TO: THE HONORA[~LI+~ JOHN F. WALTER, UN:ITH:I~ STATCS
                 c~
                             DI.STItICT C~U~ZT JUDGE:
                10
                             ~ his Sti~~ulatioi~ is entered into by a~~ci between plainti ts Howard L. Abselet
                             l
a               11
J
rn
~T
     rc
     ~
     o w~~
                      and Israel Abselet (the "Abselets"), defcndar~ts Tllcwood Associates, L.LC,
~ c~ ti
                ~?
Q.w~rw
~ ~3~; .i             Fielcibrook, Inc., Reliable Prop~t-ties aild J~clt Nourafsliaii (collectively, tl~e
 a~
m> ~ a~~a
        o
~~     ~a
~ ~~, .L ,
         ~            "Ellcwood Parties"), anci defendant David K. Gottlieb, C1»pter 7 trustee for
w s~-~ ~
~ ~o~~~;
~ ~~°pwW        ~~
a  ~~ 1 ~~
LL ~ '
  .e   U ~~
                      Solylnan Yashouafa~~ and M~ssoud Aaron Yashouafar (t11e ""I,r-ustee"), through their
_j J   w
—~ t   p`   U   15
Y
                      res~~ective couxlsel of record with 1~eie~~ence to tl~e following facts:
                 l)
                             1~.    On December' 11, ?017, the Abselets sled a complaint commencing
                17
                      the above-cap~iol~ecl action, which remains pending.
                18
                             B.     T11is action was stayed by order of this Court that was entered on
                l9
                      February 7, 2018.
                20
                             C.     The Abselets ire the only parties wlio hive alleged affirmative claims
                ?l
                      in this action.
                22
                             D.     The Ellswood Pa~~ties, the Trustee and. the Abselets have settled all
                23
                      remailliilb claims between them pursuant to the Settlement Agreement end IVluttzal
                24
                      Release (the "Agreement") tl~~t lzas been appz~oved by order of t17e Court in the
                ?5
                      Cha} ter 7 cases of Sol~m~tl Y~shouafal~ and Massoud Aron Yashouaf~~~ (thy
                ~~
                      "Approval Order")
                27
                             E.     The parties to this action ai~e bolaticl by the Approval O~~der.
                ~g



                                                                                                              6~
                Case 1:16-bk-12255-GM             Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55            Desc
                                                  Main Document    Page 66 of 84



                          1           I'.    The, ~lgrecnlellt i~eauu~~s entry of a7i order of tll~s Court dismisses this
                          2    action with ~1-ejudice and with all ~~arties to bean the» own fees atld costs. T}zis
                          3    stipulation is tieing filed iii cornplia~~ce with the requirements of that Ag~~eernent.
                          4           WHEP~EFORZ,, it is hez~eby agreed by and between the E11<wood Parties, the
                               ~I'r~zstee and the Abselets, and they request that the Cou~~t approve this sti}~ulation, ~s
                          C    follows:
                          7           1.     This lawsuit shall be dis111issed with prejudice and with ~ll parties to
                               be~~~ their ow11 lees a~1d costs.
                          9
                               DATCD:            ,?0?0             BILL, F~1IZI2~12 & 13U~2R1LL, L.L~'
                      10

                      11
J ~       ~
                                                                   By: /s/ :Daniel J. IVIcCar~lly
J T       U
~ ~'      ~% ''; ~    l7                                             D~NITL J. McCARTHY
~ `" ='=~;
        '_
~a      o                                                            Attorneys fo7~ Lllcwood Associates, LLC,
~m a~, wa~ ~ ~        1                                              Fieldbroo]z, Inc., Reliable P~~operties and
W

~
    L ~   .1
               2 U                                                   Ja~lc NouraishaYl
~ ~o~s~~
  ~~o a 3,            14
a ~~t - '
      J~~~
w~ ~    ~
J~        w      t    [        DATED:            , 20?0            PA~C'FIULSKI, STAND ~IEFIL &JONES LLB'
~ ~       p     O     ~ ~J
S



                          l)
                                                                   B}~•



                      17                                              TLx:L:M~r v. tzlcllnr`ns
                                                                      Attorneys for .David I~. Gottlieb, as Chapter 7
                      18                                              T1~ustc,e
                                                                      for Massoud Aaron Yasllouafat~ aYld
                      19 '                                            Solyi~lan Yaslioualar
                      ~ p ~'
                                                                                         ~a~
                               _DATED:          , ?020             TIIG DAVID ~IIZM
                      2l
                      ~~
                                                                   I3y:
                      ~~                                              HENRY S. DAVID
                                                                      IIAYIM M. G1~ML0
                      ~~                                              Attot~neys for Howard L. Abselet acid Israel
                                                                      At~selet
                     ?5

                      26

                     27
                     ~ ~>
                     ,



                                                                                                                            6E
              Case 1:16-bk-12255-GM           Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55       Desc
                                              Main Document    Page 67 of 84



                       1



                       _>
                       4


                       6

                       7
                                                  UNlTF,I) STATES DISTRICT COUNT
                       8
                       q                        CENTRAL DI.STRiCT OF CALIHORN.IA
                   IU

o,                 1
J        o

J n
  ~      ~~                 HOWnI~D L. AI3~TLCT, an individual;       Case No. ?:l7-cv-8894-.ITW (JEM~)
     w   x
~ `~'s~>                    and ISRACL nBSELE`I', all iildividu~l,
~
m ~~r - ~"~,        ,                                                 pRDE9Z DISMISSING CAS
                                            Pl~intil'f-s,             WITH ~'~2CJUlllCE
W s~~~~_
~
a ~p°~
  we '  w
      oL.
                   L4
LL ~     S
         U r" +'
               -                                V~.
"'I ~    W    P
~ a      ~
              -~
              ~
                                                                      Ca~~~~ ~l~ia~~ #'i~ec~: 12/12/217
                            ~LI~WOOD ASSOCIATES, LLC,                 T►~i~~ date: Nod set
                   16       California li~»ited liability colnp~ny;
                   17       I~IELDBROOK, 1NC., a California
                            corporation; RELIABLE
                   I8       PROPERTTE~, a California corporation;
                   19       J.P. 1VIORGAN CHASE BAND, N.1~., a
                            national banking association;
                   ~~
                            FER~YDOUN DAYANI, an i7ldividual;
                   21       SODA PARTNERS, LLC, a California
                            limited liability company; DMARC
                       2
                            ?007-CDS GARDEN STR~~T, LLC, a
                       =~   Delaware limited liability company;
                            JACK NOUR~FSHAN, an individual;
                   24
                   ~~ '~    cITIVFs~,I~rNANc~ar~ s~;r~vlc~s,
                            INC., a Nevada col~por~tion; et al.,

                   26                        Defendants.
                   ~~

                   ?8


                                                                                                            6.
           Case 1:16-bk-12255-GM               Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55            Desc
                                               Main Document    Page 68 of 84



                     1             "I11e Court, leaving considet~ed t11e ~tipulatiio~l to Dismiss Case with P3~ejudice
                     -~     betwee~~ plaintiffs Howard L. Abselet end Israel Abselet (the "Abselets"),
                            defendants ~llcwood Associates, LLC, Tieldbroolt, I:nc., Reliable P~~ope~~ties and
                     4      Jack Noul-~fsl~~n (collectively, tihe "Ellcwood Parties"), and defenci~~It David K.
                     5_     Gottlieb, Chapter 7 trustee fot~ Solyn~an Yas}louafal~ rind Massotad Aaf•o~~
                     C      Y~slzouafar (tl~e "Trustee"), and good cause a~~pe~ri~lg,
                     7             1T I.S 1-1 FRI:I3Y OItD~~2LD:
                                   1.     This action is dismissed in its entirety with prejudice, and
                     q             2.     Thy parties shall bear their respective fees arld costs that have been
                 10         incut~red in this action.
                 11
J ~   ~>
J ~   ~~
~ a3"
  ~
.J [Y
~~ - ~
      L'~        ~~                                           'I`IZ~?-IT~NnRA~3ZE JC)IIN-T`:-~iT,TER
m a.r~~~r
                                                              UNITED STAT~'~ DISTRICT COURT JUDGE
~s~>~~ ~~°
         a~      13
W `t ~ z
~ ~oo ~-w=
Qo   f ~~,
  ~„ate          l4
~ ~ .~~~~
       V r~ ~:
J <f   ~    ~~
       O    ~    I




                 16

                 17

                 l8

                 19

                 ?~

                 ~~

                 ~2

                     3 ',

                 24

                 L.1




                     l~



                 7




                 7x




                                                                                                                     68
Case 1:16-bk-12255-GM   Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55   Desc
                        Main Document    Page 69 of 84




                               ~~~~       ~~




                                                                                  69
Case 1:16-bk-12255-GM                    Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                Desc
                                         Main Document    Page 70 of 84




         ~irco~z~}~~c tirclur.~~~~i~a~ 13~~
    r1i~T~ «'F~I+~N IZ9f,COR~)I+~:U 1~'IA:(~.'f0:


                   r
    Nnr~~~:        MILL, I~/1RI~LR & 13URlZILL, LLP

    n~,vi,inc 300 Sotiih Grand Avenue, 37ih 1~(oor
   ;17)1>I:IitiS


   c:rr~ ,~_       I,os Ai~gcl es. C:1 90071-~ J 47
   srn~ri:
                   Attn: Daniel J. McCarthy

                                                                   (Space /~bm~e T or I~ecordcrs lJse)




                                R~LEASC OF NOTICE O~ PCNDI:NG ACT~~N




                                                                                                                ~o
Case 1:16-bk-12255-GM                   Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                Desc
                                        Main Document    Page 71 of 84




                      ~zr~ras~ or ~o~ctcr or ~~cNnrNcr ~~rric~~v

          "phis ]Zelease of Noiicc Pending Action is being recorded iu tine Oiiicial Recof~ds i~l~l}le
  Office t~Pthe County Recorder 1~~r Los Anbeles County, C~ilifor~lia, with i-~fcrence to the
  follo~~in~~ f~ir,ts:


          A.       O~i /~pril 25, 2017, ~ lawsuit was con~me.nccd in the United Slates T3anl:r~~ptcy
  Court ~Pol• the Central District o1~Cali(ornia entitled Davicl l~. Uoitlieb, etc. v. T_?]lc~vooc~
  As~ociatcs, LLC, ct aL, c~1se ~o. 1:17-ap-01040-GM (thc "Adversary Proccedin~„)a~~ainst
  T11<wood Associates, glad l~icldbi~oolz, [nc.

           I3.     "I'l~e undersigtlecl ~~as end is counsel o(~~~ecor~d for plait~tiff:David K. Gottlieb in
  tl~e fldvcrsar}~ Proceeditlb, and ~~itl~ respect to the below-ciesci-ibed Notice o('Pcndili~~ Actio~l,
  and he is authorized io ciccutc this Release of Notice of Pending Action.

           C.      `I'hcoi~gh the undersigned counsel of record, plaintit~f David lt. G~rttlieb caused a
  N otie~e of C'endi~ib Action to be re~oi~ded in the C,os Angeles ('ounty~ R_ecorcler's Office oi~ April
  27, 2017, as itlstrument number 17-466791. (thy "Notice o~'Peuding l~ction"').

            D.       David It. Gottlieb filed the Adve~rsa~y Proceeciinb in his capacity as the Cl~~~pter
   l 1 trustee fot~ tl~c estates of Solym~in Yashouafar and Massoud Aar~ti Yashoualar in their
  respeciiv~ banlcl•u~~tc~~ cases beal~itlg case nos. 1:16-b1t-12255-GM end 1.:16-bk-12 08-UM (tlie
  ``C ascs"). Tl~e Cases were converted to ~'l~aptcr 7. David l~. Gottlieb was appointed as the
  Cllaptci• 7 trustee those Cases.

         L.      Purs~~ant to ~i Setllcmcnt A~rcement aiid General IZcleasc (the "Settlement"j dated
  as of May 19, 2020, between Davicj K. Gottlieb, I toward I~. Abselet, Israel ~lbselet, Lll.wood
  Associates, LLC, I~ ieldbrook,[nc., a»d otl~crs, David K. Uoitlicb agreed to dismiss the ~ldvcrsary
  Proceeding and to release tl~c Notice of Pc;i~din~ Action.

         WL-IE;RLl~OiZC, pursuant tin the te~•ms ofthe settlement, tl~e ~u~dersigned counsel for
  David ~~. Gattlieb in the Adveisar}~ Peoceedii~g hereby:

           l.       R~leascs and ~-vitl~dra~vs the Notice oil t'cndiil~ Action recorded in the l,os
  Angeles County Rccor~~er's O('Iice on A}~ril 27, ?017, as instrument number 17-466791 against
  the real. p7•opet~ty commonly known as 9l 0 Nort}1 Rexford Drive, Beverly 1:Iills, California 902:10,
  the letial description ol~«~hich is:

                      Lo[ 5 o i'thc Nort3~er~ly 15 feet n f Lot 4 of"1r~~ct No. 4201, in the
                      City of 13evcrly Hi]1s. County of Los ~lnycics, Mate of California,
                      ~~s pee map z'c~orclecl in book 46, ~~age C~ of maps, in the of-flee of
                      the county t-ecor'der of said count}~.

     SI`,il<1~UI'C O11 Ill'Xt 12~14~t




                                                        - ~ -
                                                                                                               71
Case 1:16-bk-12255-GM    Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                    Desc
                         Main Document    Page 72 of 84




                 , 020
                                      JEREMY It. }ZICI ~/~RDS
                                      ~lttorne}~s for' David 1<. C;oitlicb, Ch~iptct~ 7 tt~~~siec
                                      for estates oP~olyii~ar~ YashoualaT~ anci l~~asso~id
                                      Aaron Yashou~~far




                                       - ,-
                                                                                                    72
Case 1:16-bk-12255-GM        Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                    Desc
                             Main Document    Page 73 of 84


       A notary pr.~biic nr other officer can~ptetir7g this certificate verifies
       only the identity of the individual who signed the document to which
       this certificate is attached. and not the truthfulness. accuracy. or

  CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT

  STATE OF CALIFORNIA                                    )
                                                             ss.
  COUNTY OF LOS ANGELES                                  )

  On                    ~           ,before me,
                    a e~                             ame n         i e      icer e.g. ane oe, o aiy u is
  personally appeared JEREMY V. RICHARDS
                                                                    ame o   igner s
                                            who proved to me on the basis of satisfactory evidence to be
                                            the person whose name is subscribed to the within instr~nr~ent
                                            and acknowledged to me that fie executed the same in his
                                            authorized capacity, and that by his signature on the
                                            i nstrument the person, or the entity upon behalf of which the
                                            person acted, executed the instrument.
                                             certify under PENALTY OF PERJURY under the laws of the
                                            State of California that the foregoing is paragraph is true and
                                            correct.
                                            WITNESS my hand and official seal.




                                                  - 4-
                                                                                                              73
Case 1:16-bk-12255-GM               Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55               Desc
                                    Main Document    Page 74 of 84




       12}~C()Rll~N( l~E(,~~I:[+~STI+lI) BY
   ~a1~1I) W~II;N l~~;C01~~)I~I.) I~`~AIL 'CO:


               r
   n~n~~r      TALL, TARRI3R & 13URR1LL, LLP

   n,i~aiJ.,~vc 300 South Grand Ave»ue, 7th Floor
   nur~izess

   cri~1- ,e   Los nngelcs, CA 900 1-3147
   s i -air;
               Attn: Daniel J. McCartlry
               L
                                                              (Sp~cc Above l~or IZccordcrs Ilse)




                           RELI+~A~E OF 1~10T~CE ~F PI:Ni)1NG ACT10N




                                                                                                          74
Case 1:16-bk-12255-GM           Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                        Desc
                                Main Document    Page 75 of 84




                   ~ZI+~LE~SI+. OF NOTICC OF PENllII~G ACTION


           This Release ofNoiice Pending fiction is being recorded in 1}~c Ofticia(1Zecords oPthc
  Office. oi'ihe County Recorcl~r fort• Los Ange]es Cou~lty, Calilo7•nia, with ~•ef-erence to il~e
  follo~~ it~~ facts:


           ~1.     On Dcc.e~i~ber l I, 2017, a lawsuit ~-vas commenced in tlic Unitccl Mates District
  Court for the Central District of California entitled I ~o~vard L. Absclet, et al.. v. Ellc~vood
  Associates, LLC, et al., case no. 2:.1.7-cv-08b9-JPW (ihe "I.,itibation ~) against Fll«vood
  ~1s~oci~te~s, l~ieldbrook, Inc., and others.

           F3.      'l~he u~idersig~led was and is counsel of record ~~r pl~iintiffs 1-lowat~d L. ~11~selct
  anci Isz~ael r~bselet in the Litigatio~l, a~ld with respect ~o t}Ze below-descr•ibec3 Notice of Pending
  Actio~l, anci lie is autl~ol~ized to eaccute this Release o1~Notice of Pending Action.

          C.      `l'hz~oug}~ the undersigned counsel of record, plaintiffs 1 Iow~~rci L. Abselet ~tnd
  lsracl /lbscict e:~~used a Notice of Pe.nc3in~ Action to be recorded in the l,os ~1n~eles Co«nty
  IZecor~der's Office on December' lb, 2O1 I, as inst~~ume~nt numbci• XX-XXXXXXX (the "Notre of
  Pending 1lctioil").

         D.        Pur•suailt to a ~'etilernellt f1g~•eement ar~d General Release (il~c "SetCle~~nent") dated
  as of May l 9, 2020, between David I<. Gottlieb, Howard I,. Abs~lct, Israel 1lbselet, Ell:~vooci
  ~ssociatc.s, LLC, Fieldbf•ook, Inc., and others, Ifowa~•d 1_,. Abselei and Israel Absclet agreed to
  dismiss the 1_, Ligation and. to r~clease the Notice of Pending Action.

         WllL;[ZE1~OP~[ , pu7•su~~nt to the terms oftl~e ScttleYllcnt, the undersigned counsel for•
  [Iow~rd I.~. Ab~elct and Israel Abselet in the Litigation hereby:

           7.      Releases and witlld~•aws t11e Notice of Pending nction recorded in ih~ I,os
  Angeles Count~~ RecoY•cier's Office on December 18, 2017, as instrlament number 1465045
  against the •cal propej~ty commolily known as 910 Noi-tl~ IZeaford Drive, Beverly I-fills,
  Califol•~lia 90210, the legal descl•i~tion oi'wllicl~ is:

                  Lot 5 of the Northerly 15 feet of Lot 4 oPT~•act No. 4201, in the
                  City of Beverly Ni11s, County of Los Anbeles. ~t~ite ~f Califi~rnia,
                  as ~~er map recorded in book 46, ~agc 63 of maps, in t1~e office of
                  tl~e county recorder of saki county.



               ?0?0
                                                   1ILNIZY S. DAV11)
                                                   Attorncy5 f-ors ]-Iowat~d L,. nbscict and Israel Abse~ii




                                                     - ?-
                                                                                                                75
Case 1:16-bk-12255-GM       Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                        Desc
                            Main Document    Page 76 of 84


       A nofary public ~r other offrc~r cor~ipleting this certificate verifies'
       only the identity of the individual who signed tfie document to which
       this certificate is attached, and not the truthftalness_ accuracy. or

  CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT

  STATE OF CALIFORNIA                                   )
                                                               ss.
  COUNTY OF LOS ANGELES                                 )

  On                               ,before me,
                    ae                              ame n            i e        icer e.g. ane oe, o ary u is
  personally appeared HENRY S. DAVID                    m..,
                                                                      ame o     igner s
                                            who proved to me on the basis of satisfactory evidence to be
                                            the person whose name is subscribed to the within instrument
                                            and acknowledged to me that he executed the same in his
                                            authorized capacity, and tf~at by his signature on the
                                            i nstrument the person, or the entity upon behalf of which the
                                            person acted, executed the instrument.
                                             certify under PENALTY OF PERJURY under the laws of the
                                            State of California that the foregoing is paragraph is true and
                                            correct.
                                            WITNESS my hand and official seal.



                                                                           ig




                                                 _ -,
                                                   ,_
                                                                                                               76
Case 1:16-bk-12255-GM   Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55   Desc
                        Main Document    Page 77 of 84




                                                                                  77
Case 1:16-bk-12255-GM           Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                        Desc
                                Main Document    Page 78 of 84




  EXHIBIT F

  Pact~ulski Stang letterhead

                         2020




  To Whom It May Concern:

                   Re: Settlement of Disputes

  Dear Sir or Madar7~:

  The undersigned is counsel for David K. Gottlieb, Chapter 7 trustee (the "Trustee") for the bankruptcy
  estates of Solyman Yashouafar and Massoud Aaron Yashouafar (the "Debtors") in their bankruptcy cases
  that are jointly administered under case no. 1:16-b1<-12255-GM. This letter will serve to confirm that the
  Trustee has settled all disputes with Elkwood Associates, LLC, Fieldbrook, Inc., Reliable Properties, and
  J ad< Nour~fshan (collectively, the "Elkwood Parties") and individuals and entities affiliated with them.
  Tf~at settlement has been approved by order of the Bankruptcy Court in the Debtors' cases. Pursuant to
  the settlement, the Trustee's adversary proceeding no. 1:17-ap-01040-MT involving the Elkwood Parties
  w i ll be disr7~rssed and EII<wood Associates, LLC, will remain as the owner of the real property located at
  910 North Rexford Drive, Beverly Hills, California 90210, subject only to a first trust deed held by Chase
  M anhattan Mortgage Corporation and a lien to secure payrYient of real property taxes, whether or not
  yet due and payable.

  Very truly yours,

  Jeremy V. Richards
          of
  Pachulsl<i, Stang, Ziehl &Jones




                                                                                                                 78
Case 1:16-bk-12255-GM   Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55   Desc
                        Main Document    Page 79 of 84




                               E~~II3I'T




                                                                                  79
          Case 1:16-bk-12255-GM                     Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                                        Desc
                                                    Main Document    Page 80 of 84



               1




            =~


            6
                                                      UNT'I'ED STATES ~3ANI~:t~U~~TCY COU~l7'
            7
                                                       C~F,Nri'RAL DIS't'~~ICT OT' CALIFORNIA
            b                                           SAN FCRN~NllO !~~'~LLE~':DIVISION
                    In re:                                                Case No.: 1:16-bk-1?2~5-GM
           9
                    SOLYMnN YA`~IIOUAl~f1R and                                       ('h~lptej~ 7
          10        MASSOLID nARON YA~IIOUAI~ AR,1                                   Jointly Adn~i~listered
                                          Debtors.
a          11       In z•e:
                                                                                     Case No.: 1:]6-bk-1225 y-GM
          1?        SOL~'NInN Yr1~1IOUAl~AIZ,                                        Chapter 7
0                                         Dcbtot~.
          13        In z~e:                                                          Case No.: I :16-b1c-12408-UM
    .,
                    NIf1~S000 ~~RON Z'ASI10Un1aAI~,                                  Chapter 7
N
          ~~                                                 1~~~~01'.
~;
H = -r         ati~ects:                                                             O~~~EIZ GRANTING ~WIOTION TOR
r ~ .~,   l5   d Bot11 Debtors                                                       ~P1~~20VAL OF COM~'I~OI'+~II~1? OF
               ❑ ~olyman Yashouafar                                                  CONTIZOVE~2SI'
T
          16 ' ❑ Massoud Aaron Yashot~~~fat•
                                                                                     D~ 1 L'

                                                                                     TIYIE:
                                                                                     ~'L~' CE
          18
          l9
                              The Motion for Approval of Cotilprolnise of Co~~trovcrsy ("~Zotion") of.David K.
          20
                    Gottlieb, C'hapier 7 Trustee of the Esiates of Solym~in Yashouafar and Massoud Aaron
          21
                    Yashouafar (the "T~•~ste~") came on ioz~ hearing on _                                                       ,X020, at               .~n.
          ~~
                    in Cour~tt•oofn              of the above-e3~titlecl Court. Such appe~f•ances were m~~cie as wci•e noted
          23
                    foY• the reco~~d.
          24
          ~~

          ?6
          ?~
                   ' 1'fie Debtors, togethef~ v,~i~1~ the ~Eist foul• digits of ea~ll llebtor's sooial sec~u~ity number are: Solyalia~l ~'ashoii;tfar
          ?b       (~f,75) and I`~1assolid .~ai~on Yashi~uafiar (659t?).




                                                                                                                                                          '1 1
          Case 1:16-bk-12255-GM            Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                       Desc
                                           Main Document    Page 81 of 84



                         ~l,~~e Cotu~t, l~avi~lg considered the Motion, all pleadings filed in cor~tlection ~~~ith tls~

                  Motion, the Court's fides, and the statut~~ct~ts ol~counsel, and tinciing th~~t s~ich notice and

            3     opporttulity to be heard was given regarding the motion. and good cause appea~•ing.

                         IT' 1S 11L+'~tL~1' O~~UE~ZLD:

            5             1.     1'l1e Motion is gt•anted such that the settlement Agreement and Mutual Release

           f     (~~Setilement Agr~~en~et~t"), a copy of ~vhicl~ attached as F,~l~ibit ----- to the Motion, is

            7     <<pproveci in its entirety.

                         2.       All creditors of Soly7zlan Yashot~ai~~r and/or Massoud ~1a1•on Yashouafar•

           9     ("I)~;bto1•s") a~1d all parties in interest in Debtors' Chapter 7 are pet~n~~ne~ltly enjoined fi~oli~

           l0     filing ar~y 1~~~~stiiis, causes of action ot~ claims a~~~inst Ill:wood Associates, I,LC, l~i~ldbi•ool ,

           ll    Inc., Reliably P~•opei•ties, Jacl: Notar-a1-span, and/or any person o1• e~~tity ~LFtiliated with the111,
.~
           12     includit~~ their r-espectiv~ employees, representatives, a~enls, independent contractors,
ti0
           l3     ~~ttorncys, spouses, children, accountants, succcsso~•s arld assigns, t•egarding or in any ~~~ay
x;-
           14    t~elating iv the real 9]0 North Re~~ord Drive, I3eve1•ly Hills, C~~lifos•nia 902].0 ("~exfo~•d
,~
 :
 ,~~ >:
           15    ~'j•operty") and. 580 Clialette D7•ivc, I3cvcrly hills, C'alifo~~~li~ 90210 ("C~lalette ~'i•o~~cr•ty"),
a
z          16    including without ]imitation ~l~y claims relating to the trustee's sale of the Chaiette Pz•operty
w
           17    on February 2U, 2015, acid the t~~ustee's sale oi~the Re~~-o1•d P~~operty on Febr•u~z•y 23, 2015.

           icy           3.      The Cotu~t t•equests that Judge Maureen Tighe cnt~er ~n order its adversa~~y

           l9    proceedi~ig no. 1:17-ap-01040-MT in the form attached as ~~a~~t of Exhibit ~3 to tale Settlement

          20     Agreeil~ent that vacates the "IZepo~-t and Rccommenc3ation to the District Court 1•e Entiy oT

          21     .Tudgment on Fiat Clainl fo7• Relief(Quiet Title)," which was entered on November 13,
          ~~     2019, in that advel-sazy proceedi~l~, aild that dismisses that adversary pz•oc~edi~ig with

          23     pz•ejudice. [Do~lcet no. 283]
          ~4             4.      'l,lie Cou~~t rcc~uests th~~t the United States District Couf~t 1'or the Central District

          25     oil Califot~ni~l ("Dis~~~•ict Co~~~~t") enter• the stipul~tcd j~dgrnent in the form attached as ~~~r•t of

          26     F~hi{pit n to the ~ettiement 1~~rcemcnt by which the District Couj•t v~~ates iCs Orde~~,
          ~~     J uci~rl~eni and Fiildiiigs o~l~act aid C'onclusiolis o1~l,a~~~ il~~it: `~~~i•c ~nlei•ed in c~~se no. ?:l9-
          ~S     ~t~-9915-J1~ ~~~ on i~1at°cli ?0, 2020, afi~d c~uet~ title to i1~c Re~fo1°d I'ro~>et•t~~ in the n~€~Z~e o~



                                                                                                                               ~I
             Case 1:16-bk-12255-GM             Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                Desc
                                               Main Document    Page 82 of 84



                 1   l ll~~vood A~sociatcs, LLC, sttbjeci only io t11e deed of trust i~ecorc~ed itl the Los ~1rl~cles

                     Cot~nty Rccordei•'s Oi~fice on Ja~zual-y 16, 2004, as insti•ulncr~t no. 04-1120~9 l~or the benefit

                     of Chase Nlan}~altan Mort~a~c Colnpally ("Chase UOT")and the lien to secure paynleni of

                 4   1~eal p7~opc~~ty t~i~es, ~~hctllct• o~• not yet clt~c~ ~~zd payable.

                             5.      "I'he Court authorizes and ~~pproves the Trustee selling ~~ny and all i•igl~t, title

                 6   and interest he has in the Rexford Pi'opet't~' to Elk~~-ood 11sso~iaics, I,TC, rind said sale shall

                 7   be i'r-ee anc~ clear of all. liens, cl~iims, ii~tcrests and cncunlbr~jnces, ~lcepi ih~ C'has~ DO"1' and

                 8   the lien to sccul•e paymel~~ of t•ea1 property taxes, whet}ler or clot yet due anci payable.

                 9           6.      `this Order shall he imrllcc~iately ~ffectiv~ u~~on enh~y, and any l4-day stay of

              l0     this 01-de~• pul-sua~~t to Rules 6004(}0 ar~d 7002 of the Federal lZules of~ Banl<t•uptcy Procedul•e

              1]     and. airy other• rule is deeincd inapplicable.
a~
.
             1?              7.      The Cou~~t shall retain jurisdictio~i to resolve any and all disputes relating to,
~ :_         13      ~~t~d to enforce the terms of this Order.
 N~ ~,= ,.   14
     >-
.H~ ,-
U ti ~~      1                                                             t# t~ # #

             (6
a.
             17

             18

             79
             ?~

             21

             22

             23

             24

             25

             26

             27
             ~g

                                                                          -,
      Case 1:16-bk-12255-GM                  Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55               Desc
                                             Main Document    Page 83 of 84


                                                  PROOF(~F ~ERUIC~ +~F DC~CUM~NT

             a~n over the age of 18 and not a party to Phis bankruptcy case or adversary proceeding. My business
            address is: 10100 Santa Monica Boulevard, 13t'' Floor Los Angeles California 90067.

            A true and correct copy of the forgoing document entitled: NOTICE'O~'MOTIO_N~~ND M0770NOF
       4    CII.APTEl2 7 '1'~cYCIS'I'LI:' FOIr 01~~L'R API'IZO~'ING SF_T~ILILILNT j~t'IT~~ THF_ Tllii~'~(ll~
            ~'.f~ IZ771:S :'1 ND F()R S:-~lI_~ OI'R~~Yf'OI~~ f~OMF I'}i'EI;~<1NC) CPFAR OT I.l~'i'~.S CI.;4IMS
           .<1ND L'1~'~C'~7111I~IZ,~i1~C'~S; 11F1110Y~A1VDUN1 OFPOINTS 1=11~'D A U~IIORI`I'!I'.S';
           ~EC1~~~~~~17I01'J OT ~~~ i~'I~ I~. ~OTTT.~I;l3 Ili SU~~'OIZT 7HT1:E0~+'will be served or was served
           (a) on the judge in chambers in the form and manner required by LBR 5Q05-2(d); and (b) in the manner
           stated below:
       7
           1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
       5   General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
           document. On (date) May 21 2020, I checked the CM/ECF docket for this bankruptcy case or adversary
           proceeding and determined that the following persons are on the Electronic Mail Notice List to receive NEF
           transmission at the email addresses stated below:
      10
                                                                  ~   Service information continued on attached page
a.~
.
a          2. SERVED BY UNITED STATES MAIL: On (date) Mav 21, 2020, I served the following persons and/or
 W    12   entities at tl~e last known addresses in this bankruptcy case or adversary proceeding by placing a true and
 z.
           correct copy thereof in a sealed envelope in the United States snail, first class, postage prepaid, and
      l3   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
 W~        completed no later than 24 hours after the document is filed.
      14
 ~.        Fereydoun Dayani
      1~   18345 Ventura Bivd Suite 500
           Tarzana, CA 91356
z     16
                                                                  ❑   Service information continued on attached page

           3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
           (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
            Mai 21, 2020, I served the following persons and/or entities by personal delivery, overnight mail service, or
           (for those who consented in writing to such service method), by facsimile transmission and/or email as
           follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
           judge will be completed no later than 24 hours after the document is filed.

           VIA PERSONAL DELIVERY
           The Honorable Geraldine Mund
      22   United States Bankruptcy Court
           Central District of California
      ~~   21041 Burbank Boulevard, Suite 303
           Woodland Hills, CA 91367
      ~~                                                          0   Service information continued on attached page

      ?5    declare under penalty of perjury under the laws of the United States that tl~e foregoing is true and correct.

      26
           May 21, 2020                     Gini L. Downing   _                  /s/Gins L. Dow~~ing
      ~~    Date                              Printed Name                                Signature

      ~~


           I)C)CS I.A:3291 15.~ 32?74/001
                                                                                                                       83
         Case 1:16-bk-12255-GM                  Doc 758 Filed 05/21/20 Entered 05/21/20 12:13:55                                        Desc
                                                Main Document    Page 84 of 84


           1   ~~~c~ ~~~{ sr:~~aJi{,s~ ~~~~ ~ri~r~, ~:c}~I~~T ~I~ r~c~~~c~4 +~r ~~Jr,~~~,~~~~i~c ~{~L~~r4~ f~~~.r~:
                    •     Ti~uothy C Aires 1c i ci~arl~~tiyers.coni, gperci;<rlarlawvcrs.com
                    e     I3ret D. Allen ci.ccf~c~)brcl~illen.com, bankr~~pic~~(~r>the~tlleniti~~~iirm.coil~
                    o    Simon Aron saror~ a,~i~rsla~~vvcrs.com
                    •     Larr~~ G I3~~ll Iball~rr~.t~allcstill.coro, khaurr(c~hallestill.com
                    e     William [I i~rownstcin I3rou>nsleinlu~v.bill(a?,bmail.com
                    o    Cru~ol Chow caroLcho~tilrfPslaw.ci~m, caster.saotainaua~u),('I'sl<i~~~.com
          ti        o    Henr~~ S David hd~i~ i~l(u>ij<ividiinn.com, 816383642Oi~A,~ilings.docketbird.com
                    e     Brien L Davidoff bdavidoi'f a;gcecnbcrggluskcr.coin, calendai~a~grccnbcrggluskcr.com,jking(cr)grccnbcrr~l~~skrr.coin
          O         ~     Michael T Dela~ie}~ mdclancy(a~b~kerl<u~~.com
                    a    l+al~im l{arivar l~ahinli~?fari~arla~-v.corn, ca(fi~riuc(u~fariv~rl~tw.com;lisa'u)farivarl~ua~.com
          7         o    Todd S Garan cl~llccl7u)al<lridgc~~itc.conl, TtiCJ~r~iecf.ii~Coruptcy.com,tgaran(n>,~ildridgcpitc.com
                    o    M~ris+n Garzsi cclnuticc5,~i)ascensii~n~~~piialgroup.com
          H         e    7'hom~is M Geher tm<,r~r>,j3nbm.com, bi(~~ju~bm.cone;~~3!u jmbm.com;imgia)cc1'.inforul~lcy.com
                    o    M~rlc E Goocifriend m<li~kgoodfricn~l a)yahoo.com, monica.yooh<~nna(u?gmaiLcom
                    e    llavid I~eitl~ Gottlieb (TR) cil<gU~uste~(c~>,dkgallacom,
                         cjgottlicb(~>ig7tcchr~ology.com,rjohf~son(« ~lkgallccom,<il.uras(c~di<gallc.com
        ~U          o    Lee W Tlarwell lechar(~?earthlink.nei, shadti1220O(a)tiotrnaiLcom
                    •    Eric Y Israel eisrael(a?DanningGill.com, dannin~;gill(u~g~naiLcom;cisr~i~l~a?ccl:ii~~orupto~'.com
        11          •    Andrew V Jablon ajab(on(rrpbla~~~.coni, mlyuch~)rpbl<nv.com
w
a                        Thomas P Jeremiassen ('I'I2) tjcrem~ is~cn(ir>.asi.bii,, nlroszak(cr),dsi.i~iza~dizon(u~dsi.bii.
a
        ~~         •    Robert l3 I~apl~iu rbl.(u?J~nbm.com
                   e     Audrew 1~' iCim     akim~u),afldaw.com, 622917542O(u>iilings.dockcibird.com
a ~,    1>         e     Mat~licw I~ramcr mki~<irner(~l~~vw~hgd.com, i~~cr~~(rfiw~~~t~bd.coiu
x ~ ~              o    li Chao T,in ~lin(c~.~arrett-tully.con~, dcamei•~n(a>garrett-iull~~.com;aaiiim-appi jh(a),g~arrett-
N
        14              tull}~.com;mdakinmurelc~c),garrcit-tully.com
                    e   Join W Lucas jluc~s(r7,pszjlaw.com, ocv~pio(~i~pszjia~+~.com
        1.5         o   Daniel .J 147cCartl~y dmcctirthv(aJ,hilllarrer.com, spadiliti/i~l~iilfarrer.cotu;richacon(cr>h11~llp.com
:~                  e    Ashie~ M Mcllo~v timcd~~~~~~~f~1~y.com,
~:      ~U              sgaeta(a>,folev.com;ml~ebbelu(h~folev.com;~~a~il~on;~rlfolcy corn;jsimon(cr?folcy.coin
                   •    Kevin Meek kmcckRr~robinskaplan.cont, kcvinmeck32(u;bmail.com;kmrck~c~.ccf inloruptcy.cou~
        1~         o    C .John M Me(issinos jmalissinos(i~igrccnbcrgglusker.cou~,
                        k~voodson(cgreenbergglusker.com;calcndtu-(a~grecnbergglt~skcr.can;jkin~(rn.grceubergglusker.com
                   ~    Jessica Mickclsen Simon simonjm a~ballarc~spahr.com, caru]od(t~>ballar~ispahr.com
        IK
                   ~    ~'Villiaiu 1Z Mills inilts(u),parkcr~nillsllp.com, s<~lly~a~parkcrinillsllp.con~
                   e    Shane J Moses sinoscs~7folcy.com, vgoldsmitl~(~i~folcy.cotn
        1 ~~
                   a    David L. Neale dli~(r~lnbyb.com
        ~U         o    Jtilict Y Oh jyo(~~lnbrb.ccnn, jyo~~~lnbrb.com
                   ~    Tomas A Ortiz iortiz c7,~arrcit-tully.com
                   0    lieitl~ C Oweus kowensL~foxrothschild.com, khoang(a),loxroths~hild.com
        21
                   a    Dipilcs~ Pa~•inar dipika.parmar(i)aissolution.com
                   o    Jerem~~ V Riehxr•~Is jricl~ard~(c~),pszjla~a~.com, ,    t dasst~(~Qpsrjla~v.com;imotris(~i,)p5rjla~~~.com
        ~~
                   e    Ron~~ld N Richards ron(a>,ronaldrichards.com, n~orani(a~ronalcirichar~is.coro,juslin(a),ronaldric(iards.com
                   •    S Marg~i~x Ross inargaux.ross~ci)usdoj.gov, Kaic.l3unl.er(i)US'['.11OJ.UOV
        ~3
                   e    Iiambiz.T ~hab,ini joscph(h~shabanipartners.com
                   ~    l~~Tariz M Sliarf n3sl~ariT)O(~~~mail.com, 2]80~73420~i>,filings.doc)<cibird.com;mark_091(ulccf.courldrivacom
        24
                   m    Nico N Tabibi nico(d>,tabibilaw~.curn
                   p    lJnited States 'I'rusice (S~') usiprcgiui~l6.~ti-h ccfrr?u~doj.gov
        2J
                   ~+   Maurice~~'aiiser mr~~~ainer(r~aol.coin, c~~r~ic](~i,sivtniirm.com;n~rwaine~~l~r)swmfinn.com
                   a    Ilotivau~d J Wc~; t~~~~cg(u)robinskaplan.com
        (~
                   ~    "Thomas J Z'Veiss l~v~is~(~r)~~c issla~a~la.com, k~cnuv~~~n ~~cissla~vla,com;5~afina~~l<~)wcissltz~a~la.com,jl~i~t~eisslawl~~.com
        ~~         ~    Gilbert it Yabes ecl~;icl~(u)aldridgcpilc.com, L1KY!cr~cci~.inforuptcy.com;gyabes(u?alciridgepitc.eom
                   ~    Aaron G de Leest rig]~Irest(~?I~at~ningGill.eom, c#ann ~ iilrc~)~ni<ii?.ecnn;adcic~s('~vicef.iii oru~~tcy.com
        7~


                                                                             5
               1)OC'S I,A: 'gll7.~ ~?274/QO1                                                                                                           84
